 

EXHIBIT 10.1

*** Indicates material has been omitted pursuant to a Confidential Treatment
Request filed with the Securities and Exchange Commission. A complete copy of
this agreement has been filed with the Securities and Exchange Commission.

TBay

PURCHASE AND SALE AGREEMENT

by and between

PIONEER NATURAL RESOURCES USA, INC.

as Seller

and

MARITECH RESOURCES, INC.

as Purchaser

NOTICE: THIS AGREEMENT CONTAINS CERTAIN INDEMNITY PROVISIONS WHICH INDEMNIFY AND
RELEASE THE INDEMNIFIED PARTY FROM ITS OWN NEGLIGENCE AND OTHER LEGAL FAULT.

 

--------------------------------------------------------------------------------



TABLE OF CONTENTS

ARTICLE I. SALE AND PURCHASE

 

 

1.1

Effective Time

1

 

1.2

Sale and Purchase

1

 

1.3

Excluded Assets

3

 

1.4

Defined Terms

3

 



 



ARTICLE 2. CONSIDERATION



 

2.1

Consideration

7

 

2.2

Manner of Payment

8

 

2.3

Like Kind Exchange Option

8

 

2.4

Deposit

9

 

2.5

Allocated Values

9

 



 



ARTICLE 3. DEFECTS



 

3.1

Access to Records and the Properties

9

 

3.2

Special Warranty of Title

10

 

3.3

Definition of Acceptable Title

10

 

3.4

Definition of Permitted Encumbrances

11

 

3.5

Title Defects; Purchase Price Adjustment

12

 

3.6

Title Assessment by Purchaser

14

 

3.7

Environmental Defects - Environmental and Physical Assessment by Purchaser

15

 

3.8

Notice of Defects

16

 

3.9

Remedy for Title and Environmental Defects

17

 

3.10

Preferential Purchase Rights and Consents to Assign

20

 

3.11

Termination by Seller

22

 

3.12

Purchaser's Waiver

23

 



 



ARTICLE 4. SELLER'S REPRESENTATIONS, WARRANTIES AND DISCLAIMER



 

4.1

Existence

23

 

4.2

Power

23

 

4.3

Authorization

23

 

4.4

Brokers

24

 

4.5

Foreign Person

24

 

4.6

No Reservations

24

 

4.7

Permits

24

 

4.8

Compliance with Law

24

 

4.9

Taxes

24

 

4.10

Litigation

24

 

4.11

AFE's

24

 

4.12

Environmental Actions

25

 

4.13

Take-or-Pay

25

 

4.14

LIMITATION AND DISCLAIMER OF REPRESENTATIONS AND WARRANTIES

25

 

4.15

Additions

26

 



 



ARTICLE 5. REPRESENTATIONS, WARRANTIES AND COVENANTS OF PURCHASER



 

5.1

Existence

26

 

5.2

Power

27

 

5.3

Authorization

27

 

5.4

Brokers

27

1

--------------------------------------------------------------------------------



 

 

5.5

Investment Intent

27

 

5.6

Due Diligence

27

 

5.7

Sophisticated Buyer

27

 

5.8

Economic Risk

28

 

5.9

Financing

28

 

5.10

Accredited Investor

28

 

5.11

Solicitation

28

 

5.12

Access to Records

28

 



 



ARTICLE 5A. ADDITIONAL COVENANTS



 

5A.1

Maintenance of Assets

28

 

5A.2

No Encumbrances

28

 

5A.3

Operations

29

 



 



ARTICLE 6. SELLER'S CONDITIONS OF CLOSING



 

6.1

Representations

30

 

6.2

Performance

30

 

6.3

Officer's Certificate

31

 

6.4

Pending Matters

31

 

6.5

Letters of Credit

31

 

6.6

Patent Guaranty

31

 



 



ARTICLE 7. PURCHASER'S CONDITIONS OF CLOSING



 

7.1

Representations

31

 

7.2

Performance

32

 

7.3

Officer's Certificate

32

 

7.4

Pending Matters

32

 



 



ARTICLE 8. CLOSING



 

8.1

Time and Place of Closing

32

 

8.2

Closing Obligations

32

 



 



ARTICLE 9. POST-CLOSING OBLIGATIONS



 

9.1

Receipts and Credits; Suspense Funds

34

 

9.2

Costs and Liabilities; Indemnity

34

 

9.3

Further Assurances

41

 

9.4

Delivery of Records

41

 

9.5

Access to Data

41

 

9.6

Purchaser's Release of Seller

41

 

9.7

Retroactive Effect

42

 

9.8

Inducement to Seller

42

 

9.9

Related Agreements

42

 

9.10

Litigation

42

 

9.11

Purchaser's Indemnity of Seller

42

 



 



ARTICLE 10. TERMINATION



 

10.1

Right of Termination

43

 

10.2

Effect of Termination

43

 



 



ARTICLE 11. TAXES



2

--------------------------------------------------------------------------------



 

 

11.1

Apportionment of Ad Valorem and Property Taxes

44

 

11.2

Sales Taxes

44

 

11.3

Other Taxes

45

 

11.4

Cooperation

45

 

11.5

Tax Reporting

45

 



 



ARTICLE 12. PHYSICAL CONDITION OF THE ASSETS



 

12.1

Prior Use of Assets

45

 

12.2

Assumption of Assets in Present Condition

46

 

12.3

Casualty Loss

46

 



 



ARTICLE 13. MISCELLANEOUS



 

13.1

Governing Law

47

 

13.2

Entire Agreement

47

 

13.3

Waiver

47

 

13.4

Captions

47

 

13.5

Assignability

47

 

13.6

Notices

48

 

13.7

WAIVER OF CONSUMER RIGHTS/DTPA Waiver

48

 

13.8

Expenses

49

 

13.9

Severability

49

 

13.10

Damages

49

 

13.11

No Third Party Beneficiary

49

 

13.12

Survival

49

 

13.13

Counterparts

49

 

13.14

Not to be Construed Against Drafter

50

 

13.15

Waiver of Jury Trial

50

 

13.16

Publicity

50

 

13.17

Accounting

50

 

13.18

Operatorship

51

 

13.19

Seller's Employees

51

 

13.20

Time of Performance

51

 

13.21

No Partnership Created

52

 

13.22

Express Negligence Rule; Conspicuousness

52

 

13.23

Arbitration

52

 

13.24

Transfer Fees

53

 

13.25

Filing and Recording

53

 

13.26

Removal of Signs

54

 

13.27

References

54

 

13.28

Waiver of Louisiana Rights in Redhibition

54

 

13.29

Plugging and Abandonment Commitment

55

 

Exhibit "A-1"

–

Wells and allocations

Exhibit "A"

–

Lands and Oil and Gas Leases

Exhibit "B"

–

Form of Assignment and Bill of Sale

Exhibit "C"

–

Non-Foreign Affidavit

Exhibit "D"

–

Guaranty

Schedule 3.4(c)

–

Preferential Purchase Right

Schedule 3.4(d)

–

Consents to Assign

3

--------------------------------------------------------------------------------



 

Schedule 3.4(e)

–

Liens

Schedule 4.10

–

Litigation Schedule

Schedule 4.11

–

Authorities for Expenditure

Schedule 4.12

–

Environmental Actions

Schedule 4.14

–

Take-or-Pay

Schedule 8.2(b)

–

Form of Letter in Lieu of Transfer Order

Schedule 9.10

–

Purchaser Assumed Litigation

 

4

--------------------------------------------------------------------------------



PURCHASE AND SALE AGREEMENT

This PURCHASE AND SALE AGREEMENT, including the exhibits and schedules hereto,
("Agreement") is made this 7th day of July, 2005, by and between PIONEER NATURAL
RESOURCES USA, INC., a Delaware corporation, with the address of, 5205 N.
O’Connor Blvd., Suite 900, Irving, Texas 75039-3746 ("Seller"), and MARITECH
RESOURCES, INC., a Delaware corporation, with the address of 25025 Interstate 45
North, The Woodlands, Texas 77380 ("Purchaser").

RECITALS:

WHEREAS, on the terms and conditions provided in this Agreement, Seller has
agreed to sell and Purchaser has agreed to purchase certain of Seller’s
interests in certain oil and gas leases, agreements, contracts, real property,
personal property, equipment and related rights hereinafter defined.

NOW, THEREFORE, for good and valuable consideration and for the mutual benefits
and agreements contained herein, Seller and Purchaser hereby agree as follows:

ARTICLE 1. SALE AND PURCHASE

1.1 Effective Time. The effective time and date of the purchase and sale
contemplated hereby shall be 7:00 a.m. on April 1, 2005 at the site of the
respective Subject Properties as defined below (the “Effective Time”).

1.2 Sale and Purchase. Subject to the terms and conditions herein contained, at
Closing, as defined below, and effective as of the Effective Time, Seller shall
sell, assign, transfer and convey to Purchaser, and Purchaser shall purchase,
accept and receive, all of Seller’s right, title, and interest, if any, as of
the Effective Time, in and to the following described assets, less and except
the Excluded Assets (the "Assets"):

(a) The oil and gas leases and interests, described on Exhibit “A” or
appurtenant to the wells described on Exhibit “A-1” to the extent and only to
the extent the same pertain to the area within the boundaries of the lands
covered, as of the Effective Time, by the oil and gas leases listed on Exhibit
"A" (hereinafter referred to as the “Lands”), together with Seller’s interest in
any pooled, communitized or unitized acreage to the extent and only to the
extent any such wells are a part thereof and all of the rights appurtenant
thereto (the “Subject Properties”);

(b) To the extent, and only to the extent, located on the Lands or attributable
or allocable to the Subject Properties: (1) all wells (including, but not
limited to, the wells

1

--------------------------------------------------------------------------------



described in Exhibit "A-1,” and all other oil, gas, injection, disposal and
water wells whether active, idle, plugged or unplugged and whether abandoned or
not) (“Wells”), and well equipment (surface and subsurface), all materials,
fixtures, platforms, facilities, pumps, equipment, leased equipment (if
assignable without penalty, cost or liability), electrical distribution systems,
tank batteries, flowlines, gathering pipelines, gas facilities, gathering
systems, storage, distribution, treating, processing and disposal facilities and
tanks, tools, buildings, compressors, and all other real or tangible personal
property and fixtures which are located on the Lands and directly used in
connection with the present production, disposal, gathering, storing, measuring,
compression, injection, treating, operating, maintaining, marketing or
transportation of production and substances from the Subject Properties and
Wells or lands pooled or unitized therewith, and all other improvements located
on and which were acquired for or are used in connection with the operation of
the Subject Properties, (“Equipment”), but specifically excluding portable
tools, inventory, and vehicles not used exclusively on or exclusively
appurtenant to the Subject Properties or the Wells, and personal property not
solely appurtenant to the Wells or temporarily located on the Subject
Properties; (2) the net revenue from all oil, gas, mineral and other hydrocarbon
substances produced on or after the Effective Time (as adjusted in this
Agreement); (3) to the extent the same are assignable or transferable by Seller
and subject to the rights of third parties, all contracts insofar as they relate
to the Subject Properties, Wells and Equipment, including, without limitation,
all orders, unit orders, title opinions and documents, abstracts of title,
leases, deeds, unitization agreements, pooling agreements, operating agreements,
asset sale agreements, closing agreements, division of interest statements,
participation agreements, license agreements, farmin and farmout agreements, oil
and gas leases, assignments, compression and/or processing agreements, and oil
and gas sales, purchase, transportation, gathering and processing contracts and
agreements; (4) all surface leasehold and surface fee estates (but only to the
extent overlying and within the boundaries of the Lands or used solely in
connection with the Subject Properties), easements, rights-of-way, licenses,
authorizations, permits and similar rights and interests, limited by and subject
to the rights of third parties and regulatory agencies; (5) to the extent
assignable by Seller without liability, penalty or cost, all seismic data (2D
and 3D) in the possession of Seller as of the Execution Date and to the extent
not subject to third-party restrictions on transfers, as well as engineering and
production data and records, geological and geophysical data, including, but not
limited to, the Petra data files, accounting files (including electronic TOW
data files) marketing files, environmental files and records, regulatory files
and records, non-privileged legal records and files, lease files, land files,
title and lease records and opinions, operating files, well files, oil and gas
sales contract files, gas processing files, logs, test data, production
histories, division order files, abstracts, title files and materials (the
“Records”), and all rights thereto, limited by and subject to the rights of
third parties and applicable Related Agreements; (6) mineral, royalty and
overriding royalty interests, together with any other mineral rights, to the
extent and only to the extent pertaining to both the Subject Properties and the
area underlying and within the boundaries of the Lands; and (7) all other
rights, privileges,

2

--------------------------------------------------------------------------------



benefits and powers conferred upon the owner and holder of interests in the
Subject Properties.

It is the intent of the Parties that this Agreement shall, except for the
Excluded Assets (as defined in this Agreement), cover any and all of Seller’s
right, title and interest in and directly pertaining to the Subject Properties,
irrespective of whether those properties and rights are set forth on the
exhibits and schedules attached hereto.

1.3 Excluded Assets. Notwithstanding anything in this Agreement to the contrary,
the Assets do not include and Purchaser agrees and acknowledges that Seller has
reserved and retained from the Assets and hereby reserves and retains unto
itself any and all rights, titles and interests in and to (a) fee, leasehold,
mineral fee, royalty, overriding royalty, and other interests to the extent
pertaining to the any area not within the boundaries of the Leases as of the
Effective Time and not expressly included under Section 1.2(a) or (b) above; (b)
seismic, geologic and geophysical records, information, and interpretations
relating to the Assets not included in Section 1.2(b)(5) above; (c) any and all
records which consist of previous, contemporaneous or subsequent offers,
discussions, or analyses associated with the purchase, sale or exchange to a
third party by Seller of the Assets or any part thereof, proprietary
information, personnel information, tax information, information covered by a
non-disclosure obligation of a third party and information or documents covered
by a legal privilege; (d) originals or copies of Records retained by Seller; (e)
all claims, rights and causes of action of Seller against third parties,
asserted and unasserted, known and unknown relating to the period prior to the
Effective Time relating to the Assets; (f) trucks, communication equipment,
computers and related switching equipment and software; (g) all pipelines which
are not used solely for production from the Lands; (h) all oil in storage at the
Effective Time or produced prior to the Effective Time; and (i) items or
interests excluded or removed elsewhere in or pursuant to this Agreement;(j) any
refund of taxes, costs or expenses borne by Seller or Seller’s predecessors in
title attributable to the period of time prior to the Effective Time; (k) any
and all proceeds receivable from the settlement or final adjudication of
contract disputes with lessors, co-owners or operators of the Assets or with
purchasers, gatherers processors or transporters of hydrocarbons from or
attributable to the Assets, including without limitation, settlement of royalty,
take-or-pay, pricing or volume adjustments disputes, insofar as said proceeds
are attributable to periods of time prior to the Effective Time (collectively,
the "Excluded Assets").

1.4 Defined Terms.

“Acceptable Title” has the meaning as set forth in Section 3.3.

“Act” means the Securities Act of 1933.

“Adjusted Purchase Price” has the meaning as set forth in Section 2.1.

3

--------------------------------------------------------------------------------



“Affiliate” or “Affiliates” means, as to any Person, each other Person that
directly or indirectly (through one or more intermediaries or otherwise)
controls, is controlled by, or is under common control with, such Person.

“Agents” has the meaning as set forth in Section 3.7.

“Allocated Values” has the meaning as set forth in Section 2.5.

“Arbitrable Dispute” has the meaning as set forth in Section 13.23.

“Assets” has the meaning as set forth in Section 1.2.

“Authorized Contact” means any employee or contract personnel who has been
involved with any phase of the operation, maintenance or development of the
Assets and accounting or supervision thereof, and who is specifically identified
in writing by Seller’s president or any vice president as an individual from
whom Purchaser may obtain information and records during the Examination Period,
but only with regard to the specific Asset for which the said Authorized Contact
is identified or associated.

“Business Day” or “Business Days” means a day or days excluding Saturdays,
Sundays and U.S. legal holidays.

“Casualty Loss” has the meaning as set forth in Section 12.3.

“Claimant” has the meaning as set forth in Section 13.23.

“Claims” has the meaning as set forth in Section 9.2(a).

“Closing” means the consummation of the purchase and sale of the Assets by
Purchaser and Seller as contemplated in this Agreement.

“Closing Date” has the meaning as set forth in Section 8.1.

“Code” means the United States Internal Revenue Code of 1986, as amended.

“Confidentiality Agreement” has the meaning as set forth in Section 13.2.

“Defect” and “Defects” have the meaning as set forth in Section 3.8.

“Deposit” has the meaning as set forth in Section 2.4.

“Effective Time” has the meaning as set forth in Section 1.1.

4

--------------------------------------------------------------------------------



“Environmental Defect” means a condition or circumstance which (1) was not known
by or disclosed to Purchaser on or before the Execution Date; (2) presently
exists on the Assets; and (3) constitutes a violation of applicable
Environmental Laws and for which remediation is required to be currently
undertaken as of the end of the Examination Period.

“Environmental Laws” means any and all Laws including, but not limited to, those
in existence on the Execution Date that relate to: (a) the prevention of
pollution or environmental damages, (b) the abatement, remediation or
elimination of pollution or environmental damage, (c) the protection of the
environment generally, and/or (d) the protection of Persons or property from
actual or potential exposure (or the effects of exposure) to pollution or
environmental damage, including without limitation, the Clean Air Act, as
amended, the Clean Water Act, as amended, the Comprehensive Environmental
Response, Compensation and Liability Act of 1980, as amended, the Federal Water
Pollution Control Act, as amended, the Resource Conservation and Recovery Act of
1976, as amended, the Safe Drinking Water Act, as amended, the Toxic Substance
and Control Act, as amended, the Superfund Amendments and Reauthorization Act of
1986, as amended, the Hazardous and the Solid Waste Amendments Acts of 1984, as
amended, and the Oil Pollution Act of 1990, as amended, and all other federal,
state and local statutes, regulations, and ordinances serving similar or related
purposes.

“Equipment” has the meaning as set forth in Section 1.2(b).

“Examination Period” has the meaning as set forth in Section 3.1.

“Excluded Assets” has the meaning as set forth in Section 1.3.

“Execution Date” is the date on which the last of the Parties hereto signs this
Agreement.

“Final Accounting” has the meaning as set forth in Section 13.17(b).

“Final Accounting Date” has the meaning as set forth in Section 13.17(b).

“Governmental Entity” or “Governmental Entities” means any court or tribunal, or
any public, governmental, or regulatory body, agency, department, commission,
board, bureau, conservation commission, or other authority or instrumentality
(domestic or foreign), having appropriate jurisdiction over the Assets conveyed
hereunder.

“Hazardous Substance(s)” means any substance defined as a Hazardous Substance
under Environmental Laws.

“Imbalances” has the meaning as set forth in Section 9.1.

“Knowledge of Seller” (or Purchaser as the case may be) or “to the best of
Seller’s knowledge and belief” (or Purchaser as the case may be) (or words of
similar import) shall mean only the then existing actual knowledge of any
president or vice president (without obligation of further

5

--------------------------------------------------------------------------------



inquiries) of Seller (or Purchaser as the case may be) and is not intended to
imply that such party in fact has actual knowledge of the subject matter to
which such terms apply.

“Lands” has the meaning as set forth in Section 1.2(a).

“Laws” means laws, statutes, ordinances, permits, decrees, orders, judgments,
rules or regulations (including without limitation Environmental Laws) which are
promulgated, issued or enacted by a Governmental Entity (whether federal, state
or local) or tribal authority having appropriate jurisdiction.

“NORM” has the meaning as set forth in Section 9.2(b).(ii).

“Notice of Defects” has the meaning as set forth in Section 3.8.

“Notice Period” has the meaning as set forth in Section 9.2(c).

“Occurrence” has the meaning as set forth in Section 3.9(c)(7).

“Party” means either Purchaser or Seller; “Parties” means the Purchaser and
Seller.

“Permitted Encumbrances” has the meaning as set forth in Section 3.4.

“Person” means an individual, corporation, partnership, association, joint stock
company, trust or trustee thereof, estate or executor thereof, unincorporated
organization or joint venture, court or other governmental unit or other agency
or subdivision thereof, or any other legally recognizable entity.

"Preliminary Settlement Statement" has the meaning set forth in Sections 8.2(d)
and 13.17(a).

"Property" is the real property or properties, surface and subsurface, in which
and on which the Assets, or any portion thereof, are located or pertain and
includes the land, if any, described or referred to in Exhibit "A."

“Property Taxes” has the meaning as set forth in Section 11.1.

“Purchase Price” has the meaning as set forth in Section 2.1.(a).

“Records” has the meaning as set forth in Section 1.2(b).

“Related Agreements” has the meaning as set forth in Section 9.9.

“Representative” and “Representatives” have the meaning as set forth in Section
9.2(e).

“Respondent” has the meaning as set forth in Section 13.23.

6

--------------------------------------------------------------------------------



“Subject Properties” has the meaning as set forth in Section 1.2(a).

“Suspense Funds” has the meaning as set forth in Section 9.1.

“Threshold” has the meaning as set forth in Section 3.8.

“Title Defect” has the meaning as set forth in Section 3.5.

“Wells” has the meaning as set forth in Section 1.2(b).

“Withheld Payment” has the meaning as set forth in Section 13.23.

ARTICLE 2. CONSIDERATION

2.1 Consideration.

(a) Price. At Closing and subject to the terms hereof, Purchaser shall pay to
Seller Forty Nine Million One Hundred Thousand ($49,100,000.00) (US$) Dollars
(the "Purchase Price"), as may be adjusted pursuant hereto (the "Adjusted
Purchase Price"). The Purchase Price has been allocated by Purchaser pursuant to
Section 2.5 herein.

(b) Adjusted Purchase Price. The net price which the Purchaser shall pay for the
Assets (the “Adjusted Purchase Price”) shall be:

(1) The Purchase Price as set forth in Section 2.1(a) above;

(2) Plus the amount of all direct expenditures and costs (capital and expensed)
chargeable to the Assets under any applicable operating or unit agreement and
incurred and paid by or on behalf of Seller in the ordinary course of owning and
operating the Assets and attributable to the period from the Effective Time to
the Closing Date, including, but not limited to, those expenditures and costs
set forth in Section 13.17(a);

(3) Plus an amount equal to all prepaid expenses that are actually paid by or on
behalf of Seller prior to the Closing Date in the ordinary course of owning and
operating the Assets as heretofore owned and operated and attributable to the
Assets and allocable to any period after the Effective Time;

(4) Plus an amount equal to the value of Seller’s interest in all merchantable
oil in the tanks on the Effective Time attributable to the Assets net of all
applicable taxes and royalties paid by Seller;

7

--------------------------------------------------------------------------------



(5) Less the amount of gross proceeds received by or credited to Seller that are
attributable to the sale of any hydrocarbon production from the Assets for any
period of time after the Effective Time net of all applicable taxes and
royalties paid by Seller;

(6) Less the amount of all expenditures and costs relating to the Assets, such
as unpaid ad valorem, property, production, severance, and similar taxes and
assessments (but not including income, franchise, or similar taxes) based upon
or measured by the ownership of the Assets, or the production of hydrocarbons or
the receipt of proceeds therefrom, which are payable or which accrued to the
Assets prior to the Effective Time and that are unpaid as of the Closing Date;

(7) Less the allocated value for any of the Subject Properties deleted from this
transaction pursuant to this Agreement;

(8) Plus or less, as applicable, any amounts determined to be subject to a
Purchase Price Adjustment provided for in Sections 2.4 (Deposit), 3.5 (Title
Defects), 3.7 (Environmental Defects), 3.10 (Preferential Purchase Rights), and
12.3 (Casualty Loss) herein; and

(9) As adjusted up or down pursuant to Section 13.17(a).

2.2 Manner of Payment. At Closing, Purchaser shall pay Seller or Seller’s
designee the Adjusted Purchase Price by wire transfer of immediately available
funds pursuant to Seller’s written instructions.

2.3 Like Kind Exchange Option. [INTENTIONALLY DELETED]

2.4. Deposit. Prior to the execution hereof or upon or after the execution
hereof Purchaser has paid or shall pay to Seller Four Million Nine Hundred
Thousand ($4,900,000.00) (US$) Dollars (the "Deposit"). Except as provided in
this Agreement, the Deposit will not bear interest and is not refundable. The
Deposit is composed of two parts. The first part of the Deposit (the “Initial
Deposit”) is Five Hundred Thousand ($500,000.00) (US) Dollars and shall be paid
to Seller on the Execution Date. The second part of the Deposit (the “Remaining
Deposit”) is the remainder of the sum comprising the Deposit and shall be
received by Seller or to the credit of Seller on or before 5:00 p.m. CDT on July
29, 2005 (the “Remaining Deposit Due Date”) at a bank which may be designated in
writing by Seller. If the Remaining Deposit is not paid on or before the
Remaining Deposit Due Date, this Agreement shall terminate, the Initial Deposit
shall not be refunded and shall be the property of Seller, with no recourse
thereto by Purchaser, and Seller shall be free to use said Initial Deposit for
its own account and the retention of the Initial Deposit by Seller shall be
deemed liquidated damages and neither Party hereto shall have any further
obligation or liability to the other arising from the non-payment of said
Remaining Deposit and

8

--------------------------------------------------------------------------------



the termination of this Agreement. If Closing occurs, the Deposit shall be
applied to reduce the Adjusted Purchase Price. Except as provided in this
Section 2.4, if Closing does not occur, the Deposit shall be applied as provided
in Section 10.2.

2.5 Allocated Values. The allocation of values (“Allocated Values”) associated
with the Assets to be conveyed under this Agreement have been prepared by
Purchaser and are set forth on Exhibit “A-1.”

ARTICLE 3. DEFECTS

3.1 Access to Records and the Properties. For the period beginning on the
Execution Date and ending on August 9, 2005 (“Examination Period”), Seller
shall, beginning on the first Business Day after the Execution Date, give
Purchaser and its authorized representatives, during regular business hours, at
Purchaser’s sole risk, cost and expense, access to all written geological,
geophysical, production, engineering and other technical data and records,
including without limitation 2D and/or 3D seismic data, other seismic data,
logs, maps, and other technical data, and to all contract, land, environmental,
regulatory, title, lease, accounting and marketing records, to the extent such
data and records are in Seller’s possession and relate to the Assets, and to
such other information relating to the Assets as Purchaser may reasonably
request; provided, however, Seller shall have no obligation to provide Purchaser
access to any data or information which is an Excluded Asset or that relates to
an Excluded Asset, or to which access Seller cannot legally provide Purchaser
without penalty, cost or liability or because of third-party restrictions on
Seller. Seller agrees to use its reasonable efforts (at no cost to Seller) to
assist Purchaser in obtaining the consent of any such third party to furnish
such information to Purchaser. Except where restricted by agreement, Purchaser
shall be allowed to make copies of such data at its own expense. Purchaser shall
obtain confidentiality agreements (in a form acceptable to Seller) with any
third parties it employs to conduct the review of such data. Subject to the
Confidentiality Agreement, Purchaser shall keep all materials and data obtained,
and all reports resulting therefrom, confidential and shall return any and all
materials and data as to any properties not purchased at Closing and shall
destroy materials containing confidential information or summaries, or excerpts
thereof if Closing does not occur. Seller makes no warranty of any kind as to
the title information and other information supplied, and Purchaser agrees that
any conclusions drawn from any information provided shall be the result of
Purchaser’s own judgment and independent examination. Further, Seller shall,
subject to the forty-eight (48) hour prior written notification period provided
in Section 3.7.(b) below, afford Purchaser and its authorized representatives
reasonable access during the Examination Period to the Assets it operates and to
Authorized Contacts, at the locations where such Persons work. Although Seller
shall endeavor to cooperate, at Purchaser’s cost, Seller shall have no
obligation hereunder to provide any information to Purchaser that is available
to the general public, whether in public records or from a Governmental Entity
or Agency upon request. Further, Seller’s obligation under Sections 3.1 and 3.6
shall be limited to Seller’s present capability to allow Purchaser’s access in
Seller’s offices, without disruption or undue inconvenience to Seller’s ongoing
business, and Seller shall not be required to create, assemble (in a form
different than such Records currently exist) or develop Records for Purchaser’s
access.

9

--------------------------------------------------------------------------------



3.2 Special Warranty of Title. Under the Assignment and Bill of Sale to be
provided at Closing, Seller will warrant and shall defend title to the Subject
Properties against any and all persons whomsoever claiming the same or any part
thereof by through or under Seller, but not otherwise. Said warranty will
survive the Closing until the fourth anniversary of the Closing Date, from and
after which time such warranty will terminate and cease to be of further force
and effect. Furthermore, the standard for this warranty is Acceptable Title as
defined below.

3.3 Definition of Acceptable Title. As used herein, the term "Acceptable Title"
shall mean, as to the Subject Properties, such right, title and interest that as
to the existing production from the currently producing intervals in the Wells,
(a) entitles Seller to receive not less than the net revenue interest set forth
in Exhibit "A-1" of all oil, gas and associated liquid and gaseous hydrocarbons
produced, saved and marketed from the currently producing intervals of the
respective Subject Properties; (b) obligates Seller to bear costs and expenses
relating to the maintenance, development and operation of the Wells relative to
the respective Subject Properties in a percentage not greater than the working
interest set forth in Exhibit “A-1” for each, unless there is a corresponding
increase in the applicable net revenue interest; and (c) except for Permitted
Encumbrances, is free and clear of all liens, claims and encumbrances; provided,
however that the presence of a preferential right to purchase provision shall
not be considered to be a Title Defect as defined in Section 3.5 below.
Purchaser acknowledges and agrees that any net revenue interests and working
interests reflected on Exhibit "A-1" are for the convenience of Seller and
Purchaser and included solely for the purpose of determining Acceptable Title
prior to Closing; Seller does not and shall not represent or warrant that the
interest conveyed in the Subject Properties is equal to any such interests in
any respect, but agrees that (i) for purposes of determining Defects prior to
Closing, with respect to those Subject Properties listed on Exhibit "A-1" with
"0.0000" "APO" interests, the "APO" interests shall be deemed to be the same as
the corresponding "BPO" interests, and (ii) Purchaser may assert as a Title
Defect (as defined in and subject to this Article 3) any matter reasonably
expected to reduce the net revenue interest assigned to such Subject Property or
well or any matter reasonably expected to increase the working interest assigned
to such Subject Property and Well unless there is a corresponding increase in
the applicable net revenue interest.

3.4 Definition of Permitted Encumbrances. As used herein, the term "Permitted
Encumbrances" shall mean the following items, provided none of the following
items shall operate, as of Closing, to increase the working interest of Seller
as set forth in Exhibit “A-1” for any of the Subject Properties, without a
corresponding increase in the applicable net revenue interest, or decrease the
net revenue interest of Seller set forth in Exhibit “A-1” for any of the Subject
Properties:

(a) lessors' royalties, overriding royalties, production payments, reversionary
interests and similar burdens;

(b) division orders and sales contracts;

10

--------------------------------------------------------------------------------



(c) preferential rights to purchase on any of the Subject Properties as
identified in writing by Seller and described on Schedule 3.4(c);

(d) rights to consent to assignments affecting any of the Subject Properties, as
identified and described on Schedule 3.4(d), held by Persons other than
Governmental Entities;

(e) materialman's, mechanic's, repairman's, employee's, contractor's,
operator's, tax, and other similar liens, assessments or charges arising in the
ordinary course of business for obligations that are not yet due or delinquent,
or if delinquent, that are being contested by Seller in good faith in the normal
course of business and which, if contested by Seller, are specifically
identified on Schedule 3.4(e);

(f) rights to consent by, required notices to, filings with, or other actions by
Governmental Entities in connection with the sale or conveyance of oil and gas
leasehold and fee estates or interests therein if the same are customarily
obtained contemporaneously with or subsequent to such sale or conveyance;

(g) easements, rights-of-way, servitudes, permits, surface leases and other
rights in respect of surface operations affecting the Assets and in existence on
or before the Effective Time;

(h) rights reserved to or vested in any governmental, statutory or public
authority to control or regulate any of the Assets in any manner, and all
applicable laws, rules and orders of any governmental authority affecting the
Assets;

(i) operating agreements, unit agreements, unit operating agreements, pooling
agreements and pooling designations affecting the Subject Properties which are
in the records of the Governmental Entities having jurisdiction over the Subject
Properties or recorded in the public records of the parish in which the Assets
are located or contained in the Records and information made available to
Purchaser pursuant to Section 3.1, and all actions taken or operations occurring
in the normal course of business pursuant to such instruments;

(j) Title Defects that Purchaser may have expressly waived in writing or which
are deemed to have been waived pursuant to Article 3;

(k) all conveyances, reservations and exceptions which are present in the
records of the Governmental Entities having jurisdiction over the Subject
Properties or are recorded in the public records of the parish in which the
affected Assets are located or contained in the Records and/or information made
available to Purchaser pursuant to Section 3.1 affecting the Assets and which do
not materially and adversely affect the Properties or their use for oil and gas
development purposes or impair Purchaser’s surface operations associated with
the Assets;

11

--------------------------------------------------------------------------------



(l) that letter of credit (and any extensions or amendments thereof) up to the
aggregate sum of $7,000,000.00 required or issued pursuant to or in conformance
with the terms of the ASA and Closing Agreement, as defined in Section 9.2
(f)(ii) below, for the benefit of Chevron U.S.A. Inc., or Chevron Corporation or
any of their respective subsidiaries to secure abandonment of Wells or other
Assets, all or in part (the “Chevron Letter of Credit”); or

(m) all other liens, charges, encumbrances, contracts, agreements, instruments,
obligations, defects and irregularities which are not such as to interfere
materially with the operation or use of the Subject Properties (taken as a
whole) or materially reduce the value thereof.

3.5 Title Defects; Purchase Price Adjustment; Materially Adverse Agreements.

(a) As used in this Agreement, the term “Title Defect” shall mean any matter,
other than a Permitted Encumbrance or a matter which was known to Purchaser on
or before the Execution Date, which causes any of the Subject Properties not to
have Acceptable Title for one or more of the following reasons:

(1) Seller’s title is subject to 1) an outstanding mortgage, deed of trust,
lien, or encumbrance which is due, overdue or delinquent and/or 2) there is a
current unpaid mortgage, lien or deed of trust which was created by Seller on or
after the date Seller acquired the interest in the affected Subject Properties
and which burdens the Subject Properties and in either 1) or 2) in this
sentence, the amount is liquidated in amount or can be estimated with reasonable
certainty;

(2) Seller owns more or less than the net revenue interest shown on Exhibit
“A-1” or is obligated to bear a share of the costs of operation less than or
greater than the working interest shown on Exhibit “A-1” without a corresponding
increase in net revenue interest;

(3) The Assets have been or are subject to being reduced by the exercise of
contractual rights, including without limitation, reversionary or back-in
rights, pay-out of non-consent penalties, rights under farmout or similar
agreements, lessor’s approvals, or other rights not already reflected in the
lowest percentage NRI (APO) for the affected Asset as set forth on Exhibit
“A-1”; or

(4) Seller is in default under a material provision of a lease, farmout
agreement, operating agreement or other contract or agreement affecting the
Subject Properties and such default has originally occurred between January 1,
1990 and the Execution Date and is reasonably expected to interfere materially
with the operation of such Subject Properties or materially reduce the value
thereof.

12

--------------------------------------------------------------------------------



(b) In the event Purchaser, prior to the end of the Examination Period,
discovers the existence of valid contracts or agreements binding on Seller which
are such as to interfere materially with the operation or use of the Subject
Properties (taken as a whole) in the manner the same have been operated by
Seller or materially reduce the value thereof, and the same do not or in the
passage of time will not cause the net revenue or working interest set forth on
Exhibit A-1 to be affected, Purchaser may assert such matters as “Materially
Adverse Agreements” and submit the same as if they were a Defect under Section
3.8 and subject to the terms, including but not limited to, the Threshold
therein. Materially Adverse Agreements do not include any matter which could be
raised as a Title Defect or:

(1) lessors' royalties, overriding royalties, production payments, reversionary
interests and similar burdens;

(2) division orders or any sales contracts cancelable with less than 45 days
notice;

(3) preferential rights to purchase on any of the Subject Properties as
identified in writing by Seller and described on Schedule 3.4(c);

(4) rights to consent to assignments affecting any of the Subject Properties, as
identified and described on Schedule 3.4(d), held by Persons other than
Governmental Entities;

(5) materialman's, mechanic's, repairman's, employee's, contractor's,
operator's, tax, and other similar liens, assessments or charges arising in the
ordinary course of business for obligations that are not yet due or delinquent,
or if delinquent, that are being contested by Seller in good faith in the normal
course of business and which, if contested by Seller, are specifically
identified on Schedule 3.4(e);

(6) rights to consent by, required notices to, filings with, or other actions by
Governmental Entities in connection with the sale or conveyance of oil and gas
leasehold and fee estates or interests therein if the same are customarily
obtained contemporaneously with or subsequent to such sale or conveyance;

(7) easements, rights-of-way, servitudes, permits, surface leases and other
rights in respect of surface operations affecting the Assets and in existence on
or before the Effective Time;

(8) rights reserved to or vested in any governmental, statutory or public
authority to control or regulate any of the Assets in any manner, and all
applicable laws, rules and orders of any governmental authority affecting the
Assets;

13

--------------------------------------------------------------------------------



(9) operating agreements, unit agreements, unit operating agreements, pooling
agreements and pooling designations affecting the Subject Properties which are
in the records of the Governmental Entities having jurisdiction over the Subject
Properties or recorded in the public records of the parish and all actions taken
or operations occurring in the normal course of business pursuant to such
instruments;

(10) Title Defects that Purchaser may have expressly waived in writing or which
are deemed to have been waived pursuant to Article 3;

(11) the Chevron Letter of Credit; or

(12) all other liens, charges, encumbrances, contracts, agreements, instruments,
obligations, defects and irregularities which are not such as to interfere
materially with the operation or use of the Subject Properties (taken as a
whole) or materially reduce the value thereof.

3.6 Title Assessment by Purchaser. Beginning on the first Business Day after the
Execution Date and for the remainder of the Examination Period as defined in
Section 3.1 above, Seller shall provide access to Purchaser to copies of title
and contract information in Seller’s possession or control regarding the Assets.
During the Examination Period, Purchaser may review such information at Seller’s
office located at 303 W. Wall, Midland, Texas, or 5205 N. O’Connor Blvd.,
Irving, Texas, or other office of Seller designated by Seller in which such
information may be located, during normal business hours. Seller will not be
required to perform any additional title work, and if there are any existing
abstracts and title opinions, Seller will not be required to make them current.
Purchaser specifically agrees that any conclusions made from any examination
done or caused to be done shall result from its own independent review and
judgment only.

3.7 Environmental Defects - Environmental and Physical Assessment by Purchaser.

(a) Subject to the terms hereof and the Confidentiality Agreement, Purchaser
shall have the right at its sole risk and expense to make an environmental and
other physical assessment of the Lands and Assets during the Examination Period,
as defined in Section 3.1 above. If Purchaser desires to undertake an
environmental assessment, the identity of the consultant(s) conducting the
assessment shall be disclosed to Seller by Purchaser, and if Seller makes a
reasonable objection to such consultant, such consultant will not be used by
Purchaser.

(b) During Seller's normal business hours and subject to the terms of this
Agreement and Related Agreements, Purchaser and its employees, contractors and
consultants (“Agents”), at their sole cost and expense, shall have the right to
enter upon the Assets operated by Seller and all buildings and improvements
thereon (and Seller shall use commercially reasonable efforts to obtain
permission from third parties for Purchaser to gain access to Assets operated by
others but such access and the terms of such access cannot be guaranteed),
inspect the same, conduct soil

14

--------------------------------------------------------------------------------



and water tests and non-destructive borings, and generally conduct such tests,
examinations, investigations and studies as may be reasonably necessary or
appropriate for the preparation of appropriate environmental and other reports
relating to the Assets, their condition, and the presence of wastes or
contaminants. Purchaser shall provide Seller with forty-eight (48) hours prior
written notice of the identity of the consultant, projected scope of the
assessment and testing protocol to be employed in the assessment, regardless of
who operates the same, and Seller shall have the right to (i) witness all such
tests and investigations, (ii) receive an equal distribution of all samples
taken by Purchaser or its Agents, and (iii) prohibit such tests and
investigations which it reasonably believes could damage its properties or
business interests. In the event Purchaser reasonably determines to expand the
scope of its assessment, including testing protocols, beyond those initially
identified by Purchaser, then Purchaser shall give Seller forty-eight (48) hours
prior written notice. Seller shall then have the right to prohibit such expanded
assessment which it reasonably believes could damage its properties or business
interests.

(c)In the event Seller exercises its right to prohibit such expanded assessment,
then Purchaser shall have the option to claim the full allocated value of such
property affected as an Environmental Defect, subject to the threshold amounts
in Section 3.8 below.

(d)Entry onto the Assets by Purchaser or its Agents will be subject to
third-party restrictions, if any, and to Seller’s safety, industrial hygiene,
and drug and alcohol policies and guidelines and Purchaser will be responsible
for assuring compliance with same by itself and its Agents.

(e)Purchaser and its Agents shall keep any data or information acquired by all
such examinations and the results of all analyses of such data and information
strictly confidential and not disclose any of the same to any Person unless
otherwise required by law or regulation and then only after written notice to
Seller of the need for disclosure and the identity of all intended recipients.

(f) Seller hereby grants Purchaser access to the Assets to conduct its
environmental and other physical assessment upon the condition that PURCHASER
HEREBY RELEASES, INDEMNIFIES, DEFENDS AND HOLDS SELLER AND ITS AFFILIATES AND
THEIR RESPECTIVE REPRESENTATIVES, INCLUDING WITHOUT LIMITATION, ANY PERSON THAT
HAS SERVED AS A DIRECTOR, OFFICER OR EMPLOYEE THEREOF, HARMLESS FROM AND AGAINST
ANY AND ALL CLAIMS OF WHATEVER NATURE FOR OR RELATED TO PERSONAL INJURY, DEATH
OR PROPERTY DAMAGE ARISING OUT OF OR AS A RESULT OF THE ACTIVITIES BY OR ON
BEHALF OF PURCHASER OR ITS AGENTS ON OR RELATED TO THE ASSETS IN CONDUCTING SUCH
ENVIRONMENTAL AND PHYSICAL ASSESSMENTS OR THE EXERCISE OF ITS RIGHTS UNDER THIS
SECTION 3.7.

3.8 Notice of Defects. If any matter is discovered by Purchaser that, in
Purchaser's reasonable, good faith opinion, would (a) constitute a Title Defect;
(b) constitute an Environmental Defect; but as to (a) above, only to the extent
that each such matter exceeds a value of $20,000.00 and for, and only for, (b)
above individual defects must exceed a minimum

15

--------------------------------------------------------------------------------



of $75,000.00 individually, a "Defect," and collectively the "Defects”, then if,
and only if, the total value of all Defects as to Sections 3.5 and 3.7 exceed
five per cent (5%) of the Purchase Price (the “Threshold”), Purchaser may
provide written notice (a "Notice of Defects") thereof actually delivered to
Seller not later than noon, on the first Business Day after the end of the
Examination Period. A Notice of Defects shall specifically identify the Defect
and include (i) the Purchaser's purported value of each specific Defect which
value, collectively for all Defects for that Subject Property or Asset, cannot
exceed as to the total of all Environmental Defects or, separately, the total of
all Title Defects, the Allocated Value of the affected Subject Property or Asset
as set out on Exhibit "A-1" and the final adjustment for the total Defects
claims as to any Subject Property cannot exceed the Allocated Value for that
Subject Property, (ii) an identification of each affected Asset, (iii)
Purchaser's basis for determining the existence and value of such Defect,
together with copies of all associated reports, title opinions, data, curative
information, evidence, valuations, assessments, conclusions and supporting
calculations, and (iv) Purchaser's statement of steps reasonably necessary to
cure or minimize each such Defect to its satisfaction, all of which shall be
kept strictly confidential by Purchaser and its Agents, except to the extent
required by law, regulation or order of any court or other governmental
authority or as may be necessary to address Defects identified in a Notice of
Defects. If there exists one or more Title Defects or Environmental Defects,
such Defects must be raised in the Notice of Defects or be forever waived by
Purchaser.

IN ADDITION TO PURCHASER’S OTHER OBLIGATIONS AND RESPONSIBILITIES UNDER THIS
AGREEMENT, PURCHASER, FOR THE PURPOSES OF THIS AGREEMENT, UPON AND AFTER
CLOSING, SHALL BE SOLELY RESPONSIBLE FOR EACH AND EVERY DEFECT BELOW THE LEVEL
OF THE THRESHOLD.

3.9 Remedy for Title and Environmental Defects. In Seller's sole discretion, but
without obligation, it may, at its sole cost, take such steps it deems
appropriate or as are identified by Purchaser’s Notice of Defects pursuant to
Section 3.8 above as are reasonably necessary to cure or minimize Defects
identified in the Notice of Defects. In the event Seller is unable or elects not
to cure or minimize any or all such Defects claiming a reduction in the Purchase
Price, or if any examination by Purchaser or Seller results in a finding that
the interest of Seller is greater than stated in Exhibit "A-1" and such increase
(which such increase must, if found by Purchaser, be identified by Purchaser in
the Notice of Defects to Seller) serves to increase the value of the Subject
Properties or component of the Assets, Seller and Purchaser may, at Seller's
option, meet and discuss the validity of each such Defect claim and the need for
and the amount of any mutually acceptable Purchase Price adjustment.

(a) Title Defects. Title Defect adjustments shall be made with reference (as a
maximum) to the Allocated Value for each affected Asset as set forth in Exhibit
"A-1" and based on the criteria set forth in Section 3.5. At any time after the
Notice of Defects, if Purchaser has not agreed to waive such Defect, and if the
Parties cannot otherwise agree on the amount of an adjustment or other remedy,
Seller may, in addition to any of its rights to terminate this Agreement, at its
sole option and upon written notice to Purchaser sent no later than the third
Business Day before the Closing Date, either:

16

--------------------------------------------------------------------------------



(1) elect to delay, without penalty or liability, the Closing for thirty (30)
days in order to cure the Defect at its own expense, with such delay having no
effect on, and being in addition to and under the same terms as, Seller’s right
to delay pursuant to Section 8.1;

(2) remove the affected Asset from this Agreement and adjust the Purchase Price
by the Allocated Value for the Asset; or

(3) elect to resolve the dispute under the procedures set forth in Section 13.23
of this Agreement.

(b) Environmental Defects. Environmental Defects will be based on the criteria
set forth in Section 3.7. At any time after the Notice of Defects, if Purchaser
has not agreed to waive such Defect and the Parties cannot otherwise agree on
the amount of an adjustment or other remedy, Seller may, in addition to any of
its rights to terminate this Agreement, at its sole option, and upon written
notice to Purchaser sent no later than the third Business Day before the Closing
Date, either:

(1) elect to delay, without penalty or liability, the Closing for thirty (30)
days in order to cure or remediate or decide whether to elect to cure and
remediate, the Defect at its own expense (under the terms and procedures set
forth below), with such delay having no effect on, and being in addition to and
under the same terms as, Seller’s right to delay pursuant to Section 8.1;

(2) adjust the Purchase Price allocation for an Asset by a mutually acceptable
amount reflecting Seller’s net proportionate share, based on its working
interest, of the cost reasonably estimated to remediate the Environmental Defect
(in the manner described below) affecting the Assets, but only to the level
required by the Environmental Laws in effect at the end of the Examination
Period and not to exceed the full allocated value for the affected Asset(s).
Seller may require Purchaser to remit the full allocation at Closing, without
adjustment for the Environmental Defect, but if it does so, it will pay the
amount of the adjustment to Purchaser when the remediation performed by
Purchaser is complete under applicable law. If the cost to remediate exceeds the
amount of the adjustment, Purchaser will pay the additional costs to remediate
the Environmental Defect as required by applicable law;

(3) remove the affected Asset from this Agreement and adjust the Purchase Price
by the Allocated Value for the affected Asset; or

(4) elect to resolve the dispute under Section 13.23 of this Agreement.

(c) Procedures if Seller Remediates. If, prior to Closing, Seller elects or
agrees with Purchaser to remediate an Environmental Defect or is required by a
Governmental

17

--------------------------------------------------------------------------------



Entity to remediate an Environmental Defect, the following will govern the
remediation:

(1) Seller will be responsible for all negotiations and contacts with federal,
state, and local agencies and authorities with regard to the Environmental
Defect or remediation. Purchaser may not make any independent contacts with any
agency, authority, or other third party with respect to the Environmental Defect
or remediation and will keep all information regarding the Environmental Defect
confidential, except in each instance to the extent required by applicable law.
Seller will provide to Purchaser a final report of Seller’s remediation
activities. Seller will notify purchaser forty-eight (48) hours in advance of
its remediation activities on site of the Assets, and Purchaser and/or its
Agents will have the right to be present during such remediation activities, at
Purchaser’s sole risk, expense and option.

(2) Seller will remediate the Environmental Defect to the level agreed upon by
Seller and Purchaser or as required by any Governmental Entity, but in no event
will Seller be required to remediate the Environmental Defect beyond the level
required by the Environmental Laws in effect on the Execution Date or as
required by any Governmental Entity.

(3) If such remediation activities occur after Closing, during Purchaser’s
normal business hours, Purchaser will grant reasonable access to the Assets and
entry on the Lands, Subject Properties and Property (and Purchaser shall use
reasonable efforts to obtain permission for Seller to gain access to Assets
operated by others but such access and the terms of such access cannot be
guaranteed) after Closing to Seller, its Representatives, and third parties
conducting assessments or remediation, to the extent and as long as necessary to
conduct and complete the assessment or remediation work, to remove any equipment
and facilities used in connection with Seller’s assessment or remediation, and
to perform any other activities reasonably necessary in connection with
assessment or remediation.

(4) If such remediation activities occur after Closing, Purchaser will use
commercially reasonable efforts not to interfere with Seller’s ingress or egress
or assessment or remediation activities. Seller will use commercially reasonable
efforts to perform the work so as to minimize disruption to Purchaser’s business
activities and to the Assets, the Lands and the Property.

(5) Seller will continue remediation of the Environmental Defect until the first
of the following occurs:

(a) The appropriate governmental authorities provide written notice that no
further remediation of the Environmental Defect is required (the Party receiving
notice shall immediately provide such notice to the other Party); or

18

--------------------------------------------------------------------------------



(b) Seller reasonably determines that the Environmental Defect has been
remediated to the level required by the Environmental Laws or as agreed in
writing by the Parties.

Upon the occurrence of either (a) or (b) above, Seller will notify Purchaser
that remediation of the Environmental Defect is complete and provide a copy of
the notification described in (a) above, if applicable. Upon delivery of
Seller’s notice, Seller will be released, without further action or
documentation, from all liability and have no further obligations under any
provisions of this Agreement in connection with said Environmental Defect.

(6) Until Seller completes remediation of an Environmental Defect, Seller and
Purchaser will each promptly notify the other of any pending or threatened
Claim, action, or proceeding by any authority or private party that relates to
or would affect the environmental condition, the assessment, or the remediation
of the affected Assets or Property.

(7) After Closing and before Seller has completed remediation of an
Environmental Defect, if a leak, spill, or discharge of any material or
substance (“Occurrence”) occurs on the Property or Assets, or any part of them,
Purchaser will promptly notify Seller and act promptly to minimize the effects
of the Occurrence. If a spill, leak or discharge occurs and Seller determines
that it may affect that area where Seller is conducting remediation or
assessment, Purchaser will hire a consultant (who must be acceptable to Seller)
to assess the effect of the Occurrence on the environmental condition of the
Property or Assets, Seller’s remediation work and the cost of the additional
work required as the result of the Occurrence. Unless the Occurrence was caused
solely or substantially by Seller, Purchaser will be responsible for the
incremental cost of remediating the impact of the Occurrence. If Seller’s
remediation is expanded to incorporate remediation of the Occurrence, Purchaser
will promptly pay its share of costs and expenses to Seller as the work is
performed, within thirty days of receipt of invoices for the work (with
supporting documentation). Payments not made timely will bear interest at a rate
of twelve percent per annum or the maximum lawful rate, whichever is less,
compounded daily from the date of Purchaser’s receipt of the invoice until paid.

If the cost of the additional work equals or exceeds the cost which would have
been incurred but for the Occurrence, Seller will pay Purchaser the cost that
would have been incurred by Seller to complete the remediation but for the
Occurrence, unless the Occurrence was caused solely or substantially by Seller.
As consideration for this payment, Purchaser will accept the environmental
condition of the Property and Assets as they exist on the date of the payment,
assume full responsibility for remediating the Property and Assets and related
off-site contamination in accordance with this Agreement, and agree to release,

19

--------------------------------------------------------------------------------



indemnify, hold harmless, and defend Seller and its Representatives as to Claims
arising from the Occurrence to the same extent as described in Article 9.

(8) If Seller undertakes remediation as to any Assets in which Seller’s
ownership was less than 100%, Purchaser will bill the other working interest
owners for their share of the remediation expenses. Regardless of whether
Purchaser recoups any amount from the other working interest owners, Purchaser
will refund to Seller, within sixty days of each Seller invoice, with
documentation, any amounts expended by Seller over the amount formerly
attributable to Seller’s working interest share.

(9) If Seller will assess or remediate the Assets or Property after Closing, the
Assignment and Bill of Sale or other recordable instrument will restate the
rights and obligations of this section.

3.10. Preferential Purchase Rights and Consents to Assign. (a) Seller has used
reasonable efforts in preparing Schedules 3.4(c) and 3.4(d), which identify
Persons (and their addresses) who may hold preferential rights to purchase
affecting the Subject Properties or rights to consent with respect to any
assignments required hereby in order the convey the Assets, other than such
consents of governmental authorities, which are usually obtained in the normal
course of business after Closing. Purchaser recognizes that there may be other
Persons who may hold preferential rights to purchase all or part of the Subject
Properties or rights to consent. (b) On or before the third Business Day after
the Execution Date, Purchaser shall give Seller written notice, the mutually
agreed form of notice to be used, and instructions for Seller to send notice to
those Persons who may hold preferential rights to purchase or rights to consent
to assign as set forth in Schedules 3.4(d) and 3.4(e) or otherwise identified by
Purchaser. Within four (4) Business Days after Seller’s receipt of Purchaser’s
written notification and instruction by Purchaser, or upon Seller’s own
initiative, with or without Purchaser’s approval, but without obligation to
initiate, Seller shall send notice of this Agreement to all such Persons (i)
offering to sell to each such Person the Subject Properties for which a
preferential right is held on and subject to the terms hereof and for the same
allocated value for such Subject Properties reflected on Exhibit "A-1", or (ii)
requesting, where appropriate, consent to any assignment required in connection
herewith in order to convey the Assets. Notwithstanding anything to the contrary
in this Agreement and recognizing that Seller wants to sell the entirety of the
Subject Properties in accordance herewith, Seller will have no obligation to
complete the sale of a Subject Property or Subject Properties to a holder of a
preferential purchase right if Closing does not occur. If additional
preferential rights to purchase or consents to assign, exclusive of those set
forth in Section 3.4 above, are discovered by Purchaser or Seller during the
Examination Period, Seller will use reasonable commercial efforts to send
notices as soon as reasonably possible in accordance with this Section 3.10.
Although Purchaser is ultimately responsible for the sending of such notices;
until Closing Seller shall be responsible for sending such notices and
collecting responses from each and every applicable Person, including but not
limited

20

--------------------------------------------------------------------------------



to, lessors, joint interest owners, farmors, sublessors, assignors, grantors,
co-parties to Agreements, Governmental Entities having jurisdiction, or third
parties, relating to approvals and consents and will provide Purchaser on or
before the Closing Date, except as otherwise provided in this Agreement, with
copies of each consent, approval or waiver Seller has received. Seller and
Purchaser shall meet and agree on the form of all such notices; provided that
such approval shall not be unreasonably withheld or delayed. (c) If, prior to
Closing, any of such Persons asserting a preferential purchase right notifies
Seller that it intends to consummate the purchase of the Subject Properties to
which it holds a preferential purchase right pursuant to the terms and
conditions hereof, or if the period allowed for acceptance of the notice
provided by Seller has not expired or will not expire as of Closing (subject to
Seller’s right to extend the date of Closing), then such Subject Properties
shall be excluded at Closing from the Assets to be conveyed to Purchaser under
this Agreement and the Purchase Price shall be reduced by the allocated value of
such Subject Properties reflected in Exhibit "A-1"; provided, however, that if
the holder of such preferential right fails to consummate the purchase of such
Subject Properties before or within ninety (90) days after the Closing Date
(unless the notice or acceptance period for the right of preferential purchase
allows for a longer period of time), then Seller shall promptly so notify
Purchaser, and Seller shall sell promptly (with a reasonable time given Seller
to assemble documentation for such sale) to Purchaser, and Purchaser shall
purchase from Seller, for a price equal to the allocated value of such Subject
Properties and upon the other terms of this Agreement, the Subject Properties to
which the preferential purchase right was asserted. (d) All Subject Properties
for which all preferential purchase rights have been waived or have not been
accepted prior to expiration after timely notice of the acceptance period by the
holder of such right shall be sold to Purchaser at Closing pursuant and subject
to the provisions of this Agreement. If one (1) or more of the holders of any
preferential purchase rights notifies Seller subsequent to Closing that it
intends to assert its preferential purchase right, Seller shall give notice
thereof to Purchaser, whereupon Purchaser shall satisfy all such preferential
purchase right obligations of Seller to such holders including, but not limited
to, transferring the affected Assets to the holder of such rights and shall
indemnify and hold Seller, Seller’s Affiliates and their respective
Representatives harmless from and against any and all Claims, liabilities,
losses, costs and expenses (including, without limitation, court costs and
reasonable attorneys' fees) in connection therewith, and Purchaser shall be
entitled to receive upon satisfaction in full by Purchaser of all the foregoing
obligations all proceeds received from such holders in connection with such
preferential purchase rights. AT, UPON AND AFTER CLOSING, PURCHASER SHALL
INDEMNIFY, RELEASE, DEFEND AND HOLD HARMLESS SELLER, SELLER’S AFFILIATES AND
THEIR RESPECTIVE REPRESENTATIVES FROM AND AGAINST ANY AND ALL CLAIMS,
LIABILITIES, LOSSES, COSTS AND EXPENSES (INCLUDING, WITHOUT LIMITATION, COURT
COSTS AND REASONABLE ATTORNEYS' FEES) ASSERTED OR INCURRED AT ANY TIME (WHETHER
BEFORE, ON OR AFTER CLOSING) WITH RESPECT TO OR ARISING DIRECTLY OR INDIRECTLY
FROM THE CLAIMS OF ANY PERSON TO A PREFERENTIAL PURCHASE RIGHT OR RIGHT TO

21

--------------------------------------------------------------------------------



CONSENT AFFECTING ANY OF THE ASSETS TRANSFERRED TO PURCHASER HEREUNDER,
INCLUDING, BUT NOT LIMITED TO, CLAIMS RESULTING FROM THE ALLOCATED VALUE PLACED
BY PURCHASER ON THE SUBJECT PROPERTY OR THE FORM , TIMELINESS OR MANNER OF
NOTICE OR FAILURE TO NOTIFY.

3.11 Termination by Seller. Notwithstanding any other provision of this
Agreement to the contrary, prior to Closing, Seller shall have an absolute
right, but not the obligation, to terminate this Agreement upon written notice
to Purchaser, without liability or further obligation to Purchaser if the Title
Defects presented by Purchaser and the Environmental Defects presented by
Purchaser combined exceed ten percent (10%) of the Purchase Price. Seller shall
have no obligation hereunder to Purchaser or any Person to sell, convey, deliver
or otherwise transfer all or any part of the Assets if Seller terminates this
Agreement pursuant to this Section 3.11. Purchaser agrees and acknowledges that
Seller has no obligation to adjust the Purchase Price with respect to Defects.

3.12 Purchaser’s Waiver. Notwithstanding any provision in Article 3 to the
contrary, in the event Seller delivers a notice terminating this Agreement
pursuant to Section 3.11, Purchaser shall have until 5:00 p.m. on the first
Business Day after receipt of said notice to forever waive, by written notice
delivered to Seller on or before said date and time, Defects which constitute
the grounds stated for termination in said termination notice, and if Purchaser
so waives said Defects and matters, the notice of termination delivered by
Seller shall be considered withdrawn. If Closing occurs after such withdrawal,
Purchaser shall be deemed to have forever waived and/or assumed any and all
Claims, known and unknown, arising from or related to any and all Defects or
title to or defect or other condition of the Assets in whole or in part,
including, without limitation, whether or not identified in a Notice of Defects,
and notwithstanding the fact that Seller may not have cured any such Defect(s)
to Purchaser's satisfaction, and Seller shall have no obligation with respect
thereto.

ARTICLE 4. SELLER’S REPRESENTATIONS, WARRANTIES AND DISCLAIMER

Seller represents and warrants to Purchaser that as to Sections 4.1 through 4.13
below that:

4.1 Existence. Pioneer Natural Resources USA, Inc. is a Delaware corporation, is
duly formed, validly existing and in good standing under the laws of the State
of Delaware.

4.2 Power. Seller has the requisite power and authority to enter into and
perform this Agreement and the transactions contemplated hereby. Except as set
forth on the various Exhibits and Schedules attached to this Agreement, the
execution, delivery and performance of this Agreement by Seller, and the
transactions contemplated hereby, will not (a) violate any provision of Seller’s
certificate, articles of incorporation, bylaws or other governing documents, (b)
to the best knowledge and belief of Seller, conflict with, result in a breach
of, constitute a default (or an event that with the lapse of time or notice, or
both would constitute a default) under any

22

--------------------------------------------------------------------------------



agreement or instrument to which Seller is a party or by which Seller is bound,
(c) violate any judgment, order, ruling, or decree applicable to Seller and
entered or delivered in a proceeding in which Seller was or is a named party, or
(d) to the best knowledge and belief of Seller, violate any applicable law, rule
or regulation.

4.3 Authorization. The execution, delivery and performance of this Agreement and
the transactions contemplated hereby have been duly and validly authorized by
all requisite action on the part of Seller. This Agreement has been duly
executed and delivered on behalf of Seller, and at the Closing all documents and
instruments required hereunder to be executed and delivered by Seller shall be
duly executed and delivered. This Agreement and such documents and instruments
shall constitute legal, valid and binding obligations of Seller enforceable in
accordance with their terms subject, however, to the effect of bankruptcy,
insolvency, reorganization, moratorium and similar laws from time to time in
effect relating to the rights and remedies of creditors, as well as to general
principles of equity (regardless of whether such enforceability is considered in
a proceeding in equity or at law).

4.4 Brokers. Seller has incurred no obligation or liability, contingent or
otherwise, for brokers' or finders' fees in respect of the matters provided for
in this Agreement which will be the responsibility of Purchaser.

4.5 Foreign Person. Seller is not a "foreign person" within the meaning of the
Section 1445(f) of the Code.

4.6 No Reservations. There are no reservations of Seller which affect the Assets
other than those that are recorded in the relevant public records or identified
or referenced in this Agreement.

4.7 Permits. To the best of Seller’s knowledge, Seller possesses all material
licenses, permits, certificates, orders, approvals and authorizations, or has
properly made or will make prior to Closing all filings or applications for such
licenses and permits, necessary to own the Assets and to carry on its business
as now being conducted, except to the extent where the failure to so file or
apply is not reasonably expected to result in a material adverse affect on the
Assets.

4.8 Compliance with Law. To the best of Seller’s knowledge, Seller is in
material compliance with all laws, ordinances, rules, regulations and orders
applicable to the Assets, except to the extent of any non-compliance that is not
reasonably expected to result in a material adverse effect on the Assets.

4.9 Taxes. All ad valorem, property, production, severance, excise, and similar
taxes and assessments based on or measured by the ownership of property or the
production of hydrocarbons or the receipt of proceeds therefrom attributable to
the Assets that have become due and payable have been properly and timely paid,
except to the extent of any failure that is not reasonably expected to result in
a material adverse effect on the Assets, and except to the extent that such
taxes are due and payable but contested, protested or appealed by Seller.

23

--------------------------------------------------------------------------------



4.10 Litigation. Except as set forth on Schedule 4.10, no lawsuit, action or
other proceeding in which Seller is a named party affects any of the Assets
whether pending or threatened in writing which is based upon omissions, events
or occurrences prior to the date of this Agreement, other than as set forth on
Schedule 4.10.

4.11 AFE’s. To the best of Seller’s knowledge, as of the Execution Date, and
except as disclosed on Schedule 4.11, the Subject Properties have no outstanding
authorities for expenditure that (a) require the additional drilling of wells or
other material development obligations in order to earn or continue to hold all
or any portion of said Subject Properties or (b) obligate Seller to make
payments of any single expenditure amounts exceeding $200,000 (net to Seller) in
connection with additional drilling of wells or other capital expenditures
affecting the said Subject Properties.

4.12 Environmental Actions. As of the Execution Date and except as set forth on
Schedules 4.10, 9.10, 4.12, or other Schedules or Exhibits to this Agreement, to
the best of Seller’s knowledge, there is not an active pending written claim
known to or received by Seller from a third party relating to the Subject
Properties seeking monetary relief, injunctive relief, or remediation from
Seller arising from Seller’s ownership or operation of the Subject Properties
prior to the Execution Date and alleging a violation of Environmental Laws, or
the unlawful disposal, discharge or release of any Hazardous Substance.

4.13 Take-or Pay. To the best of Seller’s knowledge, except as disclosed in this
Agreement, Schedule 4.13, or other Schedule or Exhibit hereto, with regard to
the Subject Properties, Seller is not obligated beyond Closing by virtue of (a)
a prepayment arrangement under any contract (to which Seller or its Affiliates
are a party) for the sale of hydrocarbons or (b) any arrangement to deliver
Seller’s hydrocarbons produced from the Subject Properties at some future time
without receiving full payment therefore.

4.14 LIMITATION AND DISCLAIMER OF REPRESENTATIONS AND WARRANTIES. THE EXPRESS
REPRESENTATIONS AND WARRANTIES OF SELLER CONTAINED IN THIS AGREEMENT ARE
EXCLUSIVE AND ARE IN LIEU OF ALL OTHER REPRESENTATIONS AND WARRANTIES, EXPRESS,
IMPLIED, STATUTORY, OR OTHERWISE, AND THE REPRESENTATIONS AND WARRANTIES
CONTAINED HEREIN SHALL TERMINATE IN ALL RESPECTS UPON CLOSING OR TERMINATION OF
THIS AGREEMENT. PURCHASER ACKNOWLEDGES THAT SELLER HAS NOT MADE, AND SELLER
HEREBY EXPRESSLY DISCLAIMS AND NEGATES, ANY REPRESENTATION OR WARRANTY, EXPRESS
OR IMPLIED, RELATING TO THE CONDITION OF ANY WELL, IMMOVABLE PROPERTY, MOVABLE
PROPERTY, EQUIPMENT, INVENTORY, MACHINERY, FIXTURES AND PERSONAL PROPERTY
CONSTITUTING ANY PART OF THE ASSETS (INCLUDING, WITHOUT LIMITATION, (a) ANY
IMPLIED OR EXPRESS WARRANTY OF MERCHANTABILITY, (b) ANY IMPLIED OR EXPRESS
WARRANTY OF FITNESS FOR A PARTICULAR PURPOSE, (c) ANY IMPLIED OR EXPRESS
WARRANTY OF CONFORMITY TO MODELS OR SAMPLES OF

24

--------------------------------------------------------------------------------



MATERIALS, (d) ANY RIGHTS OF PURCHASER UNDER APPROPRIATE STATUTES TO CLAIM
DIMINUTION OF CONSIDERATION OR RETURN OF THE PURCHASE PRICE, (e) ANY IMPLIED OR
EXPRESS WARRANTY OF FREEDOM FROM REDHIBITORY VICES OR DEFECTS OR OTHER VICES OR
DEFECTS, WHETHER KNOWN OR UNKNOWN, (f) ANY IMPLIED OR EXPRESS WARRANTY OF
FREEDOM FROM PATENT OR TRADEMARK INFRINGEMENT, (g) ANY AND ALL IMPLIED
WARRANTIES EXISTING UNDER APPLICABLE LAW NOW OR HEREAFTER IN EFFECT, AND (h) ANY
IMPLIED OR EXPRESS WARRANTY REGARDING ENVIRONMENTAL LAWS, THE RELEASE OF
MATERIALS OR SUBSTANCES INTO THE ENVIRONMENT OR THE PRESENCE OF MATERIALS OR
SUBSTANCES IN, ON OR UNDER THE SUBJECT PROPERTIES OR PROPERTY OR PROTECTION OF
THE ENVIRONMENT OR HEALTH; IT BEING THE EXPRESS INTENTION OF PURCHASER AND
SELLER THAT THE WELLS, IMMOVABLE PROPERTY, MOVABLE PROPERTY, EQUIPMENT,
INVENTORY, MACHINERY, FIXTURES AND PERSONAL PROPERTY SHALL BE CONVEYED TO
PURCHASER AS IS AND IN THEIR PRESENT CONDITION AND STATE OF REPAIR. SELLER
SPECIFICALLY NEGATES AND MAKES NO WARRANTY OR REPRESENTATION, EXPRESS, IMPLIED,
STATUTORY OR OTHERWISE, AS TO THE ACCURACY OR COMPLETENESS OF ANY DATA
(INCLUDING SEISMIC DATA), INTERPRETATIVE INFORMATION, REPORTS, RECORDS,
PROJECTIONS, INFORMATION OR MATERIALS NOW, HERETOFORE OR HEREAFTER FURNISHED OR
MADE AVAILABLE TO PURCHASER IN CONNECTION WITH THIS AGREEMENT OR THE
CONTEMPLATED TRANSACTIONS, INCLUDING, WITHOUT LIMITATION, ANY DESCRIPTION OF THE
ASSETS, PRICING ASSUMPTIONS, OR QUALITY OR QUANTITY OF HYDROCARBON RESERVES (IF
ANY) ATTRIBUTABLE TO THE ASSETS OR THE ABILITY OR POTENTIAL OF THE ASSETS TO
PRODUCE HYDROCARBONS OR THE ENVIRONMENTAL CONDITION OF THE ASSETS OR PROPERTY OR
ANY OTHER MATTERS CONTAINED IN CONFIDENTIAL INFORMATION OR ANY OTHER MATERIALS
FURNISHED OR MADE AVAILABLE TO PURCHASER BY SELLER OR BY SELLER’S
REPRESENTATIVES. ANY AND ALL SUCH DATA, RECORDS, REPORTS, PROJECTIONS,
INFORMATION AND OTHER MATERIALS FURNISHED BY SELLER OR BY SELLER’S
REPRESENTATIVES OR OTHERWISE MADE AVAILABLE TO PURCHASER OR PURCHASER'S
REPRESENTATIVES ARE PROVIDED FOR THE BENEFIT OF PURCHASER AS A CONVENIENCE, AND
SHALL NOT CREATE OR GIVE RISE TO ANY LIABILITY OF OR AGAINST SELLER, SELLER’S
AFFILIATES OR THEIR RESPECTIVE REPRESENTATIVES. ANY RELIANCE ON OR USE OF THE
SAME SHALL BE AT PURCHASER’S SOLE RISK. THE ASSIGNMENTS AND BILLS OF SALE OR
OTHER CONVEYANCES TO BE DELIVERED BY SELLER AT CLOSING MAY EXPRESSLY SET FORTH
THE LIMITATIONS AND DISCLAIMERS OF REPRESENTATIONS AND WARRANTIES CONTAINED IN
THIS PARAGRAPH.

4.15 Additions. As to Sections 4.10, 4.11, 4.12, and 4.13 above, the
representations and warranties of Seller are made with reference to Seller’s
knowledge on the Execution Date. In the event Seller becomes aware after the
Execution Date, but before Closing, that additional matters

25

--------------------------------------------------------------------------------



or occurrences need to be added to Schedules or Exhibits to this Agreement to
make said representations and warranties accurate at Closing, then such matters
shall be added promptly by Seller to said Schedules or Exhibits, after gaining
such knowledge of such matters or occurrences, and Seller shall not as a result
thereof be in default or breach of this Agreement; provided, however, the
additional matters or occurrences added to the Schedules or Exhibits do not
materially adversely affect the ownership, operation or value of the Assets.

ARTICLE 5. REPRESENTATIONS, WARRANTIES AND COVENANTS OF PURCHASER

Purchaser represents and warrants and covenants to Seller that:

5.1 Existence. Purchaser is a corporation duly organized, validly existing and
in good standing under the laws of the State of Delaware.

5.2 Power. Purchaser has the requisite power and authority to enter into and
perform this Agreement and the transactions contemplated hereby. The execution,
delivery and performance of this Agreement by Purchaser, and the transactions
contemplated hereby, will not (a) violate any provision of any Purchaser’s
certificate or articles of incorporation or organization, as the case may be,
bylaws or other governing documents; (b) conflict with, result in a breach of,
constitute a default (or an event that with the lapse of time or notice, or both
would constitute a default) under any agreement or instrument to which Purchaser
is a party or by which Purchaser is bound; (c) violate any judgment, order,
ruling, or decree applicable to Purchaser and entered or delivered in a
proceeding in which Purchaser was or is a named party; or (d) to the best
knowledge and belief of Purchaser, violate any applicable law, rule or
regulation.

5.3 Authorization. The execution, delivery and performance of this Agreement and
the transactions contemplated hereby have been duly and validly authorized by
all requisite action on the part of Purchaser. This Agreement has been duly
executed and delivered on behalf of Purchaser, and at the Closing all documents
and instruments required hereunder to be executed and delivered by Purchaser
shall have been duly executed and delivered. This Agreement and such documents
and instruments shall constitute legal, valid and binding obligations of
Purchaser enforceable in accordance with their terms, subject, however, to the
effect of bankruptcy, insolvency, reorganization, moratorium and similar laws
from time to time in effect relating to the rights and remedies of creditors, as
well as to general principles of equity (regardless of whether such
enforceability is considered in a proceeding in equity or at law).

5.4 Brokers. Purchaser has not incurred any obligation or liability, contingent
or otherwise, for brokers' or finders' fees in respect of the matters provided
for in this Agreement which will be the responsibility of Seller.

5.5 Investment Intent. Purchaser is acquiring the Assets for Purchaser's own
account for investment, and not with a view to, or for resale in connection
with, any distribution thereof

26

--------------------------------------------------------------------------------



within the meaning of the Securities Act of 1933, and shall not resell any or
all of the Assets except in compliance with all applicable securities laws.

5.6 Due Diligence. Purchaser represents, warrants and covenants that it has or
will perform prior to Closing sufficient review and due diligence, including
review of file data and inspections, to evaluate the Assets and Property to
Purchaser’s complete satisfaction as a prudent and knowledgeable purchaser.
Further, at Closing, Purchaser shall have inspected or waived its right to
inspect the Records and the Assets for all purposes and satisfied itself as to
the accuracy and completeness of the Records, the physical and environmental
condition of the Assets, Property and Subject Properties, both surface and
subsurface, including but not limited to conditions specifically related to the
presence, release or disposal of Hazardous Substances. Purchaser is relying
solely upon its own inspection of the Assets and Property, and Purchaser shall
accept all of the same in their “as is, where is” condition, with all faults.

5.7 Sophisticated Buyer. Purchaser is a sophisticated buyer, knowledgeable in
the evaluation and acquisition of oil and gas properties, and understands that
by purchasing oil and gas properties or interests, Purchaser may be exposed to
risks and liabilities associated with the oil and gas business. Purchaser is
engaged in the business of exploring for or production oil and gas or other
minerals as an ongoing business. By reason of this knowledge and experience,
Purchaser will evaluate the merits and risks of the Assets, properties or
interests to be purchased from Seller and will form an opinion based solely upon
Purchaser’s knowledge and experience and not upon any statements, opinion or
predictions by Seller, Seller’s Affiliates or their respective Representatives.

5.8 Economic Risk. Purchaser is aware that ownership of any of the oil and gas
properties or interests is highly speculative and subject to substantial risks,
and Purchaser is capable of bearing the high degree of economic risk and burdens
of any purchase of the Assets from Seller, including, but not limited to, the
possibility of the complete loss of the Purchase Price, all contributed capital,
the loss of all anticipated tax benefits (if any), the lack of a public market
and limited transferability of such interests or properties.

5.9 Financing. Purchaser has or will have adequate funding or financing to pay
the Purchase Price at Closing.

5.10 Accredited Investor. Purchaser is an "accredited investor" as that term is
used in Regulation D of the Act.

5.11 Solicitation. At no time was Purchaser presented with or solicited by or
through any public promotion or any form of advertising.

5.12 Access to Records. After Closing, Seller shall have reasonable access to
all records and information in possession of Purchaser required by Seller to
meet its indemnity obligations under this Agreement .

ARTICLE 5A. ADDITIONAL COVENANTS

27

--------------------------------------------------------------------------------



Seller covenants and agrees as to Section 5A.1, 5A.2 and 5A.3 that from and
after the Execution Date and until the Closing Date:

5A.1 Maintenance of Assets. Seller will not sell, transfer, assign, convey or
otherwise dispose of any of the Assets subject to Seller's direct control, other
than (a) oil, gas and other hydrocarbons produced, saved and sold in the
ordinary course of business, (b) personal property and equipment which is
replaced with property and equipment of comparable or better value and utility
in the ordinary and routine maintenance and operation of the Subject Properties,
and (c) as required in connection with any exercise of preferential rights or as
otherwise required to satisfy obligations to third parties under contracts
presently existing.

5A.2 No Encumbrances. Seller will not create any lien, security interest or
encumbrance on the Assets, the oil or gas attributable to the Assets, or the
proceeds thereof, other than Permitted Encumbrances.

5A.3 Operations. With respect to any of the Subject Properties operated by
Seller, Seller shall endeavor in good faith (subject to emergency situations
which may occur) until Closing (subject to this Agreement and the rights of
affected parties under applicable agreements) to:

(a) cause the Subject Properties and Equipment to be developed, maintained and
operated in a reasonably good and workmanlike manner consistent with it past
practices and maintain insurance, if any, now in force with respect to the
Subject Properties and Equipment;

(b) not approve the drilling of any new well on the Subject Properties without
the advance written consent of Purchaser, which consent (which may not be
unreasonably withheld or delayed) or non-consent must be given by Purchaser
within two (2) days of the notice from Seller;

(c) not enter into or assume any contract, agreement, litigation settlement or
commitment which is not in the ordinary course of business as heretofore
conducted or which involves payments, receipts or potential liabilities with
respect to one individual Subject Property of more than $50,000.00 (net to
Seller), excluding emergency expenditures;

(d) not resign, transfer or otherwise voluntarily relinquish its rights as
operator of any Subject Property for which it serves as operator on the date
hereof;

(e) not grant any preferential right to purchase or similar right or agree to
require the consent of any party to the transfer and assignment of the Assets to
Purchaser, subject to existing contractual obligations;

28

--------------------------------------------------------------------------------



(f) not enter into any gas sales contract or crude oil sales or supply contract
with respect to the Subject Properties that is not terminable without penalty
upon notice of thirty (30) days or less;

(g) not enter into any transaction the effect of which, considered as a whole,
would be to cause Seller's ownership interest in any of the Subject Properties
to be altered from its ownership interest as of the date hereof;

(h) if any approval or consent by any federal, state or local governmental
authority is required to vest Acceptable Title to any of the Subject Properties
in Purchaser at Closing, exercise reasonable efforts, as reasonably requested in
writing by Purchaser, to assist Purchaser in obtaining all such required
approvals or consents at Purchaser's expense; or

(i) endeavor to give prompt written notice to Purchaser of any written notice of
default (or written threat of default, whether disputed or denied) received or
given by Seller after the date hereof under any instrument or agreement
affecting the Subject Properties to which Seller is a party or by which it or
any of the Subject Properties is bound.

5A.4. Seller and Purchaser, until Closing, agree as follows:

(a) Purchaser shall notify Seller promptly after Purchaser obtains knowledge
that any representation or warranty of Seller contained in this Agreement is
untrue in any material respect or will be untrue in any material respect as of
the Closing Date or that any covenant or agreement to be performed or observed
by Seller prior to or on the Closing Date has not been so performed or observed
in any material respect.

(b) Seller shall notify Purchaser promptly after Seller obtains knowledge that
any representation or warranty of purchaser contained in this Agreement is
untrue in any material respect or will be untrue in any material respect as of
the Closing Date or that any covenant or agreement to be performed or observed
by Purchaser prior to or on the Closing Date has not been so performed or
observed in any material respect.

(c) If any of Purchaser’s or Seller’s representations or warranties is untrue or
shall become untrue in any material respect between the Execution Date and the
Closing Date, or if any of Purchaser’s or Seller’s covenants or agreements to be
performed or observed prior to or on the Closing Date shall not have been so
performed or observed in any material respect, but if such breach of
representation, warranty, covenant or agreement shall (if curable) be cured by
Closing (or, if Closing does not occur, by the date set forth in Section 10.1
(a)), then such breach shall be considered not to have occurred for all purposes
of this Agreement.

29

--------------------------------------------------------------------------------



ARTICLE 6. SELLER'S CONDITIONS OF CLOSING

Seller's obligation to consummate the transactions provided for herein is
subject only to the satisfaction or waiver by Seller on or before the Closing
Date of the following conditions:

6.1 Representations. The representations and warranties of Purchaser contained
in Article 5 herein shall be true and correct in all material respects on the
Closing Date as though made on and as of that date, except where such
representations and/or warranties are limited to the Execution Date or other
period.

6.2 Performance. Purchaser shall have performed and satisfied in all material
respects the obligations, covenants and agreements hereunder to be performed by
it at or prior to the Closing, including but not limited to payment of the
Purchase Price.

6.3 Officer's Certificate. Purchaser shall have delivered to Seller a
certificate of an executive officer dated the Closing Date, certifying on behalf
of such Purchaser that the conditions set forth in Sections 6.1 and 6.2 have
been fulfilled.

6.4 Pending Matters. Except as set forth on Schedule 4.10, no suit, action or
other proceeding by a third party or a governmental authority shall be pending
or threatened which seeks substantial damages from Seller in connection with, or
seeks to restrain, enjoin or otherwise prohibit, the consummation of the
transactions contemplated by this Agreement.

6.5 Letters of Credit. On or before the fifth (5th) Business Day before Closing,
Purchaser shall have presented Seller with irrevocable evidence satisfactory to
Seller that Purchaser will takeover or replace at Closing any and all letter(s)
of credit, bonds or other security required under Law or Related Agreements for
the owner or operator of the Assets or any of them, covering plugging and
abandonment of Wells, Assets, oil spills and/or other matters, such that Seller,
upon and after Closing will have no further liability or obligation related or
arising therefrom. However, if despite its good faith efforts to do so,
Purchaser is unable to obtain from Chevron U.S.A. Inc. its agreement to replace
Seller’s Chevron Letter of Credit with a letter of credit from Purchaser
providing for terms and conditions that are, in all material respects, the same
or similar to those provided for in Seller’s Chevron Letter of Credit, Seller
may either waive this condition or request and obtain from Purchaser a form of
security providing for terms and conditions or protections not materially
different than those set forth in Seller’s existing Chevron Letter of Credit.

6.6 Parent Guaranty. On or before the fifth (5th) Business Day before Closing,
Purchaser shall have presented Seller with an irrevocable Guaranty (effective on
and after the Effective Date), satisfactory to Seller and executed in the form
attached hereto as Exhibit “D”, from Purchaser’s ultimate corporate parent
guaranteeing the performance by Purchaser of this Agreement and all instruments
executed by Purchaser at Closing. Purchaser shall also present to Seller
originals or certified copies of the corporate resolutions, articles of
incorporation, incumbency certificates, powers of attorney and Corporate
Secretary Certificates evidencing the validity of the Guaranty

30

--------------------------------------------------------------------------------



and the signatories thereof and such other documentation as Seller may
reasonably request evidencing the validity and enforceability of said Guaranty.

ARTICLE 7. PURCHASER'S CONDITIONS OF CLOSING

Purchaser's obligation to consummate the transactions provided for herein is
subject only to the satisfaction or waiver by Purchaser on or before the Closing
Date of the following conditions:

7.1 Representations. The representations and warranties of Seller contained
herein in Article 4 shall be true and correct in all material respects on the
Closing Date as though made on and as of that date, except where such
representations and/or warranties are limited to the Execution Date or other
period.

7.2 Performance. Seller shall have performed and satisfied in all material
respects the obligations, covenants and agreements hereunder to be performed by
it at or prior to the Closing.

7.3 Officer's Certificate. Seller shall have delivered to Purchaser a
certificate of an executive officer of Seller or other designated person
authorized to make such certificate dated the Closing Date, certifying on behalf
of such Seller that the conditions set forth in Sections 7.1 and 7.2 have been
fulfilled.

7.4 Pending Matters. Except as set forth on Schedule 4.10, no suit, action or
other proceeding by a third party or a governmental authority shall be pending
or threatened which seeks substantial damages from Purchaser in connection with
or, seeks to restrain, enjoin or otherwise prohibit, the consummation of the
transactions contemplated by this Agreement.

ARTICLE 8. CLOSING.

8.1 Time and Place of Closing. If the conditions to Closing have been satisfied
or expressly waived by the party entitled to the benefits thereof, the
consummation of the transactions contemplated hereby ("Closing") shall take
place on or before August 18, 2005 at one of Seller's offices at 9:00 a.m., or
at such other place and time or in such other manner agreed upon by Seller and
Purchaser or permitted under this Agreement ("Closing Date"); provided, that
Seller shall have the right to extend Closing for thirty (30) days for any
reason, and that any extension by Seller shall not serve to provide Purchaser
rights not otherwise expressly provided herein, nor to extend any rights of
Purchaser contained herein, including, without limitation, those contained in
Article 3.

8.2 Closing Obligations. At the Closing, the following events shall occur, each
being a condition precedent to the others and each being deemed to have occurred
simultaneously with the others:

31

--------------------------------------------------------------------------------



(a) Seller shall execute, acknowledge and deliver to Purchaser an Assignment and
Bill of Sale in substantially the form attached hereto as Exhibit "B" (modified
to conform to this Agreement), conveying the Assets to Purchaser as provided
hereby and Purchaser shall execute, acknowledge and deliver same to Seller;

(b) Seller and Purchaser shall each execute, acknowledge and deliver transfer
orders or letters in lieu thereof substantially in the form set forth on
Schedule 8.2(b) attached hereto directing all purchasers of production from the
Assets to make payment to Purchaser of proceeds attributable to the Assets;

(c) Purchaser shall deliver by wire transfer the Adjusted Purchase Price to
Seller as provided in Article 2;

(d) Purchaser and Seller shall each execute and deliver a settlement statement
(the "Preliminary Settlement Statement") prepared by Seller and setting forth
the Purchase Price and all adjustments thereto using information to the extent
then available and if not then available then Seller’s reasonable good faith
estimate thereof, subject to Section 13.17(a);

(e) Purchaser and Seller shall each execute and deliver a Closing Agreement
confirming the occurrence of Closing and the documents exchanged and such other
instruments and certificates and take such other action as may be necessary to
carry out their respective obligations under this Agreement;

(f) Seller shall deliver to Purchaser possession of the Assets, except otherwise
provided in this Agreement;

(g) In compliance with the Code, Seller shall execute and deliver to Purchaser a
nonforeign affidavit in the form of Exhibit “C” attached hereto; and

(h) For the Assets, (1) Purchaser shall deliver to Seller on the Closing Date
evidence of its possession of the appropriate bond, surety letter, or letter of
credit which has been accepted by the regulatory agency having jurisdiction over
the plugging and abandonment of wells; (2) upon Purchaser’s receipt, Purchaser
shall deliver to Seller proof that Purchaser has been approved by the relevant
regulatory agency as operator of the Assets, including all Wells that are
subject to this Agreement and evidence that Purchaser has obtained all necessary
approvals, permits or transfers of permits to operate the Assets; and (3)
Purchaser shall deliver to Seller letter(s) of credit or other security in a
form satisfactory to Seller covering plugging and abandonment of Wells and/or
other Assets sufficient to and which replaces any and all Seller’s letters of
credit under any Related Agreement and relieve and release Seller of each and
every obligation and liability related thereto or arising therefrom.

(i) Seller shall execute and deliver to Purchaser appropriate resignation of
operator forms with respect to the Subject Properties operated by Seller.

32

--------------------------------------------------------------------------------



(j) Purchaser shall provide a certificate duly executed by the secretary or any
assistant secretary of Purchaser, dated as of the Closing, (i) attaching and
certifying on behalf of Purchaser complete and correct copies of (A) the
certificate of incorporation and the bylaws of Purchaser, each as in effect as
of the Closing, (B) the resolutions of the Board of Directors of Purchaser
authorizing the execution, delivery, and performance by Purchaser of this
Agreement and the transactions contemplated hereby, and (C) any required
approval by the stockholders of Purchaser of this Agreement and the transactions
contemplated hereby and (ii) certifying on behalf of Purchaser the incumbency of
each officer of Purchaser executing this Agreement or any document delivered in
connection with the Closing

ARTICLE 9. POST-CLOSING OBLIGATIONS.

9.1 Receipts and Credits; Suspense Funds. Upon Closing and subject to the terms
hereof, all monies, refunds, proceeds, receipts, credits, receivables, accounts
and income attributable to the purchased Assets (a) for all periods of time from
and after the Effective Time shall be the sole property and entitlement of the
Purchaser, and, to the extent received by Seller, Seller shall fully disclose
and account therefor to Purchaser promptly, and (b) for all periods of time
prior to the Effective Time shall be the sole property and entitlement of Seller
to the extent received by Purchaser, Purchaser shall fully disclose and account
therefore to Seller promptly. Purchaser shall pay Seller for Seller’s share of
hydrocarbons attributable to the purchased Assets produced or in storage on the
Effective Time based on actual, if available, or estimated inventories, at
Seller’s relevant contract price. Seller and Purchaser recognize that as of the
Effective Time there may be over or under imbalances with respect to gas
production, gathering, transportation or processing attributable to the Subject
Properties ("Imbalances") and hereby agree that (i) Imbalances shall not be
included in any Defects asserted hereunder, and (ii) the Subject Properties will
be conveyed specifically subject to Imbalances that exist as of the Effective
Time, with Purchaser, as of Closing, bearing and assuming all obligations with
respect to any overproduction account or liability and receiving the benefit of
and being credited with any underproduction account or credit; provided,
however, that on or after Closing, there shall be a monetary adjustment pursuant
to the Preliminary Settlement Statement or Final Accounting to reflect any known
net overproduction or underproduction attributable to the Assets equal to $***.
At Closing, Seller shall deliver to Purchaser all amounts in Seller's possession
then known and recorded by Seller to be due third party owners of interests in
the Subject Properties (except for funds suspended as a result of or relating to
litigation or claims retained by Seller), and Purchaser agrees that it shall be
solely responsible for the disposition of such funds, the payment thereof to the
rightful owners and the payment, if any, of royalty thereon (the "Suspense
Funds").

9.2 Costs and Liabilities; Indemnity

(a) As used in this Agreement, “Claims”, “CLAIMS,” “Claims” or “CLAIMS” shall
include costs, expenses, obligations, claims, demands, causes of action,
liabilities,

33

--------------------------------------------------------------------------------



damages, fines, penalties, debts, losses and judgments of any kind or character,
whether matured or, absolute or contingent, accrued or unaccrued, liquidated or
unliquidated, known or unknown, and all costs, expenses and fees (including,
without limitation, interest, attorneys' fees, costs of experts, court costs and
costs of investigation) incurred in connection therewith, including, but not
limited to claims arising from or directly or indirectly related to death,
personal injury, property damage, environmental damage or the remediation
thereof, contract and royalty obligations, operating, suspense and capital
obligations attributable or relating in any way to the Assets or the Property.
As used in this Section 9.2, "Assets" shall include the Suspense Funds.

(b) (i) NOTWITHSTANDING ANYTHING IN THIS AGREEMENT TO THE CONTRARY, BUT SUBJECT
TO SECTION 3.2 AND SELLER’S LIMITED INDEMNITY OBLIGATIONS UNDER SECTION 9.2(f),
IT IS THE EXPRESS INTENT AND AGREEMENT OF SELLER AND PURCHASER THAT, IF CLOSING
OCCURS, PURCHASER SHALL ACCEPT THE ASSETS AND PROPERTY IN THEIR "AS IS, WHERE
IS" CONDITION, SUBJECT TO AND WITH ANY AND ALL FAULTS, DEFECTS, DEFICIENCIES,
IRREGULARITIES AND CLAIMS RELATED OR ATTRIBUTABLE IN ANY MANNER THERETO,
INCLUDING, WITHOUT LIMITATION, REDHIBITORY VICES, TITLE DEFECTS, ENVIRONMENTAL
DEFECTS, SUBSIDENCE, DECAY OR ANY OTHER MATTER AFFECTING IN ANY RESPECT THE
TITLE OR PHYSICAL CONDITION OF, OR THE RIGHT TO OWN, USE, OPERATE, DEVELOP OR
ENJOY, THE ASSETS OR THE PROPERTY, WHETHER KNOWN OR UNKNOWN, LIQUIDATED OR
UNLIQUIDATED, FIXED OR CONTINGENT, DIRECT OR INDIRECT.

(ii) At, upon and after Closing and without further action or documentation, but
subject to Section 3.2 and Seller’s limited indemnity obligations under Section
9.2(f), PURCHASER (1) shall assume, be responsible for and comply with all
duties and obligations, express or implied, arising at any time with respect to
the Assets, including, without limitation (i) those arising under or by virtue
of any Related Agreements, lease, contract, agreement, document, permit, law,
statute, rule, regulation or order of any governmental authority or court
(specifically including, without limitation, any governmental request or other
requirement to plug, re-plug or abandon or re-abandon any well of whatsoever
type, status or classification, or take any restoration, clean-up, remedial or
other action with respect to the Assets or Property), (ii) preferential rights
to purchase, and (iii) third party consents; (2) shall assume, be responsible
for and pay all Claims affecting or arising, directly or indirectly, at any time
in connection with the Assets, including, without limitation, claims for
personal or property injury or damage, restoration, environmental cleanup,
remediation, or compliance, or for any other relief, arising directly or
indirectly from or incident to, the use, ownership, occupation, operation,
maintenance or abandonment of or production from the Assets, or condition of the
Assets or Property, whether latent or patent, including, without limitation,

34

--------------------------------------------------------------------------------



contamination of property or premises with Naturally Occurring Radioactive
Materials (“NORM”), and whether or not arising solely from or contributed to by
the negligence in any form, whether active or passive, or of any kind or nature,
of Seller or its predecessors in title or their respective Affiliates agents,
employees or contractors; and (3) SHALL, TO THE MAXIMUM EXTENT ALLOWED BY LAW,
DEFEND, INDEMNIFY AND HOLD SELLER HARMLESS FROM ANY AND ALL CLAIMS ARISING,
ASSERTED OR DUE AT ANY TIME, WHETHER BEFORE, ON OR AFTER THE EFFECTIVE TIME, IN
CONNECTION WITH OR RELATED TO THE FOREGOING.

(iii) FURTHER, AT, UPON AND AFTER CLOSING, AND WITHOUT FURTHER DOCUMENTATION AND
WITHOUT LIMITING THE GENERALITY OF THE FOREGOING PROVISIONS OF THIS ARTICLE 9,
PURCHASER SHALL INDEMNIFY, DEFEND AND HOLD HARMLESS SELLER (SUBJECT TO Section
3.2 and SELLER’S LIMITED INDEMNITY UNDER SECTION 9.2(f)) FROM ANY AND ALL CLAIMS
ARISING AT ANY TIME, WHETHER BEFORE, ON OR AFTER THE EFFECTIVE TIME, MADE BY ANY
PERSON AND ARISING OUT OF OR RESULTING FROM:

(1) THE REVIEW, INSPECTION AND ASSESSMENT OF THE ASSETS OR THE PROPERTY BY
PURCHASER;

(2) THE OWNERSHIP OR OPERATION OF THE ASSETS OR PROPERTY BY OR ON BEHALF OF
SELLER OR ITS PREDECESSORS IN TITLE OR ACTS OR OMISSIONS BY OR ON BEHALF OF
SELLER OR ITS PREDECESSORS IN TITLE IN CONNECTION WITH OR PERTAINING TO THE
ASSETS OR PROPERTY;

(3) THE OWNERSHIP OR OPERATION OF THE ASSETS OR PROPERTY BY OR ON BEHALF OF
PURCHASER OR ITS SUCCESSORS IN TITLE OR THE ACTS OR OMISSIONS BY OR ON BEHALF OF
PURCHASER OR ITS SUCCESSORS IN TITLE IN CONNECTION WITH OR PERTAINING TO THE
ASSETS OR PROPERTY;

(4) THE ACTS OR OMISSIONS OF THIRD PARTIES RELATING TO AN ERROR IN DESCRIBING
THE ASSETS;

(5) RIGHTS AND OBLIGATIONS OF THE PARTIES OR THIRD PARTIES UNDER RELATED
AGREEMENTS;

(6) FAILURE BY THIRD PARTIES TO APPROVE OR CONSENT TO ANY ASPECT OF THIS
TRANSACTION OR THE SALE OR TRANSFER OF THE ASSETS OR ANY PORTION THEREOF;

35

--------------------------------------------------------------------------------



(7) OBLIGATIONS TO PLUG, RE-PLUG, ABANDON OR RE-ABANDON WELLS, REMOVE
FACILITIES, EQUIPMENT, PIPELINES AND FLOWLINES, DREDGE, CLOSE PITS AND REMOVE
SUMPS, AND RESTORE, CLEAN UP AND/OR REMEDIATE THE ASSETS OR PROPERTY;

(8) PAYMENTS, ROYALTIES OR DISBURSEMENTS PAYABLE BY PURCHASER TO THIRD PARTIES
WITH REGARD TO THE ASSETS;

(9) THE PHYSICAL OR ENVIRONMENTAL CONDITION OF OR RELATING TO THE ASSETS OR
PROPERTY OR ANY DISPOSAL SITE (WHETHER ON THE ASSETS OR PROPERTY OR OFFSITE)
CONTAINING MATERIALS OR WASTES FROM THE OPERATIONS OR ACTIVITIES ON THE PROPERTY
OR ASSETS INCLUDING CLAIMS UNDER ANY LAW OR ENVIRONMENTAL LAW;

(10) REMEDIATION ACTIVITIES, INCLUDING DAMAGES INCURRED BY PURCHASER DURING OR
ARISING FROM REMEDIATION ACTIVITIES RELATING TO THE ASSETS OR PROPERTY; AND

(11) INABILITY OR FAILURE TO OBTAIN THE TRANSFER OF A PERMIT OR AUTHORIZATION OR
THE INABILITY TO OBTAIN A PERMIT OR AUTHORIZATION RELATING TO THE ASSETS.

(c) From and after Closing, any demand for indemnity hereunder shall be made by
written notice, together with a written description of any Claims asserted
stating the nature and basis of such Claim and, if ascertainable, the amount
thereof. The party upon whom notice is served shall have a period of twenty (20)
days after receipt of such notice within which to respond thereto or, in the
case of an underlying demand which requires a shorter time for response, then
within such shorter period as specified in such notice (the “Notice Period”). If
the party upon whom notice is served denies liability or fails to provide the
defense for any Claim, the other party may defend or compromise the Claim as it
deems appropriate. If the party upon whom notice is served accepts liability and
responsibility for the defense of any Claim, it shall so notify the other party
as soon as is practicable prior to the expiration of the Notice Period and
undertake the defense or compromise of such Claim with counsel selected by the
party accepting such liability. If the party on whom notice is served undertakes
the defense or compromise of such Claim, the other party shall be entitled, at
its own expense, to participate in such defense. No compromise or settlement of
any Claim shall be made without reasonable notice to the other party, and
without the prior written approval of the other party, which approval shall not
be unreasonably withheld, and such approval shall not be withheld if such
compromise or settlement includes a general and complete release of the other
party, its

36

--------------------------------------------------------------------------------



successors, assigns, Affiliates and their respective Representatives in respect
of the matter, with prejudice, and with no express or written admission of
liability on the part of the other party, its Affiliates and their respective
Representatives, and is without cost or liability and had no constraints on the
future conduct of its or their respective businesses. Purchaser and Seller
acknowledge that their obligations to indemnify, defend and hold the other party
and its Affiliates harmless under this Agreement include obligations to pay the
attorneys’ fees and court costs incurred by the other party and its Affiliates
in defending said Claims subject to indemnification hereunder, regardless of the
merits of said Claims, where the party to whom notice is served hereunder,
denies liability or fails to provide the defense for any said Claim.

(d) Seller and Purchaser shall have the right at all times to participate, at
their sole cost, in the preparation for any hearing or trial related to the
indemnities set forth in this Agreement, as well as the right to appear on their
own behalf or to retain separate counsel to represent them at any such hearing
or trial.

(e) THE BENEFIT OF INDEMNITIES BY PURCHASER PROVIDED TO SELLER AND THE BENEFITS
AND PROTECTIONS OF THIS AGREEMENT SHALL EXTEND TO SELLER AND ITS AFFILIATES AND
ANY PERSON WHO AT ANY TIME HAS SERVED OR IS SERVING AS A DIRECTOR, OFFICER,
EMPLOYEE, CONSULTANT, INVITEE OR AGENT THEREOF (EACH A "REPRESENTATIVE" AND
COLLECTIVELY “REPRESENTATIVES”), AND EACH OF THEIR RESPECTIVE HEIRS, EXECUTORS,
SUCCESSORS AND ASSIGNS, AND SHALL, TO THE MAXIMUM EXTENT ALLOWED BY LAW PROTECT
THEM FROM ALL CLAIMS FOR WHICH INDEMNITY IS PROVIDED HEREUNDER, INCLUDING THOSE
BASED ON NEGLIGENCE OF ANY NATURE, INCLUDING SOLE NEGLIGENCE, SIMPLE NEGLIGENCE,
CONCURRENT NEGLIGENCE, ACTIVE NEGLIGENCE, PASSIVE NEGLIGENCE, STRICT LIABILITY
OR FAULT OF SELLER (OR ANY REPRESENTATIVE OR OTHER INDEMNIFIED PARTY) OR ANY
OTHER THEORY OF LIABILITY OR FAULT, WHETHER OF LAW (WHETHER COMMON OR STATUTORY)
OR IN EQUITY. THE INDEMNIFICATION BY PURCHASER IN THIS SECTION 9.2 SHALL BE IN
ADDITION TO ANY OTHER INDEMNITY PROVISIONS CONTAINED IN THIS AGREEMENT, AND IT
IS EXPRESSLY UNDERSTOOD AND AGREED THAT THE TERMS OF THIS SECTION 9.2 SHALL, AT
SELLER’S OPTION, CONTROL OVER ANY CONFLICTING OR CONTRADICTING TERMS OR
PROVISIONS CONTAINED IN THIS AGREEMENT, AND SHALL SURVIVE CLOSING.

(f) Indemnification by Seller or Responsibility of Seller for Certain Third
Party Claims.

(i) Except as to Claims expressly provided for in Section 9.2 (f)(ii) below, for
the period beginning on the Closing Date and ending on ***, Seller agrees to
defend, indemnify, and hold harmless Purchaser from and against any and all
Claims filed by third parties prior to such *** to the extent pertaining to a)
the mispayment or underpayment of

37

--------------------------------------------------------------------------------



royalties attributable to the Subject Properties with respect to production
obtained prior to the Effective Time, or b) taxes attributable and net to
Seller’s interest in the Subject Properties and accruing or due prior to the
Effective Time, or c) bodily injury or death occurring on the Subject Properties
as a result of, or arising from, Seller’s operations thereon prior to the
Effective Time to the extent, and only to the extent, that:

(1) the Claims are made by a Governmental Entity or non-governmental third
parties not affiliated with Purchaser;

(2) the Claims are not made by a subsequent purchaser of any or all of the
Assets;

(3) the Purchaser (or any subsequent purchaser, assignee or transferee) or any
party associated with the Purchaser, did not take actions that intentionally
exacerbated or were reasonably likely to exacerbate any losses or damages, or
that encouraged a third party to make a claim for such losses or damages;

(4) the Claims under this Section 9.2(f) are based on facts that originate or
events that take place solely during the period of January 1, 1990 through the
Effective Time; and

(5) As to taxes and royalties, Purchaser did not have knowledge of such
mispayment or underpayment as of the Execution Date.

The losses or damages claimed by Purchaser shall not exceed the Allocated Value
of the Well(s) affected by the Claim and any losses or damages for any single
Claim by Purchaser pursuant to this Section 9.2(f) must equal or exceed $*** in
order for Purchaser to seek indemnification, provided however, no Claims
submitted pursuant to Section 9.2(f) will be valid until the aggregate losses or
damages from the Claims exceed $***, and then, for only that amount that exceeds
$***, however, in no event shall Seller be required to indemnify Purchaser or
pay any other amount in connection with respect to the transactions contemplated
by this Agreement which individually or in the aggregate exceeds or would exceed
*** or which would result in a double recovery or for which an adjustment has
already been made under this Agreement.

Purchaser shall give Seller written notice, if at all, with respect to such
Claims in accordance with the notice provisions of Section 9.2(c) prior to ***.

(ii) Under that Asset Sale Agreement dated January 23, 1990 (the “ASA”) and that
Closing Agreement dated May 9, 1990 by and between Chevron U.S.A. Inc.,

38

--------------------------------------------------------------------------------



(“Chevron”) and Greenhill Petroleum Corporation (“Greenhill”) Chevron and
Greenhill agreed to the purchase and sale of interests comprising or pertaining
to, all or in part, the Assets. Pursuant to the ASA and the Closing Agreement,
Chevron retained responsibility for the plugging and abandoning of certain wells
and the restoration and reclamation of certain pits and pit areas and the
surface areas associated with certain wells (“Chevron Retained Liabilities”)
among other matters relating to the Assets. Seller agrees that as between Seller
and Purchaser, Seller shall be responsible for any Claims arising to the extent
and only to the extent pertaining to the obligations comprising the Chevron
Retained Liabilities as provided herein:

(1) the Claims are made by a Governmental Entity or non-governmental third
parties not affiliated with Purchaser;

(2) the Claims are not made by a subsequent purchaser, transferee or assignee of
any or all of the Assets;

(3) the Purchaser (or any subsequent purchaser, assignee or transferee) or any
party associated with the Purchaser, did not take actions that intentionally
exacerbated or were reasonably likely to exacerbate any losses or damages, or
that encouraged a third party to make a claim for such losses or damages;

(4) Chevron has failed to fulfill its obligations regarding the Chevron Retained
Liabilities; and

(5) the losses or damages claimed by Purchaser shall exceed, in the aggregate, a
deductible of *** dollars (US$***) which has been or is to be borne by
Purchaser, however, in no event shall Seller be responsible for the Chevron
Retained Liabilities hereunder, to the extent such Claims equal or exceed or
have equaled or exceeded, in the aggregate, an amount borne or to be borne by
Seller of *** dollars ($***).

During the period when Purchaser is responsible for the Chevron Retained
Liabilities, Seller shall cooperate and coordinate with Purchaser to contact
Chevron and take such further action as may be reasonable and necessary to have
Chevron perform its obligations under the ASA and Closing Agreement pertaining
to the Chevron Retained Liabilities. During the period when Seller is
responsible for the Chevron Retained Liabilities, Purchaser shall cooperate and
coordinate with Seller to contact Chevron and take such further action as may be
reasonable and necessary to have Chevron perform its obligations under the ASA
and Closing Agreement pertaining to the Chevron Retained Liabilities. During the
period when Purchaser is responsible for the Chevron Retained Liabilities,
Purchaser shall be deemed to have been assigned all rights of Seller under the
ASA and Closing Agreement to enforce against Chevron the Sections pertaining

39

--------------------------------------------------------------------------------



to the Chevron Retained Liabilities and similarly during the period when Seller
is responsible for the Chevron Retained Liabilities, Seller shall be deemed to
have retained all rights of Seller under the ASA and Closing Agreement to
enforce against Chevron the Sections therein pertaining to the Chevron Retained
Liabilities. The Parties shall take such reasonable steps and execute such
reasonable documents to assist the other during the period the other Party is
responsible for the Chevron Retained Liabilities. During the period when Seller
is responsible for the Chevron Retained Liabilities, Purchaser shall allow
Seller and its representatives and contractors access to the Assets and Subject
Properties, without charge, so that Seller may fulfill its obligations hereunder
pertaining to the Chevron Retained Liabilities.

9.3. Further Assurances. After Closing, Seller and Purchaser agree to take such
further actions and to execute, acknowledge and deliver all such further
documents and take such further action that is necessary or useful in carrying
out the purposes of this Agreement or of any document delivered pursuant hereto.
The Parties will cooperate at all times after Closing to execute and record
correction instruments to correct scrivener's errors in the preparation of
Closing documents.

9.4 Delivery of Records. As soon as reasonably possible but no later than sixty
(60) days after the Closing Date, Seller shall deliver the Records covering the
Assets with Purchaser bearing the expense for such delivery; provided, that
Seller (i) shall exercise commercially reasonable efforts to provide Purchaser
at Closing or as soon thereafter as is practicable with all Records necessary to
assume and conduct operations of the Assets, and (ii) shall have the right to
retain, as its own, original Records that pertain to Excluded Assets and copies
(at Seller’s cost) of all other Records. Purchaser shall provide access to
Seller to all Records, with the right to copy same, upon reasonable notice
during regular business hours, for a period of seven (7) years after the Closing
Date.

9.5 Access to Data. Subject to the rights of third parties and Seller's
proprietary rights, Seller, upon and after Closing, to the extent it can do so
without cost or penalty, shall provide Purchaser with reasonable access to
Seller's books and records for a period ending two (2) years after Closing as
necessary for Purchaser to prepare its financial statements.

9.6 Purchaser’s Release of Seller. Upon and after Closing, subject to Section
3.2 and Seller’s indemnification obligations under Section 9.2(f), and without
further action or documentation, Purchaser releases and discharges, to the
maximum extent allowed by law (but no further), Seller and Seller's Affiliates
and their respective Representatives from all Claims relating in any way to the
Assets, the Property or the transactions contemplated by this Agreement,
regardless of when or how the Claims arose or arise, or whether the Claims were
foreseeable or unforeseeable. Purchaser’s release of Seller and its Affiliates
and their respective Representatives includes Claims resulting in any way from
the negligence or strict liability of Seller and its Affiliates and their
respective Representatives,

40

--------------------------------------------------------------------------------



whether the negligence or strict liability is active, passive, joint,
concurrent, or sole, but expressly excluding willful misconduct. There are no
exceptions to Purchaser’s release of Seller and its Affiliates and their
respective Affiliates, and this release is binding on Purchaser and its
successors and assigns. PURCHASER EXPRESSLY WARRANTS AND REPRESENTS AND DOES
HEREBY STATE AND REPRESENT THAT NO PROMISE OR AGREEMENT WHICH IS NOT HEREIN
EXPRESSED HAS BEEN MADE TO PURCHASER IN EXECUTING THIS AGREEMENT OR AGREEING TO
THIS RELEASE AND THAT PURCHASER IS NOT RELYING UPON ANY STATEMENT OR
REPRESENTATION OF SELLER OR ANY AFFILIATE OF SELLER OR ANY OF THEIR RESPECTIVE
REPRESENTATIVES. PURCHASER HAS BEEN REPRESENTED BY LEGAL COUNSEL AND SAID
COUNSEL HAS READ AND EXPLAINED TO PURCHASER THE ENTIRE CONTENTS OF THIS
AGREEMENT AND THIS RELEASE AND EXPLAINED THE LEGAL CONSEQUENCES THEREOF.

9.7 Retroactive Effect. Purchaser acknowledges that its obligations to release,
indemnify, defend, and hold Seller and its Affiliates and their respective
Representatives harmless apply to matters occurring or arising before, on and
after the Effective Time to the extent provided in this Agreement.

9.8 Inducement to Seller. Purchaser acknowledges that it evaluated its
obligations under this article and that its assumption of these obligations is a
material inducement to Seller to enter into this Agreement with and Close the
sale to Purchaser.

9.9 Related Agreements. Unless specifically provided otherwise in this
Agreement, the sale of the Assets is made subject to all oil, gas and mineral
leases, deeds, purchase and sale agreements, asset sale agreements, assignments,
subleases, farmout agreements, joint operating agreements, unit agreements,
pooling agreements, letter agreements, easements, rights of way and all other
agreements with respect to or pertaining to the Assets to the extent they are
binding on Seller or Seller's Affiliates (the “Related Agreements”). Upon and
after Closing, Purchaser expressly assumes the obligations and liabilities of
Seller or Seller's Affiliates under such agreements insofar as the obligations
and liabilities concern or pertain to the Assets and to execute any documents
necessary to effectuate such assumption. The Parties agree that this Section 9.9
is applicable to all instruments whether they are recorded or not.

9.10 Litigation. Upon and after Closing, Purchaser shall assume all obligations
of Seller and be responsible and liable for all litigation listed on Schedule
9.10, and all matters, costs, judgments, and expenses related thereto or arising
therefrom. Seller reserves the right to remove litigation from Schedule 9.10 on
or before Closing.

9.11 Purchaser’s Indemnity of Seller. Subject to Section 3.2 and except for
Seller’s limited indemnity of Purchaser contained in Section 9.2(f), and without
diminishing the express provisions of this Article 9, it is the intent of
Purchaser and Seller that, to the maximum extent allowed by law, Seller,
Seller's Affiliates and their respective Representatives be indemnified,
defended and held harmless by Purchaser at all times

41

--------------------------------------------------------------------------------



upon and after Closing in a manner so that Seller and its Affiliates and their
respective Representatives, will be protected as if Seller has never at any time
owned, used or operated the Assets, Lands, Subject Properties or the Property or
any interest therein or pertaining thereto, in whole or in part. If any
provision in this Article 9 is invalid or not allowed by Law, it is deemed
modified to the limited and minimum extent to conform to law to provide Seller,
and Seller's Affiliates and their respective Representatives the greatest
possible protection and benefit allowed by Law.

ARTICLE 10. TERMINATION

10.1 Right of Termination. This Agreement and the transactions contemplated
hereby may be terminated at any time prior to the Closing under the following
conditions (subject to extensions allowed Seller in this Agreement):

(a) By Seller if Closing does not occur on or before September 30, 2005, for any
reason other than Seller’s wrongful failure or refusal to perform its material
obligations under this Agreement;

(b) By mutual written consent of the Parties;

(c) By either Seller or Purchaser if the consummation of the transactions
contemplated herein would violate any nonappealable final order, decree or
judgment of any Governmental Entity having appropriate jurisdiction enjoining or
awarding substantial damages in connection with the consummation or the
transactions contemplated herein;

(d) By Purchaser if the aggregate net value of all downward and upward
adjustments to the Purchase Price claimed by Purchaser and Seller pursuant to
Article 3 and Article 12 of the Agreement, which remain unresolved as of the
Closing Date, would reduce the Purchase Price by an amount exceeding 20% of the
Purchase Price;

(e) By Seller if the aggregate value of all downward adjustments to the Purchase
Price claimed by Purchaser pursuant to Article 3 and Section 12.3 of the
Agreement exceeds 10% or more of the Purchase Price; or

(f) By Seller if any condition specified in Article 6 has not been satisfied on
or before 5:00 p.m. on the Closing Date, and shall not theretofore have been
waived by Seller, provided that the failure to consummate the transactions
contemplated hereby on or before such date did not result from the failure by
Seller to fulfill any undertaking or commitment of Seller provided for herein
that is required to be fulfilled on or prior to Closing. By Purchaser if any
condition specified in Article 7 has not been satisfied on or before 5:00 p.m.
on the Closing Date, and shall not theretofore have been waived by Purchaser,
provided that the failure to consummate the transactions contemplated hereby on
or before such date did not result from the failure by Purchaser to fulfill any

42

--------------------------------------------------------------------------------



undertaking or commitment of Purchaser provided for herein that is required to
be fulfilled on or prior to Closing.

10.2 Effect of Termination. If this Agreement is terminated pursuant to Section
10.1, this Agreement shall become void and of no further force or effect (except
for the provisions of Sections 2.4, 3.7(f) (the penultimate sentence only), 4.4,
4.14 (the third to the last and penultimate sentences only), 5.4, Article 10 and
Sections 13.1 through 13.11, Sections 13.13, 13.14, 13.15, 13.16, 13.20, 13.21,
13.22 and 13.27, each of which shall survive such termination and continue in
full force and effect). If Seller validly terminates this Agreement pursuant to
Section 10.1(a) or (f) above, Seller may retain up to 100% of the Deposit
without further liability or obligation to Purchaser. The Deposit shall be
returned to Purchaser if this Agreement is terminated pursuant to Section
10.1(b), (c), (d), or (e) or if validly terminated by Purchaser pursuant to
10.1(f). If Seller retains the Deposit, or a portion thereof as provided above,
then such retention by Seller of the Deposit, all or in part, shall be treated
by the Parties as liquidated damages, in lieu of all other damages or other
remedies (it being agreed by the Parties that damages in said event would be
extremely difficult to determine and that the Deposit (or the portion thereof)
retained by Seller represents a fair and reasonable estimate of such damages to
Seller under the circumstances and does not constitute a penalty). If the
Deposit is returned to Purchaser, Seller shall have no further obligation or
liability to Purchaser and PURCHASER HEREBY COVENANTS NOT TO SUE SELLER, OR
SELLER’S AFFILIATES OR ANY OF THEIR RESPECTIVE REPRESENTATIVES OR INITIATE
LITIGATION OR OTHERWISE PURSUE ANY CLAIM AGAINST SELLER WITH REGARD TO ANY
DISPUTES, ISSUES OR CLAIMS ARISING OUT OF OR RELATING TO THE TERMINATION OF THIS
AGREEMENT, THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT, THE DEPOSIT (OR ANY
PURPORTEDLY LOST INTEREST THEREON) OR SELLER’S RETENTION OF ALL OR PART OF THE
DEPOSIT PURSUANT TO THIS SECTION 10.2. Notwithstanding anything to the contrary
contained in this Agreement, upon any termination of this Agreement pursuant to
Section 10.1, or as otherwise provided in this Agreement, Seller shall be free
immediately to enjoy all rights of ownership of the Assets and may sell,
transfer, encumber or otherwise dispose of the Assets to any party without any
restriction under this Agreement.

ARTICLE 11. TAXES

11.1 Apportionment of Ad Valorem and Property Taxes. All ad valorem taxes, real
property taxes, personal property taxes, and similar obligations concerning the
Assets with respect to the tax period in which the Effective Time occurs
("Property Taxes") shall be apportioned as of the Effective Time between Seller
and Purchaser. Purchaser shall file or cause to be filed all required reports
and returns incident to the Property Taxes and shall pay or cause to be paid to
the taxing authorities all Property Taxes relating to the tax period in which
the Effective Time occurs. Seller shall pay to Purchaser Seller’s pro rata
portion of Property Taxes within thirty (30) days after receipt of Seller's
invoice therefor.

43

--------------------------------------------------------------------------------



11.2 Sales Taxes. The Purchase Price excludes any sales taxes or other taxes
required to be paid in connection with the sale of property pursuant to this
Agreement. If a determination is ever made that a sales tax or other transfer
tax applies, Purchaser shall be liable for all sales, gross receipts, use and
other taxes, conveyance, transfer and recording fees and real estate transfer
stamps or taxes that may be imposed on any transfer of property pursuant to this
Agreement. These taxes shall be collected and remitted under applicable law.
Purchaser shall indemnify, defend, and hold Seller harmless with respect to the
payment of any of these taxes, if any, including any interest or penalties
assessed thereon. Seller will cooperate with Purchaser in providing any
documentation necessary for Purchaser to obtain an exemption for such taxes.

11.3 Other Taxes. Except as otherwise provided herein, income taxes, franchise
and similar taxes shall be the responsibility of the party incurring same.
Severance taxes shall be allocated to each party based on the ownership (as of
the Effective Time) of the hydrocarbon production giving rise to the liability.
Except as otherwise provided herein, all taxes (other than income taxes) that
are imposed on or with respect to the production of oil, natural gas or other
hydrocarbons or minerals or the receipt of proceeds therefrom (including but not
limited to severance, production, and excise taxes) shall be apportioned between
the Parties based upon the respective shares of production taken by the Parties
as of the Effective Time. From and after Closing, Purchaser shall be responsible
for paying or withholding or causing to be paid or withheld all such taxes and
for filing all statements, returns, and documents incident thereto.

11.4 Cooperation. Each party to this Agreement shall provide the other party
with reasonable access to all relevant documents, data and other information
which may be required by the other party for the purpose of preparing tax
returns and timely responding to any audit by any taxing jurisdiction. Each
party to this Agreement shall cooperate with all reasonable requests of the
other party made in connection with contesting the imposition of taxes.
Notwithstanding anything to the contrary in this Agreement, neither party to
this Agreement shall be required at any time to disclose to the other party any
tax return or other confidential tax information.

11.5 Tax Reporting. Seller and Purchaser agree that the Assets subject to this
Agreement do not constitute an “applicable asset acquisition” as described under
Internal Revenue Code section 1060 and the regulations thereunder, and do not
constitute a trade or business in the ordinary sense of the term. Nevertheless,
in the event that the Assets are determined by the Internal Revenue Service (or
any other regulatory body) to constitute an “applicable asset acquisition,” then
both Seller and Purchaser agree and proclaim that any and all transferred assets
are limited to reserves in the ground and tangible equipment and are “Class III
Assets” and that there is no “goodwill” or “going concern value” attached to the
transferred assets. Both Parties agree to the necessary and timely exchange of
information required to complete and timely file a Form 8594, and any other form
required by the Internal Revenue Service or any other regulatory agency.

ARTICLE 12. CONDITION OF THE ASSETS

12.1 Prior Use of Assets. THE ASSETS AND PROPERTY HAVE BEEN USED OR MAY HAVE
BEEN USED FOR EXPLORATION, DEVELOPMENT, PRODUCTION, STORAGE,

44

--------------------------------------------------------------------------------



TREATMENT, PROCESSING, DISPOSAL, INJECTION AND TRANSPORTATION OF OIL AND GAS AND
OTHER SUBSTANCES AND RELATED OIL AND GAS FIELD OPERATIONS. POLUTION, SUBSIDENCE,
FRACTURES OR PHYSICAL CHANGES IN THE PROPERTY MAY HAVE OCCURRED AS A RESULT OF
SUCH USES. THE ASSETS OR THE PROPERTY ALSO MAY INCLUDE BURIED PIPELINES, WASTES
AND OTHER EQUIPMENT, WHETHER OR NOT OF A SIMILAR NATURE, THE LOCATIONS OF WHICH
MAY BE HIDDEN OR NOT NOW BE KNOWN OR NOT READILY APPARENT BY A PHYSICAL
INSPECTION OF THE AFFECTED ASSETS. HYDROCARBONS AND OTHER SUBSTANCES, INCLUDING
HAZARDOUS SUBSTANCES, MAY HAVE COME TO BE RELEASED OR LOCATED ON OR BENEATH THE
SURFACE OF THE ASSETS OR THE PROPERTY.

12.2 Assumption of Assets in Present Condition. PURCHASER ACKNOWLEDGES THAT (i)
THE CONSUMMATION OF THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED THEREBY BY
PURCHASER SHALL BE SOLELY ON THE BASIS OF ITS OWN INVESTIGATION OF THE PHYSICAL
CONDITION OF THE ASSETS AND PROPERTY, INCLUDING, WITHOUT LIMITATIONS, SUBSURFACE
CONDITION; (ii) THE ASSETS AND PROPERTY HAVE BEEN USED IN THE MANNER AND FOR THE
PURPOSES SET FORTH ABOVE AND THAT PHYSICAL CHANGES TO THE ASSETS AND THE
PROPERTY MAY HAVE OCCURRED AS A RESULT OF SUCH USE; AND (iii) NORM AND ASBESTOS
OR MAN-MADE MATERIAL FIBERS (COLLECTIVELY “MMMF”) MAY BE PRESENT AT SOME
LOCATIONS. PURCHASER ACKNOWLEDGES THAT NORM IS A NATURAL PHENOMENON ASSOCIATED
WITH MANY OIL AND GAS FIELDS IN THE UNITED STATES AND THROUGHOUT THE WORLD.
PURCHASER SHALL MAKE ITS OWN DETERMINATION OF THIS PHENOMENON AND OTHER
CONDITIONS. SELLER DISCLAIMS ANY LIABILITY ARISING OUT OF OR IN CONNECTION WITH
ANY PRESENCE OF NORM OR MMMF ON OR AFFECTING THE ASSETS OR THE PROPERTY. IN
ACCORDANCE WITH SECTION 9.2, AT CLOSING, PURCHASER SHALL ASSUME THE RISK THAT
THE ASSETS OR THE PROPERTY MAY CONTAIN WASTES OR CONTAMINANTS AND ADVERSE
PHYSICAL CONDITIONS, INCLUDING THE PRESENCE OF PIPELINES, EQUIPMENT AND OTHER
ITEMS OF PERSONAL PROPERTY, TANK BOTTOMS, HEATER TREATER SLUDGE, AND WASTES OR
CONTAMINANTS WHICH MAY NOT HAVE BEEN REVEALED BY PURCHASER’S INVESTIGATION. IN
ADDITION TO PURCHASER'S OTHER RESPONSIBILITIES UNDER THIS AGREEMENT, UPON AND
AFTER CLOSING, ALL RESPONSIBILITY AND LIABILITY RELATED TO DISPOSALS, SPILLS,
WASTES, OR CONTAMINATION, OR OTHER ADVERSE PHYSICAL CONDITIONS ON, BELOW, OR
RELATED TO OR AFFECTING THE ASSETS OR THE PROPERTY SHALL BE ASSUMED BY PURCHASER
AND PURCHASER SHALL, NOTWITHSTANDING WHEN THE BASIS FOR ANY CLAIM, ACTION, SUIT,
JUDGMENT (INCLUDING, WITHOUT LIMITATION, THOSE FOR DEATH, PERSONAL INJURY OR
PROPERTY DAMAGE) SHALL HAVE OCCURRED OR MAY OCCUR, INDEMNIFY, DEFEND AND HOLD
SELLER AND SELLER’S

45

--------------------------------------------------------------------------------



AFFILIATES AND THEIR RESPECTIVE REPRESENTATIVES HARMLESS THEREFROM PURSUANT TO
THIS AGREEMENT.

12.3 Casualty Loss. Assuming Closing occurs and subject to the provisions of
Section 13.17, in the event of any material damage by fire or other casualty to
any of the Assets after the Effective Time but prior to the Closing ("Casualty
Loss"), this Agreement shall remain in full force and effect, and as to each
affected Asset, Seller shall at its election either collect (and when collected
pay over to Purchaser) or assign to Purchaser any and all insurance claims to
the extent and only to the extent covering such damage, and Purchaser shall take
title to the affected Asset without reduction in the Purchase Price and
Purchaser will be allowed a Price Adjustment for any uncompensated Casualty Loss
not to exceed the allocated value of the affected Asset.

ARTICLE 13. MISCELLANEOUS

13.1 Governing Law. This Agreement and all instruments executed in accordance
herewith shall be governed by and interpreted in accordance with the laws of the
State of Texas, without regard to conflict of law rules that would direct
application of the laws of another jurisdiction, except to the extent that it is
mandatory that the law of the jurisdiction wherein the Assets are located shall
apply. Subject to Section 13.23, in the event of any litigation or other
proceeding in connection with this Agreement before or after Closing, the
exclusive venue for any such proceeding shall be in a court of competent
jurisdiction located in Dallas County, Texas, and the prevailing party shall be
entitled to recover its reasonable attorney’s fees and costs incurred therein
from the other party, in addition to any damages awarded. Purchaser agrees to
accept service of process by mail.

13.2 Entire Agreement. This Agreement, all agreements and instruments executed
in connection herewith, and the Confidentiality Agreement dated April 7, 2005,
between Maritech Resources, Inc. and Pioneer Natural Resources USA, Inc. (the
"Confidentiality Agreement"), and that Site Access Agreement dated June 13, 2005
constitute the entire agreement between the Parties as to the matters herein and
supersede all prior agreements, understandings, negotiations and discussions,
whether oral or written, of the Parties as to such matters. The Confidentiality
Agreement and Site Access Agreement remain in full force and effect in
accordance with their respective terms. No supplement, amendment, alteration,
modification, waiver or termination of this Agreement shall be binding unless
executed in writing by the Parties hereto.

13.3 Waiver. No waiver of any of the provisions of this Agreement shall be
deemed or shall constitute a waiver of any other provisions hereof (whether or
not similar), nor shall such waiver constitute a continuing waiver unless
otherwise expressly provided.

13.4 Captions. The captions in this Agreement are for convenience only and shall
not be considered a part of or affect the construction or interpretation of any
provision of this Agreement.

46

--------------------------------------------------------------------------------



13.5 Assignability. Purchaser shall not assign this Agreement or any of its
rights or obligations hereunder without the prior written consent of Seller,
which consent may be withheld or conditioned for any reason and any purported
assignment without such consent shall be void, provided that nothing herein
shall prevent Purchaser's transfer of all of any part of its interest in the
Assets following Closing. Except as otherwise provided herein, this Agreement
shall be binding upon and inure to the benefit of the Parties hereto and their
respective permitted successors and assigns, however, in any event Purchaser
shall remain responsible and liable for the performance of its obligations under
this Agreement, in addition to that of its respective successors and assigns.
All conveyances of all or a portion of the Assets shall expressly recognize and
perpetuate the rights and obligations set out in this Agreement.

13.6 Notices. Any notice provided or permitted to be given under this Agreement
shall be in writing, and may be served by personal delivery or by registered or
certified U.S. mail, addressed to the party to be notified, postage prepaid,
return receipt requested. Notice deposited in the mail in the manner hereinabove
described shall be deemed to have been given and received on the date of the
delivery as shown on the return receipt. Notice served by facsimile is
permissible and shall be deemed to have been given and received only if and when
actually received by the addressee. For purposes of notice, the addresses of the
Parties shall be as follows:

SELLER:

Pioneer Natural Resources USA, Inc.

Attn: Vice President, Land

5205 North O’Connor Blvd., Suite 900

Irving, Texas 75039-3746

Telephone: 972/444-9001

Fax: 972/969-3570

PURCHASER:

Maritech Resources, Inc.

Attn: President

25025 Interstate 45 North

The Woodlands, Texas 77380

Telephone: 281/364-4343

Fax: 281/364-9846

Each party shall have the right, exercised no more frequently than once every
six (6) months, upon giving three (3) days prior written notice to the other in
the manner hereinabove provided, to change its address for purposes of notice to
another appropriate single street address.

13.7 WAIVER OF CONSUMER RIGHTS/DTPA WAIVER. TO THE EXTENT APPLICABLE TO THE
ASSETS OR ANY PORTION THEREOF, PURCHASER HEREBY VOLUNTARILY WAIVES THE
PROVISIONS OF THE TEXAS DECEPTIVE TRADE PRACTICES ACT (DTPA), CHAPTER 17,
SUBCHAPTER E, SECTIONS 17.41 THROUGH

47

--------------------------------------------------------------------------------



17.63, INCLUSIVE (OTHER THAN SECTION 17.555, WHICH IS NOT WAIVED), TEX. BUS. &
COM. CODE, A LAW THAT GIVES CONSUMERS SPECIAL RIGHTS AND PROTECTIONS. IN ORDER
TO EVIDENCE ITS ABILITY TO GRANT SUCH WAIVER, PURCHASER HEREBY REPRESENTS AND
WARRANTS TO SELLER THAT IT (i) IS IN THE BUSINESS OF SEEKING OR ACQUIRING, BY
PURCHASE OR LEASE, GOODS OR SERVICES FOR COMMERCIAL OR BUSINESS USE; (ii) HAS
CONSULTED WITH AN ATTORNEY OF PURCHASER’S OWN CHOOSING; (iii) HAS KNOWLEDGE AND
EXPERIENCE IN FINANCIAL, BUSINESS AND OIL AND GAS MATTERS THAT ENABLE IT TO
EVALUATE THE MERITS AND RISKS OF THE TRANSACTIONS CONTEMPLATED HEREBY; (iv) IS
NOT IN A SIGNIFICANTLY DISPARATE BARGAINING POSITION; AND (v) UNDERSTANDS THAT
THIS WAIVER IS A MATERIAL AND INTEGRAL PART OF THIS AGREEMENT AND THE
CONSIDERATION THEREOF. IN ADDITION, PURCHASER WAIVES ITS RIGHTS UNDER ALL OTHER
CONSUMER PROTECTION STATUTES OF TEXAS OR ANY OTHER STATE APPLICABLE TO THIS
TRANSACTION THAT MAY BE WAIVED BY THE PARTIES. PURCHASER EXPRESSLY RECOGNIZES
THAT THE PURCHASE PRICE FOR WHICH SELLER HAS AGREED TO PERFORM ITS OBLIGATIONS
UNDER THIS AGREEMENT HAS BEEN PREDICATED UPON THE INAPPLICABILITY OF THE DTPA
AND THE WAIVER OF PURCHASER OF ITS RIGHTS UNDER CONSUMER PROTECTION STATUTES AND
PURCHASER FURTHER RECOGNIZES THAT SELLER IN DETERMINING TO PROCEED WITH THE
ENTERING INTO OF THIS AGREEMENT, HAS EXPRESLLY RELIED ON THIS WAIVER AND THE
INAPPLICABILITY OF THE DTPA AND THE CONSUMER PROTECTION STATUTES.

13.8 Expenses. Each party shall be solely responsible for all expenses incurred
by it in connection with this transaction (including, without limitation, fees
and expenses of its own legal counsel and accountants).

13.9 Severability. Except as otherwise provided herein, the invalidity of any
one or more provisions of this Agreement shall not affect the validity of this
Agreement as a whole, and in case of any such invalidity, this Agreement shall
be construed as if the invalid provision had not been included herein.

13.10 Damages. The Parties waive any and all rights to punitive or exemplary
damages resulting from a breach of this Agreement (other than such damages
suffered by third Persons for which responsibility is allocated herein between
the Parties.)

13.11 No Third Party Beneficiary. This Agreement is not intended to create, nor
shall it be construed to create, any rights in any third party under doctrines
concerning third party beneficiaries except for the rights of Persons identified
in Section 9.2(e).

13.12 Survival. Except as provided in this Section 13.12 , the representations
and warranties of the Parties under this Agreement and the other terms and
provisions of this Agreement shall not survive the Closing and the execution of
the Assignment and Bill of Sale, and shall terminate and cease to be of further
force and effect at the Closing. Upon Closing and the execution and

48

--------------------------------------------------------------------------------



delivery of the Assignment and Bill of Sale all representations, warranties,
waivers, disclaimers, releases, covenants, agreements and indemnities contained
entirely within and Sections 3.7, 3.8, 3.9(c), 3.10, 3.11, 3.12, 4.14 and 5.1
through 5.12, Articles 9 (with the exception of Section 9.2(f)(i) which
terminates on *** and ceases to be of further force and effect), and Articles
11, 12 and 13 (except Section 13.23 if an arbitration is not pending) of this
Agreement shall survive the Closing.

13.13 Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument. If this Agreement is executed via
facsimile transmission, the signatures of the Parties shall be deemed original
and self-proving for all purposes under law and Purchaser shall send to Seller
within two days of execution two original signature pages so that Seller may
promptly assemble original complete Agreements for distribution to each Party.

13.14 Not to be Construed Against Drafter. Purchaser and Seller acknowledge that
they have read this Agreement, have had the opportunity to review it with an
attorney of their respective choice, and have agreed to all its terms. Under
these circumstances, Purchaser and Seller agree that the rule of construction
that a contract be construed against the drafter shall not be applied in
interpreting this Agreement and that in the event of any ambiguity in any of the
terms or conditions of this Agreement, including any exhibits hereto and whether
or not placed of record, such ambiguity shall not be construed for or against
any party hereto on the basis that such party did or did not author the same.

13.15 Waiver of Jury Trial. SELLER AND PURCHASER DO HEREBY IRREVOCABLY WAIVE, TO
THE FULLEST EXTENT PERMITTED BY LAW, ANY AND ALL RIGHT TO A TRIAL BY JURY IN ANY
ACTION, SUIT OR OTHER LEGAL PROCEEDING BASED UPON, ARISING OUT OF OR RELATING TO
THIS AGREEMENT THE RIGHTS AND OBLIGATIONS UNDER THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

13.16 Publicity. Seller and Purchaser shall consult with each other with regard
to all publicity and other releases and disclosures to be made prior to, at or
within ninety (90) days after Closing concerning this Agreement and the
transactions contemplated hereby, which are not otherwise expressly permitted by
the Confidentiality Agreement, and, except as required by applicable law or the
applicable rules or regulations of any governmental body or stock exchange,
neither party shall make any disclosure or issue any publicity or other release
without the prior written consent of the other party, which consent shall not be
unreasonably withheld or delayed.

13.17 Accounting.

(a) Seller shall deliver to Purchaser on or before the fourth Business Day prior
to Closing the Preliminary Settlement Statement setting forth any adjustments to
the Purchase Price provided for in or required by this Agreement including,
without limitation, items such as the Purchase Price, Deposit, expenses, prepaid
items, revenue received, Property Taxes, excise and energy taxes, copying and
recording fees, to the

49

--------------------------------------------------------------------------------



extent such information is available or estimated by Seller on or before
Closing. The Preliminary Settlement Statement shall be prepared in accordance
with this Agreement and with standard industry and accounting practices. In
connection with the preparation of the Preliminary Settlement Statement, the
Purchase Price shall be (1) increased by (a) the costs and expenses that are
attributable to the Assets for the period from the Effective Time to the Closing
Date that are paid by Seller (including, but not limited to, Seller's internal
cost for administrative overhead for each well operated by Seller at the rate of
$800.00 per well per month for wells not otherwise subject to an applicable
COPAS overhead rate under an operating agreement and an amount equal to the
applicable COPAS overhead rate less any non-operator billed overhead amounts
that have actually been received by Seller for wells subject to an applicable
COPAS under an operating agreement), and (b) other amounts due Seller and
contemplated hereby, and (2) reduced by (a) proceeds received by Seller for
hydrocarbons attributable to the Subject Properties produced after the Effective
Time, and (b) other amounts due Purchaser and contemplated hereby.

(b) Within 120 days after the Closing, Seller shall prepare, in accordance with
this Agreement and with standard industry and accounting practices, and deliver
to Purchaser, a final accounting statement showing the proration calculation of
credits and payment obligations of Purchaser and Seller hereunder. As soon as
reasonably practicable after receipt thereof, Purchaser shall deliver to Seller
a written report containing any changes that Purchaser proposes to be made to
such statement. The Parties shall use their best efforts to reach agreement (the
"Final Accounting") on the final accounting statement on or before the fifteenth
(15) Business Day after Purchaser’s receipt of the final accounting statement
(such date the "Final Accounting Date", whether or not Seller and Purchaser have
agreed on the Final Accounting).

(c) Purchaser shall not have any separate rights to receive production or
income, proceeds, receipts and credits with respect to which an adjustment has
been made. Except as otherwise provided or addressed or adjusted for in this
Agreement, any revenues received or costs and expenses paid by Purchaser after
the Final Accounting Date which are attributable to the ownership or operation
of the Assets before the Effective Time shall be billed or reimbursed to Seller,
as appropriate. Except as otherwise provided or addressed or adjusted for in
this Agreement, any revenues received or costs and expenses paid by Seller after
the Final Accounting Date which are attributable to the ownership or operation
of the Assets after the Effective Time, and not expressly reserved by Seller,
shall be billed or reimbursed to Purchaser, as appropriate.

13.18 Operatorship. Seller does not represent to Purchaser that Purchaser will
automatically succeed to the operatorship of any given Subject Property as to
which Seller is currently the operator. Purchaser recognizes and agrees that
Purchaser will be required to comply with applicable operating agreements, unit
operating agreements or other similar contracts relating to any elections or
other selection procedures in order to succeed Seller as operator.

50

--------------------------------------------------------------------------------



13.19 Seller's Employees. Purchaser will interview and evaluate in accordance
with its normal employment procedures those full time operating personnel
employed by Seller in connection with the Subject Properties and identified by
Seller in a document received by Purchaser as soon as possible after the
execution of this Agreement but in no event later than August 5, 2005. Purchaser
will offer employment to those Persons for whom Purchaser in its sole discretion
determines a need at such appropriate salaries as Purchaser may determine in its
sole discretion. Prior to notification by Seller, Purchaser shall not interview
any of Seller’s personnel.

13.20 Time of Performance. Time is of the essence in the performance of all
covenants and obligations under this Agreement.

13.21 No Partnership Created. It is not the purpose or intention of this
Agreement to create (and it shall not be construed as creating) a joint venture,
partnership or any type of association, and the Parties are not authorized to
act as agent or principal for each other with respect to any matter related
hereto.

13.22 Express Negligence Rule; Conspicuousness. PURCHASER AND SELLER ACKNOWLEDGE
THAT THE PROVISIONS IN THIS AGREEMENT THAT ARE SET OUT IN ITALICS, IN BOLD,
UNDERLINE OR CAPITALS, OR ANY COMBINATION THEREOF, SATISFY THE REQUIREMENTS FOR
THE EXPRESS NEGLIGENCE RULE AND/OR ARE CONSPICUOUS.

13.23. Arbitration. Prior to Closing or termination of this Agreement and unless
expressly provided otherwise in this Agreement, Seller may initiate arbitration
for any and all disputes arising pertaining to Defects or purported Defects
under the terms of this Agreement (“Arbitrable Dispute.”) Such arbitration shall
be referred to and resolved through the use of binding arbitration using one (1)
arbitrator, in accordance with the Commercial Arbitration Rules of the American
Arbitration Association and the Federal Arbitration Act (Title 9 of the United
States Code). If there is any inconsistency between this Section 13.23 and any
statute or rule, the terms of this Section 13.23 shall control the rights and
obligations of the parties. Arbitration shall be initiated within the applicable
time limits set forth in this Agreement and not thereafter. It is the intent of
the parties that, to the extent practicable, there not be multiple arbitrations
and that arbitration shall not delay Closing. If an arbitration is pending on or
before the Closing Date, Seller at its sole election may require the occurrence
of Closing, subject to post Closing adjustments pursuant to Section 13.17(b)
resulting from said arbitration. Subject to the foregoing sentence, if any
Defect(s) is referred to arbitration under this Agreement, and the asserted or
unresolved value of the Defect(s) would not permit either party to terminate
this Agreement under Sections 10.1(d) or (e) or Section 3.11 hereof, or the
Agreement has not been so terminated, then the parties shall proceed to Closing,
the affected Subject Properties shall be conveyed to Purchaser, and the Purchase
Price shall be reduced by an amount equal to the said asserted unresolved value
of Defects (not to exceed the allocated value for the affected Subject
Properties) from the Notice of Defects to be arbitrated minus the greater of
$0.00 or the amount remaining by subtracting from the Threshold (5% of the
Purchase Price) the amount agreed by Seller and Purchaser to be the Defect
values for Defects not to be arbitrated and previously netted

51

--------------------------------------------------------------------------------



against the Threshold (the “Withheld Payment”). The Withheld Payment shall be
placed in a mutually acceptable escrow account. The Withheld Payment shall be
paid as follows:

(i) If the arbitrator decides that any Defect asserted by the Purchaser is not a
Defect, then the Withheld Payment with respect to the asserted Defect value
shall be paid to the Seller.

(ii) If the arbitrator decides that any one or more of the Defects asserted by
the Purchaser is in fact a Defect, then the amount of said Defect value (not to
exceed the Allocated Value) as determined by the Arbitrator shall be deducted
from the Withheld Payment, and shall be distributed to the Purchaser, and the
remainder, if any, shall be distributed to the Seller. The total amount awarded
to Purchaser may not exceed the Withheld Payment.

Arbitration shall be initiated by Seller (“Claimant”) serving written notice on
the Purchaser (“Respondent”) that the Claimant elects to refer the Arbitrable
Dispute to binding arbitration, and that the Claimant has listed three (3)
persons, ranked in order of preference, any of whom Claimant accepts as the
arbitrator. The Respondent shall respond to the Claimant within three (3)
Business Days after receipt of Claimant’s notice, identifying the arbitrator it
prefers from Claimant’s list or its list of three (3) potential arbitrators,
ranked in order of preference, acceptable to Respondent. The proposed
arbitrators of Claimant and Respondent must be nominated in good faith and have
not less than ten (10) years recent experience as an oil and gas lawyer if the
matter primarily pertains to title or an environmental engineer or lawyer with
at least ten (10) years recent oil and gas experience serving oil and gas
companies if the matter pertains primarily to environmental matters. The
proposed arbitrators must have formal education in the area of dispute. Within
two (2) Business Days after receipt of Respondent’s notice, the Claimant and
Respondent shall meet and rank the proposed arbitrators. The Respondent and
Claimant shall then jointly meet or call the proposed arbitrator highest on the
rank list to determine if the said arbitrator is available and interested in
serving as the arbitrator. If so, said arbitrator shall be selected. If not, the
Claimant and Respondent shall proceed down the list until an arbitrator is
selected. Seller and Purchaser shall each pay one-half of the compensation and
expenses of the arbitrator who ultimately is selected. All proposed arbitrators
must be neutral parties, with no financial stake or interest in the arbitration
outcome, who, for the period of five (5) years prior to the Execution Date have
not been officers, directors, contractors or employees of the parties or any of
their Affiliates. The hearing shall be commenced within ten (10) days after the
selection of the arbitrator. The hearing shall occur in Dallas, Texas, or such
other locale as is mutually agreed by the parties. The parties and the
arbitrator shall proceed diligently and in good faith in order that the decision
shall be made as promptly as possible. The arbitrator’s decision must be limited
to select and adopt either the Claimant’s position or Respondent’s position on
an individual Defect basis. In fulfilling the obligations of the arbitration
hereunder the arbitrator shall be bound by the terms of this Agreement. The
decision of the arbitrator shall be binding on and non-appealable by the
parties. The arbitrator shall not have the authority to grant or award indirect,
consequential, punitive or exemplary damages. Seller and Purchaser shall bear
their own costs incurred in presenting their respective cases

52

--------------------------------------------------------------------------------



13.24 Transfer Fees. Purchaser shall pay any fees or other payments required by
a third party in order to transfer the Assets.

13.25 Filing and Recording. Purchaser will file or record the various originals
of the Assignment and Bill of Sale and other conveyancing documents promptly
after Closing at Purchaser's sole cost. If Purchaser fails to promptly record
such documents then Seller may, without obligation, record such documents.
Purchaser will reimburse Seller for the costs of filing, recording, and other
reasonable fees actually incurred by Seller if Seller records or files said
documents, such costs or fees to be used in the Final Accounting Settlement. The
recording Party will provide either the original or photocopies of the recorded
documents, including the recording data, to the non-recording Party promptly.

13.26 Removal of Signs. Seller may either remove its name and signs from the
Seller-operated Assets and Property or require Purchaser to do so for those
Assets that it will operate. If Seller’s name or signs remain on the Property or
Assets after Seller ceases to be operator and Purchaser has become operator,
Purchaser must (a) remove any remaining signs and references to Seller promptly,
but no later than the time required by applicable regulations or forty-five days
after Seller ceases to be operator, whichever occurs first, (b) install signs
complying with applicable governmental regulations, including signs showing
Purchaser as operator of the Assets it operates, and (c) notify Seller of the
removal and installation. Seller reserves a right of access, but not the
obligation, to the Assets and Property after it ceases to be operator to remove
its signs and name from all Wells, facilities and Property, or to confirm that
Purchaser has done so for the Assets operated by Purchaser. If Seller removes
signs because Purchaser has not done so, Seller will charge its costs to
Purchaser, and Purchaser will pay the invoice within fifteen days of receipt.

13.27 References. In this Agreement, except as expressly provided to the
contrary,

(a) References to the singular includes the plural, and vice versa;

(b) References to any Article or Section means an Article or Section of this
Agreement;

(c) Reference to any Exhibit or Schedule means an Exhibit or Schedule to this
Agreement, all of which are incorporated into and made part of this Agreement;

(d) “Hereunder”, “hereof”, “herein”, and words of similar import are references
to this Agreement as a whole and not any particular Section or other provision
of this Agreement; and

(e) “Include” and “including” shall mean include and including without limiting
the generality of the description proceeding such term.

53

--------------------------------------------------------------------------------



13.28 Waiver of Louisiana Rights in Redhibition. THE PURCHASER EXPRESSLY WAIVES
THE WARRANTY OF FITNESS FOR INTENDED PURPOSES OR GUARANTEE AGAINST HIDDEN OR
LATENT REDHIBITORY VICES UNDER LOUISIANA LAW, INCLUDING LOUISIANA CIVIL CODE
ARTICLES 2520 (1870) THROUGH 2548 (1870), AND THE WARRANTY IMPOSED BY LOUISIANA
CIVIL CODE ARTICLE 2476; WAIVES ALL RIGHTS IN REDHIBITION PURSUANT TO LOUISIANA
CIVIL CODE ARTICLE 2520, ET SEQ., ACKNOWLEDGES THAT THIS EXPRESS WAIVER SHALL BE
CONSIDERED A MATERIAL AND INTREGAL PART OF THIS SALE AND THE CONSIDERATION
THEREOF; AND ACKNOWLEDGES THAT THIS WAIVER HAS BEEN BROUGHT TO THE ATTENTION OF
THE PURCHASER AND EXPLAINED IN DETAIL AND THAT PURCHASER HAS VOLUNTARILY AND
KNOWINGLY CONSENTED TO THIS WAIVER OF WARRANTY OF FITNESS AND/OR WARRANTY
AGAINST REDHIBITORY VICES AND DEFECTS FOR THE ASSETS, TO THE EXTENT THE ASSETS
ARE LOCATED IN LOUISIANA.

13.29 Plugging and Abandonment Commitment. As additional consideration for the
execution of this Agreement, Purchaser agrees to either plug and abandon a
minimum of *** wells situated on the Assets per year or spend a minimum of ***
dollars annually on plugging and abandonment expenses pertaining to the Assets
commencing in 2006. Purchaser shall provide reasonable access to the Assets and
Purchaser’s books and records during normal business hours so that Seller may
audit and confirm Purchaser’s performance of this commitment. If Purchaser fails
to meet the commitment as set forth herein, Seller may, in addition to any other
remedies available at law or equity or under this Agreement, at its sole
election exercised from time to time, require Purchaser to place the difference
between the actual cost of plugging and abandonment work completed annually and
*** dollars into a plugging and abandonment trust under terms and administration
acceptable to Seller. This commitment shall run with the land and be binding on
Purchaser’s successors and assigns. Notwithstanding anything to the contrary set
forth above, any such expenditures made by Purchaser in a given year in excess
of *** dollars may be applied to its minimum *** dollar expenditure requirement
for any subsequent year.

54

--------------------------------------------------------------------------------



EXECUTED as of the date first set forth above.

SELLER:

PIONEER NATURAL RESOURCES USA, INC.

By: /s/ A. R. Alameddine

Name: A. R. Alameddine

Title: Executive Vice President - Worldwide Business Development

PURCHASER:

MARITECH RESOURCES, INC.

By: /s/G. M. McCarroll

Name: G. M. McCarroll

Its: President and Chief Operating Officer

 

SIGNATURE PAGE OF PURCHASE AND SALE AGREEMENT by and between PIONEER NATURAL
RESOURCES USA, INC. as Seller and MARITECH RESOURCES, INC. as Purchaser

55

--------------------------------------------------------------------------------



EXHIBIT "A"

Attached to and made a part of Purchase and Sale Agreement dated July 8, 2005
between Pioneer Natural Resources USA, Inc., as Seller and Maritech Resources,
Inc., as Purchaser

 

LEASE #

LESSOR

LESSEE

LEASE DATE

BOOK

PAGE

DESCRIPTION

L00002580 ST LA 192PP E C ANDRUS 2/20/1928 192 21 T-23-S, R-21-E, AS TO LANDS
MORE PARTICULARLY DESCRIBED IN LEASE. L00002581 ST LA 1772 GULF REFINING COMPANY
3/23/1950 145 99 T-23-S, R-21-E, TRACT 4469 CONTAINING 2120.92 ACRES L00002582
ST LA 1773 GULF REFINING COMPANY 3/23/1950 145 102 97.44 ACRES OUT OF TRACT 4470
OF STATE OF LOUISIANA LEASE 1773 LOCATED IN T-23-S, R-21-E DESCRIBED AS RETAINED
ACREAGE IN THAT PARTIAL RELEASE OF LEASE DATED 5-8-1974 RECORDED COB 514 FOLIO
288 ENTRY NUMBER 387844 L00002587 ST LA 2243 GREENHILL PETROLEUM CORP 1/1/1994
1198 349 A 3 ACRE CIRCULAR AREA CENTERED AT A POINT HAVING LAMBERT         1567
541 COORDINATES OF X = 2,324,466315' & Y = 151,224.91' WHICH ENCIRCLES SWD WELL
NO. 2, STATE LEAST 192 PP, MORE FULLY SHOWN ON PLAT ATTACHED TO SURFACE LEASE.
L00002615 DE LESSEPS S. MORRISION TRUSTEE, ET AL GULF REFINING CO 6/22/1953 N/A
  ROW FOR 10" PIPELINE FROM EAST TIMBALIER ISLAND TO THE EAST FORK OF BAYO,
LAFOURCHE, LAFOURCHE PARISH, LA L00002629 GULF ENERGY AND MINERALS CO TENNESSEE
GAS PIPELINE CO 9/12/1977 N/A   12" PIPELINE S TIMBALIER, BLOCK 37 PLATFORM C
BLOCK 36 & 37 PLATFORM B, SOUTH TIMABLIER AREA L00002630 GULF OIL CORPORATION
SINCLAIR OIL & GAS COMPANY 10/22/1958 N/A   PIPELINE ROW ACROSS SL 1772,
TIMBALIER BAY, LAFOURCHE PARISH, LA L00002631 GULF OIL CORPORATION TENNESSEE GAS
PIPELINE CO 12/17/1959 N/A   ROW FOR 10" PIPELINE ACROSS SL 1772, LAFOURCHE
PARISH, LA L00002632 ARMY CORPS OF ENGINEERS GULF REFINING COMPANY 3/13/1953 N/A
  ROW TO INSTALL 10" PIPELINE IN TIMBALIER BAY, BELLE PASS, (BAYOU LAFOURCHE)
AND AN UNNAMED WATERWAY TRIBUTARY OF BELLE PASS, ABOUT 12 MILES SOUTHERLY FROM
LEEVILLE, LA.

 

1

--------------------------------------------------------------------------------



 

LEASE #

LESSOR

LESSEE

LEASE DATE

BOOK

PAGE

DESCRIPTION

L00002633 STATE OF LOUISIANA GULF REFINING CO 4/22/1976 N/A   50' WIDE ROW OVER
SL 1772 BLOCK 6, BAY MARCHAND AREA BLOCKS 15 & 19 SOUTH TIMBALIER AREA. 1489.4
RODS ACROSS STATE-OWNED LANDS AND WATER BOTTOMS L00002634 LOUISIANA LAND &
EXPLORATION CO GULF OIL CORPORATION 9/4/1964 N/A   PIPELINE ROW COVERING PORTION
OF SECTIONS 27, 28, 29, 30, 31 & 32, T-23-S, R-22-E L00002654 ST LA 2507
GREENHILL PETROLEUM CORP 1/1/1997 1315 120 A 3 ACRE CIRCULAR AREA CENTERED AT A
POINT HAVING LAMBERT COORDINATES OF X = 2,320,884 & Y = 147,217 WHICH ENCIRCLES
SWD WELL NO 1, STATE LEASE NO 1772, LOCATED IN TIMBALIER BAY FIELD, AS MORE
FULLY SHOWN ON PLAT

 

THE TIMBALIER BAY FIELD IS SUBJECT TO THE FOLLOWING CONTRACTS:

PLATFORM USE AGREEMENT, dated May 21, 2001, by and between Pioneer Natural
Resources USA, Inc., and J.M. Huber Corporation EAST TIMBALIER ISLAND
RESTORATION PROJECT LETTER AGREEMENT, dated April 6, 1998, by and between State
of Louisiana and Pioneer Natural Resources USA, Inc. LETTER AGREEMENT, dated
December 7, 1994, by and between Chevron U.S.A. Inc., et al and Greenhill
Petroleum Corporation TIMBALIER BAY COMPRESSION AGREEMENT, dated April 1, 1997,
by and between Greenhill Petroleum Corporation and Chevron U.S.A. Inc., et al.
Sale Agreement dated January 23, 1990 (the "ASA") and that Closing Agreement
dated May 9, 1990 by and between Chevron U.S.A., ("Chevron") and Greenhill
Petroleum Corporation ("Greenhill")

 

2

--------------------------------------------------------------------------------



EXHIBIT A-1

Attached to and made a part of Purchase and Sale Agreement dated July 7, 2005
between Pioneer Natural Resources USA, Inc., as Seller and Maritech Resources,
Inc., as Purchaser

FIELD

LEASE/WELLS

COUNTY

STATE

GWI, %

NRI, %

Allocated Value

TIMBALIER BAY STATE LSE 1772 #038 LAFOURCHE LA 100.00000 76.99290   TIMBALIER
BAY STATE LSE 1772 #137 LAFOURCHE LA 100.00000 82.41670   TIMBALIER BAY STATE
LSE 192 PP #148 S2B LAFOURCHE LA 100.00000 72.00031   TIMBALIER BAY STATE LSE
192 PP #305 LAFOURCHE LA 100.00000 72.00031   TIMBALIER BAY STATE LSE 192 PP
#185 S2 SAND LAFOURCHE LA 100.00000 72.00031   TIMBALIER BAY STATE LSE 1772 #042
LAFOURCHE LA 100.00000 82.41670   TIMBALIER BAY STATE LSE 1772 #007 LAFOURCHE LA
100.00000 77.67608   TIMBALIER BAY STATE LSE 192 PP #187 LAFOURCHE LA 100.00000
72.00031   TIMBALIER BAY STATE LSE 192 PP #181 6800B LAFOURCHE LA 100.00000
72.00031   TIMBALIER BAY STATE LSE 192 PP #222 LAFOURCHE LA 100.00000 72.00031  
TIMBALIER BAY STATE LSE 1772 #006 LAFOURCHE LA 100.00000 82.41670   TIMBALIER
BAY STATE LSE 192 PP #301 LAFOURCHE LA 100.00000 72.00031   TIMBALIER BAY STATE
LSE 1772 #031 LAFOURCHE LA 100.00000 76.99284   TIMBALIER BAY STATE LSE 1772
#062D LAFOURCHE LA 100.00000 82.41670 TIMBALIER BAY STATE LSE 1772 #009
LAFOURCHE LA 100.00000 82.41670 TIMBALIER BAY STATE LSE 192 PP #277 LAFOURCHE LA
100.00000 72.00031 TIMBALIER BAY TIMBALIER BAY MILKER WELLS LAFOURCHE LA
100.00000 72.00000 TIMBALIER BAY STATE LSE 192 PP #263 ST LAFOURCHE LA 100.00000
72.00031 TIMBALIER BAY STATE LSE 1772 #076 LAFOURCHE LA 100.00000 77.67608
TIMBALIER BAY STATE LSE 1772 #082D LAFOURCHE LA 100.00000 82.41670 TIMBALIER BAY
STATE LSE 1772 #084 LAFOURCHE LA 100.00000 82.41670 TIMBALIER BAY STATE LSE 192
PP #292 LAFOURCHE LA 100.00000 72.00031 TIMBALIER BAY STATE LSE 1772 #041
LAFOURCHE LA 100.00000 82.41670 TIMBALIER BAY STATE LSE 192 PP #157 LAFOURCHE LA
100.00000 72.00031 TIMBALIER BAY STATE LSE 1772 #112 LAFOURCHE LA 100.00000
78.86190 TIMBALIER BAY STATE LSE 192 PP #238 LAFOURCHE LA 100.00000 72.00031
TIMBALIER BAY STATE LSE 192 PP #026 LAFOURCHE LA 100.00000 72.00031 TIMBALIER
BAY STATE LSE 192 PP #072 LAFOURCHE LA 100.00000 72.00031 TIMBALIER BAY STATE
LSE 192 PP #289 LAFOURCHE LA 100.00000 72.00031 TIMBALIER BAY STATE LSE 192 PP
#143 LAFOURCHE LA 100.00000 72.00031 TIMBALIER BAY STATE LSE 1772 #126 LAFOURCHE
LA 100.00000 82.41670 TIMBALIER BAY STATE LSE 1772 #131 LAFOURCHE LA 100.00000
82.41670 TIMBALIER BAY STATE LSE 192 PP #133 LAFOURCHE LA 100.00000 72.00031

 

1

--------------------------------------------------------------------------------



 

FIELD

LEASE/WELLS

COUNTY

STATE

GWI, %

NRI, %

Allocated Value

TIMBALIER BAY STATE LSE 192 PP #246 LAFOURCHE LA 100.00000 72.00031 TIMBALIER
BAY STATE LSE 192 PP #315 LAFOURCHE LA 100.00000 72.00031 TIMBALIER BAY STATE
LSE 192 PP #066 3500B LAFOURCHE LA 100.00000 72.00040 TIMBALIER BAY STATE LSE
192 PP #217 LAFOURCHE LA 100.00000 72.00031 TIMBALIER BAY STATE LSE 192 PP #300
LAFOURCHE LA 100.00000 72.00031 TIMBALIER BAY STATE LSE 1772 #075 LAFOURCHE LA
100.00000 82.41670 TIMBALIER BAY STATE LSE 192 PP #198 LAFOURCHE LA 100.00000
72.00031 TIMBALIER BAY STATE LSE 192 PP #309 LAFOURCHE LA 100.00000 72.00031
TIMBALIER BAY STATE LSE 192 PP #219 LAFOURCHE LA 100.00000 72.00031 TIMBALIER
BAY STATE LSE 192 PP #291 LAFOURCHE LA 100.00000 72.00031 TIMBALIER BAY STATE
LSE 1772 #119 LAFOURCHE LA 100.00000 82.41670 TIMBALIER BAY STATE LSE 1772 #114
LAFOURCHE LA 100.00000 82.41670 TIMBALIER BAY STATE LSE 192 PP #266 LAFOURCHE LA
100.00000 72.00040 TIMBALIER BAY STATE LSE 192 PP #269 LAFOURCHE LA 100.00000
72.00031 TIMBALIER BAY STATE LSE 192 PP #297 LAFOURCHE LA 100.00000 72.00031
TIMBALIER BAY STATE LSE 192 PP #312 LAFOURCHE LA 100.00000 72.00031 TIMBALIER
BAY STATE LSE 1772 #102 LAFOURCHE LA 100.00000 82.41670 TIMBALIER BAY STATE LSE
192 PP #052D LAFOURCHE LA 100.00000 72.00031 TIMBALIER BAY STATE LSE 192 PP #250
LAFOURCHE LA 100.00000 72.00031 TIMBALIER BAY STATE LSE 192 PP #189 LAFOURCHE LA
100.00000 72.00031 TIMBALIER BAY STATE LSE 192 PP #313 LAFOURCHE LA 100.00000
72.00031 TIMBALIER BAY STATE LSE 192 PP #216 LAFOURCHE LA 100.00000 72.00031
TIMBALIER BAY STATE LSE 192 PP #221 LAFOURCHE LA 100.00000 72.44836 TIMBALIER
BAY STATE LSE 192 PP #240D LAFOURCHE LA 100.00000 72.44836 TIMBALIER BAY STATE
LSE 192 PP #284 LAFOURCHE LA 100.00000 72.44836 TIMBALIER BAY STATE LSE 192 PP
#245 LAFOURCHE LA 100.00000 72.00031 TIMBALIER BAY STATE LSE 192 PP #283
LAFOURCHE LA 100.00000 72.00031 TIMBALIER BAY STATE LSE 192 PP #186 LAFOURCHE LA
100.00000 72.00031 TIMBALIER BAY STATE LSE 192 PP #322 LAFOURCHE LA 100.00000
72.00031 TIMBALIER BAY STATE LSE 192 PP #253 LAFOURCHE LA 100.00000 72.00031
TIMBALIER BAY STATE LSE 192 PP #259 LAFOURCHE LA 100.00000 72.00031 TIMBALIER
BAY STATE LSE 192 PP #321 LAFOURCHE LA 100.00000 72.00031 TIMBALIER BAY STATE
LSE 192 PP #272 LAFOURCHE LA 100.00000 72.00031 TIMBALIER BAY STATE LSE 192 PP
#308 LAFOURCHE LA 100.00000 72.00031 TIMBALIER BAY STATE LSE 192 PP #298
LAFOURCHE LA 100.00000 72.00031 TIMBALIER BAY STATE LSE 192 PP #179 ST LAFOURCHE
LA 100.00000 72.00031 TIMBALIER BAY STATE LSE 192 PP #006 LAFOURCHE LA 100.00000
72.00031 TIMBALIER BAY STATE LSE 192 PP #017 LAFOURCHE LA 100.00000 72.00031
TIMBALIER BAY STATE LSE 192 PP #027 LAFOURCHE LA 100.00000 72.00031

 

2

--------------------------------------------------------------------------------



 

FIELD

LEASE/WELLS

COUNTY

STATE

GWI, %

NRI, %

Allocated Value

TIMBALIER BAY STATE LSE 192 PP #045 LAFOURCHE LA 100.00000 72.00031 TIMBALIER
BAY STATE LSE 192 PP #078 LAFOURCHE LA 100.00000 72.00031 TIMBALIER BAY STATE
LSE 192 PP #104 LAFOURCHE LA 100.00000 72.00031 TIMBALIER BAY STATE LSE 192 PP
#212 LAFOURCHE LA 100.00000 72.00003 TIMBALIER BAY STATE LSE 192 PP #113
LAFOURCHE LA 100.00000 72.00031 TIMBALIER BAY STATE LSE 192 PP #285 LAFOURCHE LA
100.00000 72.44836 TIMBALIER BAY STATE LSE 192 PP #117 LAFOURCHE LA 100.00000
72.00031 TIMBALIER BAY STATE LSE 192 PP #123 LAFOURCHE LA 100.00000 72.00031
TIMBALIER BAY STATE LSE 192 PP #155 LAFOURCHE LA 100.00000 72.00031 TIMBALIER
BAY STATE LSE 192 PP #174 LAFOURCHE LA 100.00000 72.00031 TIMBALIER BAY STATE
LSE 192 PP #295 LAFOURCHE LA 100.00000 72.00031 TIMBALIER BAY STATE LSE 192 PP
#302 LAFOURCHE LA 100.00000 72.00310 TIMBALIER BAY STATE LSE 192 PP #291
LAFOURCHE LA 100.00000 72.00031 TIMBALIER BAY STATE LSE 192 PP #191 LAFOURCHE LA
100.00000 72.00310 TIMBALIER BAY STATE LSE 192 PP #219 LAFOURCHE LA 100.00000
72.00031 TIMBALIER BAY STATE LSE 192 PP #246 LAFOURCHE LA 100.00000 72.00031
TIMBALIER BAY STATE LSE 192 PP #198 LAFOURCHE LA 100.00000 72.00031 TIMBALIER
BAY STATE LSE 1772 #114 ST BP1 LAFOURCHE LA 100.00000 82.41670 TIMBALIER BAY
STATE LSE 192 PP #302 BP2 LAFOURCHE LA 100.00000 72.00031 TIMBALIER BAY STATE
LSE 192 PP #302 BP3 LAFOURCHE LA 100.00000 72.00031 TIMBALIER BAY STATE LSE 192
PP #302 BP4 LAFOURCHE LA 100.00000 72.00031 TIMBALIER BAY STATE LSE 192 PP #302
BP1 LAFOURCHE LA 100.00000 72.00031 TIMBALIER BAY STATE LSE 192 PP #308
LAFOURCHE LA 100.00000 72.00031 TIMBALIER BAY STATE LSE 192 PP #313 BP3
LAFOURCHE LA 100.00000 72.00031 TIMBALIER BAY STATE LSE 192 PP #321 BP2
LAFOURCHE LA 100.00000 72.00031 TIMBALIER BAY STATE LSE 192 PP #322 BP1
LAFOURCHE LA 100.00000 72.00031 TIMBALIER BAY STATE LSE 192 PP #322 BP2
LAFOURCHE LA 100.00000 72.00031 TIMBALIER BAY STATE LSE 192 PP #309 (BP3)
LAFOURCHE LA 100.00000 72.00031 TIMBALIER BAY STATE LSE 192 PP #307 LAFOURCHE LA
100.00000 72.00031 TIMBALIER BAY STATE LSE 192 PP #174 BP1 LS LAFOURCHE LA
100.00000 72.00031 TIMBALIER BAY STATE LSE 192 PP #295 BP1 LAFOURCHE LA
100.00000 72.00031 TIMBALIER BAY STATE LSE 1772 #137 BP1 LAFOURCHE LA 100.00000
82.41670 TIMBALIER BAY STATE LSE 192 PP #300 BP3 LAFOURCHE LA 100.00000 72.00031
TIMBALIER BAY STATE LSE 1772 #137 BP3 LAFOURCHE LA 100.00000 82.41670 TIMBALIER
BAY STATE LSE 192 PP #045 BP1 LAFOURCHE LA 100.00000 72.00031 TIMBALIER BAY
STATE LSE 192 PP #285 LAFOURCHE LA 100.00000 72.00031 TIMBALIER BAY STATE LSE
192 PP #045 BP2 LAFOURCHE LA 100.00000 72.00031 TIMBALIER BAY STATE LSE 192 PP
#117 (PNP 4/01) LAFOURCHE LA 100.00000 72.00031 TIMBALIER BAY STATE LSE 1772
#126 BP2 LAFOURCHE LA 100.00000 82.41670

 

3

--------------------------------------------------------------------------------



 

FIELD

LEASE/WELLS

COUNTY

STATE

GWI, %

NRI, %

Allocated Value

TIMBALIER BAY STATE LSE 192 PP #143 BP2 LAFOURCHE LA 100.00000 72.00031
TIMBALIER BAY STATE LSE 1772 #128 BP2 LAFOURCHE LA 100.00000 82.41670 TIMBALIER
BAY STATE LSE 192 PP #174 BP3 LAFOURCHE LA 100.00000 72.00031 TIMBALIER BAY
STATE LSE 192 PP #174 BP2 SS LAFOURCHE LA 100.00000 72.00031 TIMBALIER BAY STATE
LSE 192 PP #277 BP2 LAFOURCHE LA 100.00000 72.00031 TIMBALIER BAY STATE LSE 192
PP #253 ST BP3 LAFOURCHE LA 100.00000 72.00031 TIMBALIER BAY STATE LSE 192 PP
#253 ST BP2 LAFOURCHE LA 100.00000 72.00031 TIMBALIER BAY STATE LSE 192 PP #250
BP1 LAFOURCHE LA 100.00000 72.00031 TIMBALIER BAY STATE LSE 192 PP #250 BP2
LAFOURCHE LA 100.00000 72.00031 TIMBALIER BAY STATE LSE 192 PP #253 ST BP1
LAFOURCHE LA 100.00000 72.00031 TIMBALIER BAY STATE LSE 192 PP #143 BP1
LAFOURCHE LA 100.00000 72.00031 TIMBALIER BAY STATE LSE 192 PP #209 (BP1)
LAFOURCHE LA 100.00000 72.00031 TIMBALIER BAY STATE LSE 192 PP #300 BP2
LAFOURCHE LA 100.00000 72.00031 TIMBALIER BAY STATE LSE 192 PP #298 BP1
LAFOURCHE LA 100.00000 72.00031 TIMBALIER BAY STATE LSE 192 PP #298 BP5
LAFOURCHE LA 100.00000 72.00031 TIMBALIER BAY STATE LSE 192 PP #298 BP4
LAFOURCHE LA 100.00000 72.00031 TIMBALIER BAY STATE LSE 192 PP #298 BP3
LAFOURCHE LA 100.00000 72.00031 TIMBALIER BAY STATE LSE 192 PP #298 BP2
LAFOURCHE LA 100.00000 72.00031 TIMBALIER BAY STATE LSE 1772 #137 BP2 LAFOURCHE
LA 100.00000 82.41670 TIMBALIER BAY STATE LSE 192 PP #207 LAFOURCHE LA 100.00000
72.00031 TIMBALIER BAY STATE LSE 1772 #084 BP2 LAFOURCHE LA 100.00000 82.41670
TIMBALIER BAY STATE LSE 192 PP #123 (BP1) LAFOURCHE LA 100.00000 72.00031
TIMBALIER BAY STATE LSE 1772 #031 LAFOURCHE LA 100.00000 82.41670 TIMBALIER BAY
STATE LSE 192 PP #157 BP1 LAFOURCHE LA 100.00000 72.00031 TIMBALIER BAY STATE
LSE 1772 #042 (BP1) LAFOURCHE LA 100.00000 82.41670 TIMBALIER BAY STATE LSE 192
PP #295 BP2 LAFOURCHE LA 100.00000 72.00031 TIMBALIER BAY STATE LSE 192 PP #187
(BP1) LAFOURCHE LA 100.00000 72.00031 TIMBALIER BAY STATE LSE 192 PP #226 (BP1)
LAFOURCHE LA 100.00000 72.00031 TIMBALIER BAY STATE LSE 192 PP #190 ST LAFOURCHE
LA 100.00000 72.00031 TIMBALIER BAY STATE LSE 1772 #046 (BP1) LAFOURCHE LA
100.00000 82.41670 TIMBALIER BAY STATE LSE 1772 #007 LAFOURCHE LA 100.00000
82.41670 TIMBALIER BAY STATE LSE 1772 #140 LAFOURCHE LA 100.00000 82.41670
TIMBALIER BAY STATE LSE 192 PP #324 LAFOURCHE LA 100.00000 72.00031 TIMBALIER
BAY STATE LSE 1772 #140 BP1 LAFOURCHE LA 100.00000 82.41670 TIMBALIER BAY STATE
LSE 192 PP #320 LAFOURCHE LA 100.00000 72.00031 TIMBALIER BAY STATE LSE 192 PP
#324 BP2 LAFOURCHE LA 100.00000 72.00031 TIMBALIER BAY STATE LSE 192 PP #324 BP1
LAFOURCHE LA 100.00000 72.00031

 

4

--------------------------------------------------------------------------------



*** Indicates material has been omitted pursuant to a Confidential Treatment
Request filed with the Securities and Exchange Commission. A complete copy of
this Exhibit, and the agreement to which it is attached, has been filed with the
Securities and Exchange Commission.

EXHIBIT "A.1"

Attached to and made a part of Purchase and Sale Agreement dated July 8, 2005
between Pioneer Natural Resources USA, Inc., as Seller and Maritech Resources,
Inc., as Purchaser

LEASE #

LESSOR

LESSEE

LEASE DATE

ALLOCATED VALUE

L00002580 ST LA 192PP E C Andrus 2/20/1928 $*** L00002581 ST LA 1772 Gulf
Refining Company 2/23/1950 $*** L00002582 ST LA 1773 Gulf Refining Company
2/23/1950 $*** L00002587 ST LA 2243 Greenhill Petroleum Corp 1/1/94 $***
L00002654 ST LA 2507 Greenhill Petroleum Corp 1/1/1997 $*** Total Allocated
Value       $49,100,000

 

1

--------------------------------------------------------------------------------



EXHIBIT "B"

TO THAT CERTAIN PURCHASE AND SALE AGREEMENT BY AND BETWEEN PIONEER NATURAL
RESOURCES USA, INC. AND MARITECH RESOURCES, INC.

[TO BE CONFORMED OT THE PURCHASE AND SALE AGREEMENT]

ASSIGNMENT AND BILL OF SALE

STATE OF LOUISIANA »

» KNOW ALL MEN BY THESE PRESENTS

PARISH OF ________ »

This Assignment and Bill of Sale (the “Assignment”) dated ________________, 2005
is from Pioneer Natural Resources USA, Inc., a Delaware corporation, having a
place of business at 5205 N. O’Connor Blvd., Suite 900, Irving, Texas 75039-3746
(“Assignor”) to __________________ a ____________________ corporation with an
address of __________________________________________________ (“Assignee”).

I.

That, for and in consideration of the sum of Ten Dollars ($10.00) and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Assignor, subject to the terms hereof, does hereby ASSIGN,
TRANSFER and CONVEY, effective as of April 1, 2005 at 7:00 a.m., (the “Effective
Time”), unto Assignor, all of Assignor’s right, title, and interest, if any, of
Assignee as of the Effective Time in and to the following described assets, less
and except the Excluded Assets (the “Assets”):

(a) The oil and gas leases and interests, described on Exhibit “A” or
appurtenant to the wells described on Exhibit “A-1” to the extent and only to
the extent the same pertain to the area within the boundaries of the lands
covered, as of the Effective Time, by the oil and gas leases listed on Exhibit
"A" (hereinafter referred to as the “Lands”), together with Assignor’s interest
in any pooled, communitized or unitized acreage to the extent and only to the
extent any such wells are a part thereof and all of the rights appurtenant
thereto (the “Subject Properties”);

(b) To the extent, and only to the extent, located on the Lands or attributable
or allocable to the Subject Properties: (1) all wells (including, but not
limited to, the wells described in Exhibit "A-1,” and all other oil, gas,
injection, disposal and water wells whether active, idle, plugged or unplugged
and whether abandoned or not) (“Wells”), and well equipment (surface and
subsurface), all materials,

1

--------------------------------------------------------------------------------



fixtures, platforms, facilities, pumps, equipment, leased equipment (if
assignable without penalty, cost or liability), electrical distribution systems,
tank batteries, flowlines, gathering pipelines, gas facilities, gathering
systems, storage, distribution, treating, processing and disposal facilities and
tanks, tools, buildings, compressors, and all other real or tangible personal
property and fixtures which are located on the Lands and directly used in
connection with the present production, disposal, gathering, storing, measuring,
compression, injection, treating, operating, maintaining, marketing or
transportation of production and substances from the Subject Properties and
Wells or lands pooled or unitized therewith, and all other improvements located
on and which were acquired for or are used in connection with the operation of
the Subject Properties, (“Equipment”), but specifically excluding portable
tools, inventory, and vehicles not used exclusively on or exclusively
appurtenant to the Subject Properties or the Wells, and personal property not
solely appurtenant to the Wells or temporarily located on the Subject
Properties; (2) the net revenue from all oil, gas, mineral and other hydrocarbon
substances produced on or after the Effective Time (as adjusted in this
Assignment); (3) to the extent the same are assignable or transferable by
Assignor and subject to the rights of third parties, all contracts insofar as
they relate to the Subject Properties, Wells and Equipment, including, without
limitation, all orders, unit orders, title opinions and documents, abstracts of
title, leases, deeds, unitization agreements, pooling agreements, operating
agreements, assets sale agreements, closing agreements, division of interest
statements, participation agreements, license agreements, farmin and farmout
agreements, oil and gas leases, assignments, compression and/or processing
agreements, and oil and gas sales, purchase, transportation, gathering and
processing contracts and agreements; (4) all surface leasehold and surface fee
estates (but only to the extent overlying and within the boundaries of the Lands
or used solely in connection with the Subject Properties), easements,
rights-of-way, licenses, authorizations, permits and similar rights and
interests, limited by and subject to the rights of third parties and regulatory
agencies; (5) to the extent assignable by Assignor without liability, penalty or
cost, all seismic data (2D and 3D) in the possession of Assignor as of the
Execution Date and to the extent not subject to third-party restrictions on
transfers, as well as engineering and production data and records, geological
and geophysical data, including, but not limited to, accounting files, marketing
files, environmental files and records, regulatory files and records,
non-privileged legal records and files, lease files, land files, title and lease
records and opinions, operating files, well files, oil and gas sales contract
files, gas processing files, logs, test data, production histories, division
order files, abstracts, title files and materials (the “Records”), and all
rights thereto, limited by and subject to the rights of third parties and
applicable Related Agreements; (6) mineral, royalty and overriding royalty
interests, together with any other mineral rights, to the extent and only to the
extent pertaining to both the Subject Properties and the area underlying and
within the boundaries of the Lands; and (7) all other rights, privileges,
benefits and powers conferred upon the owner and holder of interests in the
Subject Properties.

2

--------------------------------------------------------------------------------



It is the intent of the Parties that this Assignment shall, except for the
Excluded Assets (as defined in this Assignment), cover any and all of Assignor’s
right, title and interest in and directly pertaining to the Subject Properties,
irrespective of whether those properties and rights are set forth on the
exhibits and schedules attached hereto.

1.3 Excluded Assets. Notwithstanding anything in this Assignment to the
contrary, the Assets do not include and Assignee agrees and acknowledges that
Assignor has reserved and retained from the Assets and hereby reserves and
retains unto itself any and all rights, titles and interests in and to (a) fee,
leasehold, mineral fee, royalty, overriding royalty, and other interests to the
extent pertaining to the any area not within the boundaries of the Leases as of
the Effective Time and not expressly included under Section 1.2(a) or (b) above;
(b) seismic, geologic and geophysical records, information, and interpretations
relating to the Assets not included in Section 1.2(b)(5) above; (c) any and all
records which consist of previous, contemporaneous or subsequent offers,
discussions, or analyses associated with the purchase, sale or exchange to a
third party by Assignor of the Assets or any part thereof, proprietary
information, personnel information, tax information, information covered by a
non-disclosure obligation of a third party and information or documents covered
by a legal privilege; (d) originals or copies of Records retained by Assignor;
(e) all claims, rights and causes of action of Assignor against third parties,
asserted and unasserted, known and unknown relating to the period prior to the
Effective Time relating to the Assets; (f) trucks, communication equipment,
computers and related switching equipment and software; (g) all pipelines which
are not used solely for production from the Lands; (h) all oil in storage at the
Effective Time or produced prior to the Effective Time; and (i) items or
interests excluded or removed elsewhere in or pursuant to this Assignment;(j)
any refund of taxes, costs or expenses borne by Assignor or Assignor’s
predecessors in title attributable to the period of time prior to the Effective
Time; (k) any and all proceeds receivable from the settlement or final
adjudication of contract disputes with lessors, co-owners or operators of the
Assets or with purchasers, gatherers processors or transporters of hydrocarbons
from or attributable to the Assets, including without limitation, settlement of
royalty, take-or-pay, pricing or volume adjustments disputes, insofar as said
proceeds are attributable to periods of time prior to the Effective Time
(collectively, the "Excluded Assets").

II.

For purposes of Articles III and Article IV of this Assignment, “Property”,
“Properties”, “PROPERTY” or “PROPERTIES” mean the real property or properties,
surface and subsurface, in which and on which the Assets, or any portion
thereof, are located, operated, pertain, or relate and includes the land, if
any, described or referred to in Exhibit “A”.

III.

3

--------------------------------------------------------------------------------



a. Prior Use of Assets. ASSIGNEE ACKNOWLEDGES AND AGREES THAT: THE ASSETS AND
PROPERTY HAVE BEEN USED OR MAY HAVE BEEN USED FOR EXPLORATION, DEVELOPMENT,
PRODUCTION, STORAGE, TREATMENT, PROCESSING, DISPOSAL, INJECTION AND
TRANSPORTATION OF OIL AND GAS AND OTHER SUBSTANCES AND RELATED OIL AND GAS FIELD
OPERATIONS. POLLUTION, SUBSIDENCE, FRACTURES OR PHYSICAL CHANGES IN THE PROPERTY
MAY HAVE OCCURRED AS A RESULT OF SUCH USES. THE ASSETS OR THE PROPERTY ALSO MAY
INCLUDE BURIED PIPELINES, WASTES AND OTHER EQUIPMENT, WHETHER OR NOT OF A
SIMILAR NATURE, THE LOCATIONS OF WHICH MAY BE HIDDEN OR NOT NOW BE KNOWN OR NOT
READILY APPARENT BY A PHYSICAL INSPECTION OF THE AFFECTED ASSETS. HYDROCARBONS
AND OTHER SUBSTANCES, INCLUDING HAZARDOUS SUBSTANCES, MAY HAVE COME TO BE
RELEASED OR LOCATED ON OR BENEATH THE SURFACE OF THE ASSETS OR THE PROPERTY.

b. Assumption of Assets in Present Condition. ASSIGNEE ACKNOWLEDGES AND AGREES
THAT (i) ASSIGNEE HEREBY ACCEPTS THE ASSETS SOLELY ON THE BASIS OF ITS OWN
INVESTIGATION OF THE PHYSICAL CONDITION OF THE ASSETS AND PROPERTY INCLUDING,
WITHOUT LIMITATION, SURFACE AND SUBSURFACE CONDITION; (ii) THE ASSETS AND
PROPERTY HAVE BEEN USED IN THE MANNER AND FOR THE PURPOSES SET FORTH ABOVE AND
THAT PHYSICAL CHANGES TO THE ASSETS AND THE PROPERTY MAY HAVE OCCURRED AS A
RESULT OF SUCH USE; (iii) NATURALLY OCCURRING RADIOACTIVE MATERIALS (“NORM”) AND
MAN-MADE MATERIAL FIBERS (“MMMF”) MAY BE PRESENT ON OR IN THE ASSETS; (iv) NORM
IS A NATURAL PHENOMENON ASSOCIATED WITH MANY OIL AND GAS FIELDS IN THE UNITED
STATES AND THROUGHOUT THE WORLD; (v) ASSIGNEE HAS MADE ITS OWN DETERMINATION OF
THIS PHENOMENON AND OTHER CONDITIONS AFFECTING THE ASSETS AND PROPERTY; (vi)
ASSIGNOR DISCLAIMS ANY LIABILITY ARISING OUT OF OR IN CONNECTION WITH ANY
PRESENCE OF NORM OR MMMF ON OR AFFECTING THE ASSETS; (vii) ASSIGNEE ASSUMES THE
RISK THAT THE ASSETS AND OR PROPERTY MAY CONTAIN OR BE BURDENED OR AFFECTED BY
WASTES OR CONTAMINANTS AND ADVERSE PHYSICAL CONDITIONS, INCLUDING THE PRESENCE
OF PIPELINES, EQUIPMENT AND OTHER ITEMS OF PERSONAL PROPERTY AND WASTES OR
CONTAMINANTS, TANK BOTTOMS, HEATER TREATER SLUDGE AND WASTES WHICH MAY NOT HAVE
BEEN REVEALED BY ASSIGNEE’S INVESTIGATION; (viii) ALL RESPONSIBILITY AND
LIABILITY RELATED TO DISPOSALS, SPILLS, WASTES OR CONTAMINATION, OR OTHER
ADVERSE PHYSICAL CONDITIONS ON, BELOW, OR RELATED TO OR AFFECTING THE ASSETS
AND/OR PROPERTY ARE ASSUMED BY ASSIGNEE NOTWITHSTANDING WHEN THE BASIS FOR ANY
CLAIM, ACTION, SUIT, JUDGMENT (INCLUDING, WITHOUT LIMITATION, THOSE FOR DEATH,
PERSONAL INJURY OR PROPERTY DAMAGE) SHALL HAVE OCCURRED, WHETHER BEFORE, ON OR
AFTER THE EFFECTIVE TIME AND ASSIGNEE

4

--------------------------------------------------------------------------------



SHALL INDEMNIFY, DEFEND AND HOLD HARMLESS ASSIGNOR AS PROVIDED IN ARTICLE IV
BELOW; (ix) ASSIGNEE HAS INSPECTED OR WAIVED ITS RIGHT TO INSPECT THE RECORDS
AND ASSETS FOR ALL PURPOSES AND SATISFIED ITSELF AS TO THE PHYSICAL AND
ENVIRONMENTAL CONDITION OF THE ASSETS AND PROPERTY, BOTH SURFACE AND SUBSURFACE,
INCLUDING BUT NOT LIMITED TO CONDITIONS SPECIFICALLY RELATED TO THE PRESENCE,
RELEASE OR DISPOSAL OF HAZARDOUS SUBSTANCES; (x) IN ACCEPTING THIS ASSIGNMENT,
ASSIGNEE IS RELYING SOLELY UPON ITS OWN INSPECTION OF THE ASSETS AND PROPERTY,
AND, ASSIGNEE ACCEPTS ALL OF THE SAME IN THEIR “AS IS, WHERE IS” CONDITION WITH
ALL FAULTS; (xi) ASSIGNOR HAS MADE AND MAKES NO WARRANTY OR REPRESENTATION,
EXPRESS, IMPLIED, STATUTORY OR OTHERWISE, AS TO THE ACCURACY OR COMPLETENESS OF
ANY DATA, REPORTS, RECORDS, PROJECTIONS, INFORMATION OR MATERIALS NOW,
HERETOFORE OR HEREAFTER FURNISHED OR MADE AVAILABLE TO ASSIGNEE IN CONNECTION
WITH THIS ASSIGNMENT, INCLUDING, WITHOUT LIMITATION, ANY DESCRIPTION OF THE
ASSETS, PRICING ASSUMPTIONS, OR QUALITY OR QUANTITY OF HYDROCARBON RESERVES (IF
ANY) ATTRIBUTABLE TO THE ASSETS OR THE ABILITY OR POTENTIAL OF THE ASSETS TO
PRODUCE HYDROCARBONS OR THE ENVIRONMENTAL CONDITION OF THE ASSETS OR ANY OTHER
MATTERS CONTAINED IN CONFIDENTIAL INFORMATION OR ANY OTHER MATERIALS FURNISHED
OR MADE AVAILABLE TO ASSIGNEE BY ASSIGNOR OR BY ASSIGNOR’S, AGENTS OR
REPRESENTATIVES; AND (xii) ANY AND ALL SUCH DATA, RECORDS, REPORTS, PROJECTIONS,
INFORMATION AND OTHER MATERIALS FURNISHED BY ASSIGNOR OR BY ASSIGNOR’S AGENTS OR
REPRESENTATIVES OR OTHERWISE MADE AVAILABLE TO ASSIGNEE ARE AND WERE PROVIDED TO
ASSIGNEE AS A CONVENIENCE, AND SHALL NOT CREATE OR GIVE RISE TO ANY LIABILITY OF
OR AGAINST ASSIGNOR, AND THAT ANY RELIANCE ON OR USE OF THE SAME SHALL BE AT
ASSIGNEE’S SOLE RISK.

IV.

a. Claims Defined. As used in this Assignment “claims”, “CLAIMS”, “claims” or
“Claims” shall include costs, expenses, obligations, claims, demands, lawsuits,
causes of action, liabilities, damages, fines, penalties and judgments of any
kind or character, whether matured or unmatured, absolute or contingent, accrued
or unaccrued, liquidated or unliquidated, known or unknown, and all costs and
fees (including without limitation, interest, attorneys’ fees, costs of experts,
court costs and costs of investigation) incurred in connection therewith,
including, but not limited to claims arising from or directly or indirectly
related to personal injury, death, property damage or loss, contract, royalty,
operating, suspense and capital obligations attributable to the Assets.

5

--------------------------------------------------------------------------------



b. Intent. Subject to Assignor’s special title warranty in Article V herein and
Assignor’s limited indemnity of Assignee contained in Section 9.2(f) of the
Purchase and Sale Agreement (described below), and without diminishing the
express provisions of this Article IV, it is the intent of Assignee and Assignor
that, to the maximum extent allowed by law, Assignor, Assignor's Affiliates and
their respective Representatives be indemnified, defended and held harmless by
Assignee at all times upon and after the Effective Time in a manner so that
Assignor and its Affiliates and their respective Representatives, will be
protected as if Assignor has never at any time owned, used or operated the
Assets, Lands, Subject Properties or the Property or any interest therein or
pertaining thereto, in whole or in part. If any provision in this Article IV is
invalid or not allowed by Law, it is deemed modified to the limited and minimum
extent to conform to law to provide Assignor, and Assignor's Affiliates and
their respective Representatives the greatest possible protection and benefit
allowed by Law.

c. (i) EXCEPT FOR ASSIGNOR’S SPECIAL WARRANTY OF TITLE AS PROVIDED IN ARTICLE V
BELOW, IT IS THE EXPRESS INTENT AND AGREEMENT OF ASSIGNOR AND ASSIGNEE THAT
ASSIGNEE SHALL ACCEPT THE ASSETS AND PROPERTY IN THEIR "AS IS” AND “WHERE IS"
CONDITION, SUBJECT TO AND WITH ANY AND ALL FAULTS, DEFECTS, DEFICIENCIES,
IRREGULARITIES AND CLAIMS RELATED OR ATTRIBUTABLE IN ANY MANNER THERETO,
INCLUDING, WITHOUT LIMITATION, REDHIBITORY VICES, TITLE DEFECTS, ENVIRONMENTAL
DEFECTS, SUBSIDENCE, DECAY, CESSATIONS IN PRODUCTION OR ANY OTHER MATTER
AFFECTING IN ANY RESPECT THE TITLE OR PHYSICAL CONDITION OF, OR THE RIGHT TO
OWN, USE, OPERATE, POSSESS, DEVELOPE OR ENJOY, THE ASSETS OR THE PROPERTY,
WHETHER KNOWN OR UNKNOWN, LIQUIDATED OR UNLIQUIDATED, FIXED OR CONTINGENT,
DIRECT OR INDIRECT.

(ii) At, upon and after the date hereof and without further action or
documentation, but subject to Assignor’s special warranty of title contained in
Article V below and Assignor’s limited indemnity obligations under Section
9.2(f) of the Purchase and Sale Agreement (described below), ASSIGNEE (1) shall
assume, be responsible for and comply with all duties and obligations, express
or implied, arising at any time with respect to the Assets, including, without
limitation (i) those arising under or by virtue of any Related Agreements,
lease, contract, agreement, document, permit, law, statute, rule, regulation or
order of any governmental authority or court (specifically including, without
limitation, any governmental request or other requirement to plug, re-plug or
abandon or re-abandon any well of whatsoever type, status or classification, or
take any restoration, clean-up, remedial or other action with respect to the
Assets or Property), (ii) preferential rights to purchase, and (iii) third party
consents; (2) shall assume, be responsible for and pay all Claims affecting or
arising, directly or indirectly, at any time in connection with the Assets,
including, without

6

--------------------------------------------------------------------------------



limitation, claims for personal or property injury or damage, restoration,
environmental cleanup, remediation, or compliance, or for any other relief,
arising directly or indirectly from or incident to, the use, ownership,
occupation, operation, maintenance or abandonment of or production from the
Assets, or condition of the Assets or Property, whether latent or patent,
including, without limitation, contamination of property or premises with
Naturally Occurring Radioactive Materials (“NORM”), and whether or not arising
solely from or contributed to by the negligence in any form, whether active or
passive, or of any kind or nature, of Assignor or its predecessors in title or
their respective Affiliates agents, employees or contractors; and (3) SHALL, TO
THE MAXIMUM EXTENT ALLOWED BY LAW, DEFEND, INDEMNIFY AND HOLD ASSIGNOR HARMLESS
FROM ANY AND ALL CLAIMS ARISING, ASSERTED OR DUE AT ANY TIME, WHETHER BEFORE, ON
OR AFTER THE EFFECTIVE TIME, IN CONNECTION WITH OR RELATED TO THE FOREGOING.

(iii) FURTHER, AT, UPON AND AFTER CLOSING, AND WITHOUT FURTHER DOCUMENTATION AND
WITHOUT LIMITING THE GENERALITY OF THE FOREGOING PROVISIONS OF THIS ARTICLE IV,
ASSIGNEE SHALL INDEMNIFY, DEFEND AND HOLD HARMLESS ASSIGNOR (SUBJECT TO
ASSIGNOR’S SPECIAL WARRANTY OF TITLE IN ARTICLE V BELOW AND ASSIGNOR’S LIMITED
INDEMNITY UNDER SECTION 9.2(f) OF THE PURCHASE AND SALE AGREEMENT) FROM ANY AND
ALL CLAIMS ARISING AT ANY TIME, WHETHER BEFORE, ON OR AFTER THE EFFECTIVE TIME,
MADE BY ANY PERSON AND ARISING OUT OF OR RESULTING FROM:

(1) THE REVIEW, INSPECTION AND ASSESSMENT OF THE ASSETS OR THE PROPERTY BY
ASSIGNEE;

(2) THE OWNERSHIP OR OPERATION OF THE ASSETS OR PROPERTY BY OR ON BEHALF OF
ASSIGNOR OR ITS PREDECESSORS IN TITLE OR ACTS OR OMISSIONS BY OR ON BEHALF OF
ASSIGNOR OR ITS PREDECESSORS IN TITLE IN CONNECTION WITH OR PERTAINING TO THE
ASSETS OR PROPERTY;

(3) THE OWNERSHIP OR OPERATION OF THE ASSETS OR PROPERTY BY OR ON BEHALF OF
ASSIGNEE OR ITS SUCCESSORS IN TITLE OR THE ACTS OR OMISSIONS BY OR ON BEHALF OF
ASSIGNEE OR ITS SUCCESSORS IN TITLE IN CONNECTION WITH OR PERTAINING TO THE
ASSETS OR PROPERTY;

7

--------------------------------------------------------------------------------



(4) THE ACTS OR OMISSIONS OF THIRD PARTIES RELATING TO AN ERROR IN DESCRIBING
THE ASSETS;

(5) RIGHTS AND OBLIGATIONS OF THE PARTIES OR THIRD PARTIES UNDER RELATED
AGREEMENTS;

(6) FAILURE BY THIRD PARTIES TO APPROVE OR CONSENT TO ANY ASPECT OF THIS
TRANSACTION OR THE SALE OR TRANSFER OF THE ASSETS OR ANY PORTION THEREOF;

(7) OBLIGATIONS TO PLUG, RE-PLUG, ABANDON OR RE-ABANDON WELLS, REMOVE
FACILITIES, EQUIPMENT, PIPELINES AND FLOWLINES, DREDGE, CLOSE PITS AND REMOVE
SUMPS, AND RESTORE, CLEAN UP AND/OR REMEDIATE THE ASSETS OR PROPERTY;

(8) PAYMENTS, ROYALTIES OR DISBURSEMENTS PAYABLE BY ASSIGNEE TO THIRD PARTIES
WITH REGARD TO THE ASSETS;

(9) THE PHYSICAL OR ENVIRONMENTAL CONDITION OF OR RELATING TO THE ASSETS OR
PROPERTY OR ANY DISPOSAL SITE (WHETHER ON THE ASSETS OR PROPERTY OR OFFSITE)
CONTAINING MATERIALS OR WASTES FROM THE OPERATIONS OR ACTIVITIES ON THE PROPERTY
OR ASSETS INCLUDING CLAIMS UNDER ANY LAW OR ENVIRONMENTAL LAW;

(10) REMEDIATION ACTIVITIES, INCLUDING DAMAGES INCURRED BY ASSIGNEE DURING OR
ARISING FROM REMEDIATION ACTIVITIES RELATING TO THE ASSETS OR PROPERTY; AND

(11) INABILITY OR FAILURE TO OBTAIN THE TRANSFER OF A PERMIT OR AUTHORIZATION OR
THE INABILITY TO OBTAIN A PERMIT OR AUTHORIZATION RELATING TO THE ASSETS.

d. Assignee’s Release of Assignor. Subject to Assignor’s special warranty of
title contained in Article V below and its indemnification obligations under
Section 9.2(f) of the Purchase and Sale Agreement, and without further action or
documentation, Assignee releases and discharges, to the maximum extent allowed
by law (but no further), Assignor and Assignor's Affiliates and their respective
Representatives from all Claims relating in any way to the Assets, the Property
or the transactions contemplated by this Assignment, regardless of when or how
the Claims arose or

8

--------------------------------------------------------------------------------



arise, or whether the Claims were foreseeable or unforeseeable. Assignee’s
release of Assignor and its Affiliates and their respective Representatives
includes Claims resulting in any way from the negligence or strict liability of
Assignor and its Affiliates and their respective Representatives, whether the
negligence or strict liability is active, passive, joint, concurrent, or sole,
but expressly excluding willful misconduct. There are no exceptions to
Assignee’s release of Assignor and its Affiliates and their respective
Affiliates, and this release is binding on Assignee and its successors and
assigns. ASSIGNEE EXPRESSLY WARRANTS AND REPRESENTS AND DOES HEREBY STATE AND
REPRESENT THAT NO PROMISE OR AGREEMENT WHICH IS NOT HEREIN EXPRESSED HAS BEEN
MADE TO ASSIGNEE IN EXECUTING THIS ASSIGNMENT OR AGREEING TO THIS RELEASE AND
THAT ASSIGNEE IS NOT RELYING UPON ANY STATEMENT OR REPRESENTATION OF ASSIGNOR OR
ANY AFFILIATE OF ASSIGNOR OR ANY OF THEIR RESPECTIVE REPRESENTATIVES. ASSIGNEE
HAS BEEN REPRESENTED BY LEGAL COUNSEL AND SAID COUNSEL HAS READ AND EXPLAINED TO
ASSIGNEE THE ENTIRE CONTENTS OF THIS ASSIGNMENT AND THIS RELEASE AND EXPLAINED
THE LEGAL CONSEQUENCES THEREOF.

e. Retroactive Effect. Assignee acknowledges that its obligations to release,
indemnify, defend, and hold Assignor and its Representatives harmless apply to
matters occurring or arising before, on and after the Effective Time to the
extent provided in this Assignment.

f. Inducement to Assignor. Assignee acknowledges that it evaluated its
obligations under this article before it determined and submitted its bid for
the Assets and that its assumption of these obligations is a material inducement
to Assignor to enter into this Assignment.

g. Inurement. This Assignment is made subject to governmental and regulatory
agency laws, rules and regulations and subject to all the terms and the express
and implied covenants and conditions of the leases described in said Exhibit
“A”. Further, the terms, covenants, indemnities, releases, requirements,
obligations and conditions of this Assignment shall be binding upon and shall
inure to the benefit of the Assignor and the Assignee and their respective
successors and assigns, and such terms, covenants, indemnities, releases,
requirements, obligations and conditions of this Assignment are effective as
stated, shall be covenants running with the lands and the leasehold estates
herein assigned and with each transfer or assignment of said lands and leasehold
estates, whether or not the terms, covenants, indemnities, releases,
requirements, obligations and conditions of this Assignment are memorialized in
future assignments or other instruments. No future action, agreement or
assignment pertaining, all or in part, to this Assignment, the Assets or any
rights thereto or thereunder by Assignee or any of its successors or assigns
shall relieve Assignee or any of its successors or assigns of any responsibility
or liability for the performance of Assignee’s obligations

9

--------------------------------------------------------------------------------



under this Assignment unless expressly agreed to in writing by an authorized
officer of Assignor.

h. Benefit of Indemnities. The benefit of the indemnities and release provided
in this Assignment by Assignee to Assignor shall extend to Assignor and its
corporate parent, subsidiaries and respective affiliates and any person who at
any time has served or is serving as a director, officer, employee, consultant
(including, but not limited to Randall & Dewey and its respective partners or
affiliated entities and their respective directors, officers and employees) or
agent thereof (each a “Representative”), and each of their respective heirs,
executors, successors and assigns, and shall apply to all claims subject to
indemnity hereunder, including, to the maximum extent allowed by law (and no
further), those based on negligence of any nature, including sole negligence,
simple negligence, concurrent negligence, active negligence, passive negligence,
strict liability or fault of Assignor (or any other indemnified party or
Representative) or any other theory of liability or fault, whether of law
(whether common or statutory) or in equity.

V.

Special Warranty of Title and Disclaimer of Warranties. All equipment and other
personal property forming any part of the Assets is hereby transferred subject
to normal wear and tear and without warranties of any kind whatsoever, whether
statutory, express or implied, and WITH NO WARRANTY AS TO MERCHANTABILITY,
FITNESS OR SUITABILITY FOR ANY PARTICULAR PURPOSE. THIS ASSIGNMENT IS MADE
WITHOUT ANY EXPRESS, IMPLIED, STATUTORY OR OTHER WARRANTY OR REPRESENTATION
WHATSOEVER EXCEPT THAT SUBJECT TO THE LIMITATIONS SET FORTH IN THE PURCHASE AND
SALE AGREEMENT ASSIGNOR WILL DEFEND THE “SUBJECT PROPERTIES” CONVEYED HEREUNDER
FROM AND AGAINST ALL PERSONS CLAIMING THE “SUBJECT PROPERTIES” OR ANY PART
THEREOF, BY THROUGH OR UNDER ASSIGNOR, BUT NOT OTHERWISE.

VI.

a. Governing Law. This Assignment executed in accordance herewith shall be
governed by and interpreted in accordance with the laws of the State of Texas,
without regard to conflict of law rules that would direct application of the
laws of another jurisdiction, except to the extent that it is mandatory that the
law of the jurisdiction wherein the Assets are located shall apply. In the event
of any litigation or other proceeding in connection with this Assignment, the
venue for any such proceeding shall be in a State of Texas or federal court of
competent jurisdiction located in Dallas County, Texas, and the prevailing party
shall be entitled to recover its reasonable attorney’s fees and costs incurred
therein from the other party, in addition to any damages awarded.

10

--------------------------------------------------------------------------------



b. Captions. The captions in this Assignment are for convenience only and shall
not be considered a part of or affect the construction or interpretation of any
provision of this Assignment.

c. DTPA Waiver. To the extent applicable to the Assets or any portion thereof,
each Assignee hereby waives the provisions of the Texas Deceptive Trade
Practices Act, Chapter 17, Subchapter E, Sections 17.41 through 17.63, inclusive
(other than Section 17.555, which is not waived), Tex. Bus. & Com. Code. In
order to evidence its ability to grant such waiver, each Assignee hereby
represents and warrants to Assignor that it (i) is in the business of seeking or
acquiring, by purchase or lease, goods or services for commercial or business
use; (ii) has assets of $5 million or more according to its most recent
financial statement prepared in accordance with generally accepted accounting
principles; (iii) has knowledge and experience in financial, business and oil
and gas matters that enable it to evaluate the merits and risks of the
transactions contemplated hereby; (iv) is not in a significantly disparate
bargaining position; and (v) that this waiver is a material and integral part of
this Assignment and the consideration thereof.

d. No Sale of Fractional Undivided Interests. Assignee is Accredited Investor.
Assignee has such knowledge and experience in financial and business matters
that it is capable of evaluating the merits and risks of an investment in the
Assets; it is acquiring the Assets for its own account for investment and not
with a view to or for the subdivision, resale, distribution or fractionalization
thereof; it has no contract, undertaking, or arrangement with any person to
sell, transferor pledge to any person the Assets and it has no present plans to
enter into any such contract, undertaking, agreement or arrangement; it
understands that the Assets may not have been and will not be registered under
the Securities Act of 1933, as amended (the “Act”), or under any state
securities laws, and that transferability and sale of the Assets may be
restricted without registration under the Act and applicable state securities
laws, or an exemption therefrom. Assignee is an “accredited investor” as that
item is defined in Regulation D promulgated under the Act.

e. Severability. The provisions of this Assignment are severable. If a court of
competent jurisdiction finds any part of this Assignment to be void, invalid, or
otherwise unenforceable (except for the release, waiver, defense and indemnity
provisions), this holding will not affect other portions that can be given
effect without the invalid or void portion.

f. Related Agreements. Unless specifically provided otherwise in this
Assignment, the sale of the Assets is made subject to all oil, gas and mineral
leases, assignments, subleases, farmout agreements, joint operating agreements,
pooling agreements, letter agreements, easements, rights of way, and all other
agreements with respect to or pertaining to the Assets to the extent they are
binding on Assignor or Assignor’s affiliates, subsidiaries, or corporate parent
(the “Related Agreements”). Assignee expressly assumes the obligations and
liabilities of Assignor and Assignor’s

11

--------------------------------------------------------------------------------



affiliates, subsidiaries or corporate parent under such agreements insofar as
the obligations and liabilities concern or pertain to the Assets and to execute
any documents necessary to effectuate such assumption. The parties agree that
this paragraph is applicable to all instruments whether they are recorded or
not.

g. Ejusdem Generis The word “includes” and “including” and their syntactical
variants mean “includes, but not limited to” and its corresponding syntactical
variants. The rule of ejusdem generis may not be invoked to restrict or limit
the scope of the general term or phrase followed or proceeded by an enumeration
of particular examples.

h. No Ratification. Recitation of or reference to any agreement or other
instrument in this Assignment, including its exhibits, does not operate to
ratify, confirm, revise, or reinstate the agreement or instrument if it has
previously lapsed or expired.

i. Not to be Construed Against Drafter. Assignor and Assignee acknowledge that
they have read this Assignment, have had the opportunity to review it with an
attorney of their respective choice, and have agreed to all its terms. Under
these circumstances, Assignee and Assignor agree that the rule of construction
that a contract be construed against the drafter shall not be applied in
interpreting this Assignment and that in the event of any ambiguity in any of
the terms or conditions of this Assignment, including any exhibits hereto and
whether or not placed of record, such ambiguity shall not be construed for or
against any party hereto on the basis that such party did or did not author the
same.

j. Waiver of Jury Trial. ASSIGNOR AND ASSIGNEE DO HEREBY IRREVOCABLY WAIVE, TO
THE FULLEST EXTENT PERMITTED BY LAW, ANY AND ALL RIGHT TO A TRIAL BY JURY IN ANY
ACTION, SUIT OR OTHER LEGAL PROCEEDING BASED UPON, ARISING OUT OF OR RELATING TO
THIS ASSIGNMENT THE RIGHTS AND OBLIGATIONS UNDER THIS ASSIGNMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

k. Express Negligence Rule; Conspicuousness. ASSIGNEE ACKNOWLEDGES THAT THE
PROVISIONS IN THIS ASSIGNMENT THAT ARE SET OUT IN ITALICS, IN BOLD, UNDERLINE OR
CAPITALS (OR ANY COMBINATION THEREOF) SATISFY THE REQUIREMENTS FOR THE EXPRESS
NEGLIGENCE RULE AND/OR ARE CONSPICUOUS.

l. Counterparts. This Assignment may be executed in one or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same instrument.

m. Compliance with Laws. Assignee will comply with all rules, laws, regulations
and statutes applicable to Assignee’s ownership and operation of the Assets.

n. Recognition. Assignee will take all necessary steps to ensure that Assignee
is recognized as the owner and, if applicable, operator of the Assets, as
provided

12

--------------------------------------------------------------------------------



herein, by all appropriate parties, including any regulatory commission, body or
board or jurisdiction. Assignee will secure new bonds or financial assurance in
the required amount such that Assignor’s financial assurance or bonds are
released and discharged as to the Assets. Assignee will remove all signage on
the Assets containing the name of Assignor or its affiliates and install signs
complying with applicable governmental regulations.

o. Purchase and Sale Agreement. This Assignment is subject to the terms and
conditions of that “Purchase and Sale Agreement” dated June 27, 2005 between the
parties hereto. Capitalized terms not otherwise defined herein have the meaning
ascribed them in the said Purchase and Sale Agreement. The Purchase and Sale
Agreement is not intended to be merged into this Agreement.

p. Waiver of Louisiana Rights in Redhibition. THE ASSIGNEE EXPRESSLY WAIVES THE
WARRANTY OF FITNESS FOR INTENDED PURPOSES OR GUARANTEE AGAINST HIDDEN OR LATENT
REDHIBITORY VICES UNDER LOUISIANA LAW, INCLUDING LOUISIANA CIVIL CODE ARTICLES
2520 (1870) THROUGH 2548 (1870), AND THE WARRANTY IMPOSED BY LOUISIANA CIVIL
CODE ARTICLE 2476; WAIVES ALL RIGHTS IN REDHIBITION PURSUANT TO LOUISIANA CIVIL
CODE ARTICLE 2520, ET SEQ., (INCLUDING ANY AMENDMENTS OR REVISIONS OF THE
FOREGOING), ACKNOWLEDGES THAT THIS EXPRESS WAIVER SHALL BE CONSIDERED A MATERIAL
AND INTEGRAL PART OF THIS SALE AND THE CONSIDERATION THEREOF; AND ACKNOWLEDGES
THAT THIS WAIVER HAS BEEN BROUGHT TO THE ATTENTION OF THE ASSIGNEE AND EXPLAINED
IN DETAIL AND THAT ASSIGNEE HAS VOLUNTARILY AND KNOWINGLY CONSENTED TO THIS
WAIVER OF WARRANTY OF FITNESS AND/OR WARRANTY AGAINST REDHIBITORY VICES AND
DEFECTS FOR THE ASSETS, TO THE EXTENT THE ASSETS ARE LOCATED IN LOUISIANA.

q. Well Abandonment Commitment. Assignee shall either plug and abandon a minimum
of 15 wells situated on the Assets per year or spend a minimum of one million
dollars annually on plugging and abandonment expenses pertaining to the Asset
commencing in 2006. Assignee shall provide reasonable access to the Assets and
Assignee’s books and records during normal business hours so that Assignor may
audit and confirm Assignee’s performance of this commitment.

r. Letter of Credit. Assignee shall at all times after the date hereof have in
place and effect an irrevocable letter of credit satisfactory to Assignor such
that Assignee will takeover or replace any and all letter(s) of credit, bonds or
other security required under Law or Related Agreements (including that letter
of credit up to the aggregate sum of $7,000,000 for the benefit of Chevron
Corporation, Chevron U.S.A. Inc., or

13

--------------------------------------------------------------------------------



their respective affiliates and Assignee’s letter of credit must be satisfactory
to same) for the owner or operator of the Assets or any of them, covering
plugging, abandonment and reclamation of Wells, Assets, facilities, oil spills
and/or other matters as required therein or thereby until completion thereof and
the express written release thereof by Assignor, such that Assignor, upon and
after the date hereof will have no further liability or obligation related or
arising therefrom.

s. Parent Guaranty. On and after the date hereof, Assignee shall have in place
and effect for the benefit of Assignor an irrevocable Guaranty, satisfactory to
Assignor, from Assignee’s ultimate corporate parent guaranteeing the performance
by Assignee of all the obligations and liabilities of Assignee under this
Assignment and the Purchase and Sale Agreement and all instruments executed by
Assignee and Assignor at Closing.

TO HAVE AND TO HOLD the Assets unto the Assignee, its successors and assigns,
subject to the terms, covenants and conditions hereinabove set forth.

EXECUTED THIS 18th day of August , 2005, to be effective in all respects as of
the Effective Time.

ASSIGNOR:

PIONEER NATURAL RESOURCES USA, INC.

By: ___________________________

Name: ___________________________

Title: ___________________________

ASSIGNEE:

By: ___________________________

14

--------------------------------------------------------------------------------



ACKNOWLEDGMENTS

STATE OF ________ §

§

_______ OF _______ §

This instrument was acknowledged before me on the ____ day of _________, 2005,
by ______________________ as __________________(Title), of PIONEER NATURAL
RESOURCES USA, INC., a Delaware corporation, on behalf of said corporation.

I have hereunto set my hand and official seal this day of , 2005.

Notary Public, State of __________

STATE OF _______ §

§

_________ OF _________ §

This instrument was acknowledged before me on the ____ day of _________, 2005,
by ______________________ as __________________(Title), of
_______________________________________, a ___________ corporation, on behalf of
said corporation.

I have hereunto set my hand and official seal this day of , 2005.

Notary Public, State of ________________

15

--------------------------------------------------------------------------------



EXHIBIT "C"

TO THAT CERTAIN PURCHASE AND SALE AGREEMENT BY AND BETWEEN PIONEER NATURAL
RESOURCES USA, INC. AND MARITECH RESOURCES, INC.

NON-FOREIGN AFFIDAVIT

Exemption from WIthholding of Tax For

Disposition of U.S. Real Property Interests

Article 1445 of the Internal Revenue Code provides that a transferee of a U.S.
real property interest must withhold tax if the transferor is a foreign person.
To inform Maritech Resources, Inc. (“Purchaser”) that withholding of tax is not
required upon the disposition of a U.S. real property interest by Pioneer
Natural Resources USA, Inc., the undersigned hereby certifies the following:

1. Pioneer Natural Resources USA, Inc. is not a nonresident alien, foreign
corporation, foreign partnership, foreign trust, or foreign estate for purposes
of U.S. income taxation;

2. Pioneer Natural Resources USA, Inc.’s taxpayer identifying number is
75-2516853; and

3. Pioneer Natural Resources, Inc.’s home address is 5205 N. O’Connor Blvd.,
Suite 900, Irving, TX 75039.

Pioneer Natural Resources USA, Inc. understands that this certification may be
disclosed to the Internal Revenue Service by Buyer and that any false statement
contained herein could be punished by find, imprisonment, or both.

Under penalties of perjury, I declare that I have examined this certification
and, to the best of my knowledge and belief, it is true, correct and complete,
and I further declare I have authority to sign this document.

PIONEER NATURAL RESOURCES USA, INC.

By:__________________________________

Title:_________________________________

 

1

--------------------------------------------------------------------------------



EXHIBIT "D"

TO THAT PURCHASE AND SALE AGREEMENT BY AND BETWEEN PIONEER NATURAL RESOURCES
USA, INC. AND MARITECH RESOURCES, INC.

GUARANTY

This Guaranty (this “Guaranty”), dated July __, 2005, effective as of April 1,
2005, is made by TETRA Technologies, Inc., a Delaware corporation (the
“Guarantor”), for the benefit of Maritech Resources, Inc., a Delaware
corporation (the “Company”), and for the benefit of “Counterparty”(as
hereinafter defined);

WHEREAS, the Company, which is a subsidiary corporation of Guarantor, has
entered into a Purchase and Sale Agreement (hereinafter referred to as the
“Agreement”) dated July __, 2005, to be effective April 1, 2005, with Pioneer
Natural Resources USA, Inc. (the “Counterparty”), and the Agreement requires the
Company and Guarantor to perform obligations as specified in the Agreement,
including, but not limited to plugging and abandonment operations,
indemnification by Company and Guarantor of Counterparty and others (as
specified in the Agreement), insurance to be provided by Company and Guarantor,
and other obligations, all as specified in the Agreement;

WHEREAS, in consideration for Counterparty’s agreement to forego having Company
provide performance bonds as a guaranty for Company’s performing its obligations
under the Agreement, the Guarantor is providing this Guaranty, for the benefit
of Counterparty, at the request of Company, to fully guarantee Company’s and
Guarantor’s performance of all of its obligations under the Agreement.

NOW, THEREFORE, in consideration of, and as an inducement for, the Counterparty
entering into the Agreement, the Guarantor hereby covenants and agrees as
follows:

1. Guaranty. The Guarantor, as a primary obligor, along with Company, and not
merely surety, hereby unconditionally and absolutely and irrevocably guarantees
to the Counterparty the prompt performance, when due, of any and all obligations
of whatsoever nature of Company and/or of Guarantor, specified in the Agreement
(the “Obligations”), including without limiting the forgoing in any respect, the
plugging and abandonment, site restoration, indemnification, insurance and
defense obligations, and including any and all damages which may become due to
Counterparty caused by failure of performance or payment by either Company or
Guarantor under the Agreement or under the Guaranty. Guarantor further agrees
that its obligation to Counterparty is as a primary obligor, along with Company,
and includes the obligation to fully compensate Counterparty for all damages, of
whatsoever nature, incurred by Counterparty, its successors and assigns, because
of the failure of either Guarantor or Company to fully perform all of their
Obligations under the Agreement, or the failure of Guarantor to perform the

1

--------------------------------------------------------------------------------



obligations of Guarantor under this Guaranty. Guarantor agrees to perform the
Obligations as they become due under the Agreement at any time, and from time to
time, as requested by Counterparty.

2. Nature of Guaranty. The Guarantor hereby agrees that its obligations
hereunder shall be unconditional irrespective of: (i) whether or not any legal
action has been commenced by Counterparty against the Company, or against
Guarantor, to enforce the Agreement; (ii) whether or not any judgment has been
entered against Company or Guarantor, and whether or not any action is taken by
Counterparty to enforce a judgment; (iii) whether or not Counterparty has failed
to take any steps necessary to preserve its rights; (iv) the waiver of all or
any obligations of either Company, or Guarantor, by the Counterparty; (v) any
failure by the Counterparty to demand performance of the Obligations by Company
or by Guarantor; (vi) whether there is any subsequent amendment of the
Agreement, or any modification or amendment of any documentation relating to the
Agreement, or any extension, renewal, settlement, compromise, or waiver, by
Counterparty of any Obligations under the Agreement or any amendments thereof;
(vii) any acts or failures to act by Company. In the event that any payment of
Guarantor in respect of any Obligations is rescinded or recovered from
Counterparty as a preference or fraudulent transfer under the United States
federal bankruptcy code, laws or regulations, or any applicable state law, the
Guarantor shall remain liable hereunder in respect to such Obligations as if
such payment had not been made. This Guaranty shall continue to be effective if
Company merges or consolidates with or into another entity, loses its separate
legal identity or ceases to exist.

3. Waivers. The Guarantor hereby expressly waives: (i) notice of acceptance of
this Guaranty by Counterparty, or any other notice whatsoever; (ii) notice of
any Obligations to which this Guaranty may apply or of any security therefor;
(iii) diligence; presentment; demand for payment, and protest; (iv) notice of
protest, acceleration, and dishonor; (v) filing of claims with a court in the
event of insolvency or bankruptcy, or any similar incapacity of the Company;
(vi) all demands whatsoever; and (vi) any right to require a lawsuit or
proceeding first against the Company.

4. Unconditional Guaranty. This Guaranty is intended to be and shall be
construed to be a continuing, absolute and unconditional guaranty, and shall
remain in full force and effect until all of the Obligations under the
Agreement, and any subsequent amendments thereto, are fully performed.

5. Notices. All notices and other communications relating to this Guaranty must
be in writing, may be given by facsimile, hand delivery or overnight courier
service and must be addressed or directed to the respective parties as follows:

If to the Counterparty, to:

Pioneer Natural Resources USA, Inc.

5205 N. O’Connor Blvd., Suite 900

2

--------------------------------------------------------------------------------



Irving, Texas 75039-3746

Attention: General Counsel

Telephone: (972) 969-4090

Facsimile: (972) 969-3552

If to the Guarantor, to:

TETRA Technologies, Inc.

25025 I-45N, 6th Floor

The Woodlands, Texas 77380

Attention: President/Legal Notice

Telephone: (281) 364-2208

Facsimile: (281) 364-4398

Notices are effective when actually received by the party to which they are
given, as evidenced by facsimile transmission report, written acknowledgment or
affidavit of hand delivery or courier receipt.

6. Representations and Warranties. The Guarantor represents and warrants to the
Counterparty as of the date hereof, and during the term of the Agreement, that:

The Guarantor is duly organized, validly existing and in good standing under the
laws of the state of Delaware, and has full power and legal right to execute and
deliver this Guaranty and to perform the Obligations of the Agreement and of
this Guaranty;

The execution, delivery and performance of this Guaranty by the Guarantor have
been, remain, and will remain duly authorized by all necessary corporate action
and do not contravene any provision of its certificate of incorporation or
by-laws, and do not violate any laws or any existing agreements to which
Guarantor is subject;

All consents, authorizations, approvals, registrations and declarations required
for the due execution, delivery and performance of this Guaranty have been
obtained from or, as the case may be, filed with, the relevant governmental
authorities having jurisdiction and shall remain in full force and effect, and
all conditions thereof have been and will be duly complied with, and no other
action by, and no notice to or filing with, any governmental authority having
jurisdiction is required for execution, delivery or performance of this
Guaranty; and

This Guaranty constitutes the legal, valid and binding obligation of the
Guarantor enforceable against it in accordance with its terms except as
enforcement hereof may be limited by applicable bankruptcy, insolvency,
reorganization or other similar laws affecting the enforcement of creditor’s
rights or by general principles of equity as such apply to the Guarantor.

7. Setoffs and Counterclaims. Guarantor reserves to itself all rights, setoffs,
counterclaims and other defenses to which the Company is or may be entitled
under the Agreement; except Guarantor agrees that it shall not assert, and shall
not be entitle to assert: (i)

3

--------------------------------------------------------------------------------



defenses arising out of bankruptcy, insolvency, dissolution or liquidation, or
reorganization of the Company, or any matters of a similar nature, or any
proceedings affecting either Company or its assets or resulting in any release
or discharge of any Obligations; and (ii) defenses based upon any invalidity in
whole or in part, whether because of statute or otherwise, of any provisions of
the Agreement. The defenses specified in 7(i) and (ii) are hereby irrevocably
waived by Guarantor.

8. Subrogation. The Guarantor will not exercise any rights against Company that
it may acquire by way of subrogation until all Obligations of Company and
Guarantor under the Agreement and this Guaranty to Counterparty shall have been
fully performed. Subject to the foregoing, upon performance of all of the
Obligations to Counterparty, the Guarantor shall be subrogated to the rights of
the Counterparty against the Company, and the Counterparty agrees, at that time,
to take, at the Guarantor’s sole expense, the steps that Guarantor may
reasonably request to implement this subrogation.

9. Expenses. Guarantor hereby agrees to pay on demand all damages caused by a
failure of either Company or Guarantor to perform the Obligations of Company and
of Guarantor under the Agreement, and under this Guaranty, as well as all court
and administrative costs and expenses and attorneys’ fees paid by Counterparty
in enforcing its rights against Company and Guarantor under the Agreement and
under this Guaranty; provided, that Guarantor shall not be liable for damages to
and expenses of the Counterparty, if neither Guarantor nor Company are in
default of any of Company’s and Guarantor’s Obligations under the Agreement, and
if Guarantor is, also, not in default of any of its obligations under this
Guaranty.

10. Assignment. This Guaranty shall be binding upon the Guarantor and upon its
successors and assigns, and shall inure to the benefit of the Counterparty and
its successors and assigns, and shall be effective immediately upon the
signature of Guarantor. The Guarantor may not assign this Guaranty or delegate
its duties hereunder, unless Guarantor has received the prior express written
consent of Counterparty, which shall not be unreasonably withheld if the
proposed assignee thereof has the financial strength and capacity to fulfill the
requirements of this Guaranty equal to or greater than Guarantor.

11. Amendments. No term or provision of this Guaranty shall be amended,
modified, altered, waived, or supplemented except in a writing signed by
Guarantor and Counterparty.

12. Miscellaneous. This Guaranty shall be governed by, and construed in
accordance with, the laws of Texas, without reference to conflict of laws
principles, and all provisions hereof shall be construed to be valid to the
fullest extent permitted by law.

Except as specified in the Agreement, this Guaranty is the entire and only
agreement between the Guarantor and the Counterparty with respect to the
guarantee of the Obligations to the Counterparty arising out of the Agreement.
All representations, warranties, agreements, or undertakings heretofore or
contemporaneously made, which are not set forth herein or in the Agreement are
superseded hereby.

4

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the Guarantor has caused this Guaranty to be executed in its
corporate name by its duly authorized representative, and constitutes its
lawful, binding and legally enforceable obligation, to be effective as of April
1, 2005.

TETRA TECHNOLOGIES, INC.

By: ___________________________

Title: __________________________

 

5

--------------------------------------------------------------------------------



Schedule 3.4(c)

(Preferential Purchase Rights)

TO THAT PURCHASE AND SALE AGREEMENT BY AND BETWEEN PIONEER NATURAL RESOURCES
USA, INC. AND MARITECH RESOURCES, INC.

None

 

 

1

--------------------------------------------------------------------------------



Schedule 3.4(d)

(Consent to Assign)

TO THAT PURCHASE AND SALE AGREEMENT BY AND BETWEEN PIONEER NATURAL RESOURCES
USA, INC. AND MARITECH RESOURCES, INC.

Chevron USA, Inc.

Dynergy Marketing & Trading (Warren) GRN-LA-PR-010374 Notice of Sale

 

 

1

--------------------------------------------------------------------------------



Schedule 3.4(e)

(Liens)

TO THAT PURCHASE AND SALE AGREEMENT BY AND BETWEEN PIONEER NATURAL RESOURCES
USA, INC. AND MARITECH RESOURCES, INC.

None

 

 

 

1

--------------------------------------------------------------------------------



Schedule 4.10

(Litigation)

TO THAT PURCHASE AND SALE AGREEMENT BY AND BETWEEN PIONEER NATURAL RESOURCES
USA, INC. AND MARITECH RESOURCES, INC.

None

 

 

 

1

--------------------------------------------------------------------------------



Schedule 4.11

(AFE's)

TO THAT PURCHASE AND SALE AGREEMENT BY AND BETWEEN PIONEER NATURAL RESOURCES
USA, INC. AND MARITECH RESOURCES, INC.

None

 

 

 

1

--------------------------------------------------------------------------------



Schedule 4.12

(Environmental Actions)

TO THAT PURCHASE AND SALE AGREEMENT BY AND BETWEEN PIONEER NATURAL RESOURCES
USA, INC. AND MARITECH RESOURCES, INC.

None

 

 

 

1

--------------------------------------------------------------------------------



Schedule 4.14

(Take or Pay)

TO THAT PURCHASE AND SALE AGREEMENT BY AND BETWEEN PIONEER NATURAL RESOURCES
USA, INC. AND MARITECH RESOURCES, INC.

None

 

 

 

1

--------------------------------------------------------------------------------



Schedule 8.2(b)

(Letter in Lieu)

TO THAT PURCHASE AND SALE AGREEMENT BY AND BETWEEN PIONEER NATURAL RESOURCES
USA, INC. AND MARITECH RESOURCES, INC.

 

 

 

 

1

--------------------------------------------------------------------------------



Schedule 9.10

(Assumed Litigation)

TO THAT PURCHASE AND SALE AGREEMENT BY AND BETWEEN PIONEER NATURAL RESOURCES
USA, INC. AND MARITECH RESOURCES, INC.

None

 

 

 

1

--------------------------------------------------------------------------------

 